EXHIBIT 10.1
 
 

     
ASSET PURCHASE AGREEMENT
   
by and among
 
TRUMP PLAZA ASSOCIATES, LLC, as Seller,
 
MERUELO GAMING HOLDINGS, LLC, as Buyer,
 
and, solely for the sections specified herein,
 
TRUMP ENTERTAINMENT RESORTS, INC., as Seller Parent,
 
and
 
MERUELO ENTERPRISES, INC., as Buyer Parent
         
dated as of February 14, 2013
     

 
 
 
TABLE OF CONTENTS
 

Page               
1.
PURCHASE AND SALE OF ASSETS
7

 
1.1
Purchase and Sale of Assets
7

 
1.2
Excluded Assets
8

 
1.3
Excluded Liabilities
10

 
1.4
Assumed Liabilities
10

 
1.5
Retention of Documents and Removal of Excluded Assets
11

 
1.6
Assignability and Consents
13

 
1.7
Use of “Trump Name”
14

 
2.
PURCHASE PRICE AND DEPOSIT
14

 
2.1
Purchase Price
14

 
2.2
Deposit
15

 
2.3
Balance of the Purchase Price
15

 
2.4
Initial Working Capital Adjustment.
15

 
2.5
Final Working Capital Adjustment
16

 
3.
CLOSING
18

 
3.1
Closing
18

 
3.2
Deliveries at Closing
18

 
4.
REPRESENTATIONS AND WARRANTIES OF SELLER
21

 
4.1
Organization of Seller
21

 
4.2
Authority; No Conflict; Required Filings and Consents
22

 
4.3
Financial Statements
23

 
4.4
No Undisclosed Liabilities
23

 
4.5
Intellectual Property
24

 
4.6
Agreements, Contracts and Commitments
25

 
4.7
Litigation; Orders
25

 
4.8
Environmental Matters
26

 
4.9
Permits; Compliance with Laws
27

 
4.10
Labor Matters; Employee Liabilities
27

 
4.11
Employee Benefits
28

 
4.12
Brokers
29

 
4.13
Insurance
29

 
4.14
Personal Property
30

 
4.15
Condemnation Proceedings
30

 
4.16
Computer Software
30

 
4.17
Taxes
30

 
4.18
Assets
30

 
4.19
Potential Conflicts of Interest
31

 
4.20
Real Property
31

 
4.21
Update of Representations
32

 
5.
REPRESENTATIONS AND WARRANTIES OF BUYER
33

 
5.1
Organization
33

 
5.2
Authority; No Conflict; Required Filings and Consents
33

 
5.3
Brokers
34

 
5.4
Licensability of Principals; Required Licensees
34

 
5.5
Compliance with Gaming Laws
35

 
5.6
Litigation
35

 
5.7
Financial Ability to Perform
35

 
6.
COVENANTS
36

 
6.1
Conduct of Business of Seller
36

 
6.2
Cooperation; Notice; Cure
38

 
6.3
Maintenance of Assets
39

 
6.4
Ownership of Purchased Assets
39

 
6.5
Employee Matters
39

 
6.6
Access to Information and the Property
43

 
6.7
Governmental Approvals
45

 
6.8
Publicity
48

 
6.9
Further Assurances and Actions
48

 
6.10
Taxes; Bulk Sales
49

 
6.11
Accounts Receivable
50

 
6.12
Reservations; Chips; Front Money; Guests
50

 
6.13
Insurance Policies
53

 
6.14
Certain Transactions
53

 
6.15
Insurance; Casualty and Condemnation
53

 
6.16
Certain Notifications
54

 
6.17
Use of Customer Lists
54

 
6.18
Plaza Database
54

 
6.19
No Control
55

 
6.20
Utilities
55

 
6.21
Seller Parent Name
55

 
6.22
Further Action
57

 
6.23
Financial Statements
57

 
6.24
Seller Cooperation
57

 
6.25
Buyer Cooperation
57

 
6.26
Transferred Employees’ Retained Knowledge
58

 
6.27
CRDA Deposits.
58

 
6.28
Tax Deferred Exchange
58

 
7.
CONDITIONS TO CLOSING
59

 
7.1
Conditions to Each Party’s Obligation to Effect the Closing
59

 
7.2
Additional Conditions to Obligations of Buyer
59

 
7.3
Additional Conditions to Obligations of Seller
60

 
8.
TERMINATION AND AMENDMENT
60

 
8.1
Termination
60

 
8.2
Effect of Termination
62

 
8.3
Application of the Deposit
62

 
9.
SURVIVAL; INDEMNIFICATION
63

 
9.1
Survival of Representations, Warranties, Covenants and Agreements
63

 
9.2
Indemnification
64

 
9.3
Interpretation
65

 
9.4
Procedure for Claims between Parties
65

 
9.5
Defense of Third Party Claims
65

 
9.6
Limitations on Indemnity
66

 
9.7
Payment of Damages
67

 
9.8
Exclusive Remedy
67

 
9.9
Treatment of Indemnification Payments
68

 
10.
PROPERTY
68

 
10.1
As Is
68

 
10.2
Title to Real Property
69

 
11.
MISCELLANEOUS
71

 
11.1
Definitions
71

 
11.2
Governing Law; Consent to Jurisdiction; Waiver of Trial by Jury
81

 
11.3
Notices
82

 
11.4
Interpretation
83

 
11.5
Headings
83

 
11.6
Entire Agreement
83

 
11.7
Severability
84

 
11.8
Assignment
84

 
11.9
Parties of Interest; No Third Party Beneficiaries
84

 
11.10
Counterparts
85

 
11.11
Mutual Drafting
85

 
11.12
Amendment
85

 
11.13
Extension; Waiver
85

 
11.14
Time of Essence
85

 
11.15
Disclosure Letters
85

 
11.16
Non-Solicitation of Employees
85

 
11.17
Other Assets; Other Property
86

 
11.18
Specific Performance
86

 
11.19
Additional Provisions
87

 
EXHIBITS
 
Exhibit A
Escrow Agreement
Exhibit B
Form of Bill of Sale
Exhibit C
Form of Assignment and Assumption Agreement – Assumed Contracts and Assumed
Liabilities
Exhibit D
Form of Plaza Database
Exhibit E
Form of Trademark Assignment
Exhibit F
Form of Transition Services Agreement
Exhibit G
Content of Customer Mailer
Exhibit H
Title Commitment

INDEX OF DEFINED TERMS
 
Accounts Receivable
71
Acquired Personal Property
71
Affiliate
71
Agreement
7
Assumed Contracts
71
Assumed Liabilities
10
Assumed Software
72
Auditor
72
Bankruptcy and Equity Exception
22
Base Purchase Price
15
Books and Records
72
Business Day
72
Buyer
7
Buyer Disclosure Letter
33
Buyer Indemnified Parties
64
Buyer Indemnified Party
64
Buyer Material Adverse Effect
72
Buyer Parent
7
Cap
66
Casualty Termination Event
73
Chip Liability
73
Closing
18
Closing Date
18
Closing Date Working Capital
16
Closing Gaming Approvals
73
Code
73
Collective Bargaining Agreements
27
Consumables
73
Contract
73
Contract Transactions
73
Current Assets
73
Current Liabilities
73
Customer Database
74
Damages
64
Deposit
15
Determination Date
18
Environmental Laws
74
Environmental Liabilities
74
ERISA
28
ERISA Affiliate
28
Escrow Agent
15
Escrow Agreement
15
Estimated Balance of the Purchase Price
15
Excepted Items
43
Exchange Act
74
Excluded Assets
8
Excluded Contracts
74
Excluded Intellectual Property
74
Excluded Liabilities
10
Excluded Personal Property
74
Excluded Software
74
Financial Information
23
Fixtures
74
Front Money
75
GAAP
75
Gaming Approvals
75
Gaming Authorities
75
Gaming Laws
75
Governmental Approvals
45
Governmental Entity
22
Guest Ledger
75
Hazardous Material
75
Holdings
21
Indemnified Parties
65
Indemnified Party
65
Indemnifying Parties
65
Indemnifying Party
65
Initial Qualifier
75
Initial Working Capital Adjustment
16
Inspection
43
Intellectual Property
76
Intercompany Payables
76
Intercompany Receivables
76
Inventoried Vehicles
53
knowledge
76
Land
76
Law
76
Leases
76
Legal Proceeding
76
Liabilities
76
Licensing Affiliates
34
Liens
76
List of Inventoried Baggage
52
Markers
77
Material Assumed Contracts
77
Mechanics’ Liens
77
Monetary Liens
69
Multiemployer Plans
29
Non-Assignable Asset
13
Nonrepresented Employee
77
Notice
65
Notice Defects
69
Operating Agreements
77
Order
77
Ordinary Course of Business
77
Other Assets
86
Other Property
86
Outside Date
77
Passenger/Delivery Vehicles
77
Permitted Encumbrances
77
Person
78
Personal Property
78
Plaza Database
78
Pre-Closing Employee Liabilities
79
Pre-Closing Tax Liabilities
79
Pre-Closing Worker Compensation Liabilities
79
Pre-Closing Working Capital
15
Pre-Closing Working Capital Statement
15
Prepaids
79
Property
79
Property Employee
28
Property Material Adverse Effect
79
Purchase Price
15
Purchased Assets
7
Quarterly Financials
57
Release
80
Representative
80
Represented Employee
80
Required Licensees
35
Residual Knowledge
58
Seller
7
Seller Audited 2010 Financials
23
Seller Benefit Plans
28
Seller Broker
29
Seller Created Encumbrances
69
Seller Disclosure Letter
21
Seller Indemnified Parties
64
Seller Indemnified Party
64
Seller Parent
7
Seller Permits
27
Seller’s 401(k) Plan
28
Subsidiary
80
Sub-Threshold
66
Survival Period
63
Tax Appeal
49
Tax Return
80
Taxes
80
Third Party Claim
65
Threshold
66
Title Commitment
80
Transfer Taxes
49
Transfer Time
80
Transferred Employee Records
80
Transferred Intellectual Property
81
Trump License Agreement
81
Trump One Card
81
UCC Search
81
WARN Act
81
Working Capital
81
Working Capital Amount Statement
16

 
 
ASSET PURCHASE AGREEMENT
 


 
THIS ASSET PURCHASE AGREEMENT (this “Agreement”) is made and entered into as of
February 14, 2013 by and among TRUMP PLAZA ASSOCIATES, LLC, a New Jersey limited
liability company (“Seller”), TRUMP ENTERTAINMENT RESORTS, INC., a Delaware
corporation (“Seller Parent”), MERUELO GAMING HOLDINGS, LLC, a New Jersey
limited liability company (“Buyer”), and MERUELO ENTERPRISES, INC., a California
corporation (“Buyer Parent”); provided, however, that notwithstanding anything
herein to the contrary, Seller Parent shall be a party to this Agreement only
for purposes of Articles 9 and 11 and Sections 6.1, 6.2, 6.3, 6.4, 6.6.1, 6.7,
6.8, 6.9, 6.12.1, 6.14, 6.16, and 6.18 hereof, and Buyer Parent shall be a party
to this Agreement only for purposes of Articles 9 and 11 and Sections 6.2, 6.7,
6.8, 6.9, 6.14, 6.16 and 6.17 hereof.  Capitalized terms used herein and not
otherwise defined shall have the meanings set forth in Section 11.1 hereof.
 
WHEREAS, Seller owns and operates the Property (commonly known as “Trump Plaza
Hotel and Casino”); and
 
WHEREAS, Seller desires to sell, transfer and assign to Buyer, and Buyer desires
to purchase, acquire and accept from Seller, Seller’s interest in the Property
and Buyer desires to assume certain Liabilities related to the Property and the
operation of the Property, all on the terms and subject to the conditions set
forth herein.
 
NOW, THEREFORE, the parties hereto, in consideration of the premises and of the
mutual representations, warranties and covenants contained herein and for other
good and valuable consideration, the receipt and sufficiency of which are hereby
acknowledged, agree as follows:
 
 
1.
PURCHASE AND SALE OF ASSETS

 
1.1
Purchase and Sale of Assets

 
Upon the terms and subject to the conditions set forth in this Agreement, at the
Closing, Seller shall sell, convey, assign and transfer to Buyer, and Buyer
shall purchase, acquire and accept from Seller, all of Seller’s right, title and
interest in, to and under the Purchased Assets.  “Purchased Assets” shall mean
the following rights and assets as of the Closing:
 
1.1.1               the Property;
 
1.1.2               the CRDA Bonds;
 
1.1.3               the Assumed Contracts;
 
1.1.4               the Acquired Personal Property;
 
1.1.5               the Transferred Intellectual Property;
 
1.1.6               the Books and Records;
 
1.1.7               the Assumed Software;
 
1.1.8               any Seller Permits (and pending applications therefor) held
by Seller or any of its Affiliates as of the Closing Date and used primarily in
the operation of the Property, to the extent transferable by Law without
material cost to Seller;
 
1.1.9               to the extent transferable by Law, the Transferred Employee
Records;
 
1.1.10               all rights, claims, causes of actions and credits
(including all indemnities, warranties and similar rights) in favor of Seller or
any of its Affiliates after the Closing to the extent arising out of or
resulting from (i) any Purchased Asset (except as set forth in Sections 1.2.4,
1.2.7, 1.2.8, or 1.2.9) or (ii) any Assumed Liability;
 
1.1.11               all guest room, meeting facility, customer, or similar
deposits made by patrons or guests for reservations with respect to the Property
for periods beginning from and after the Transfer Time;
 
1.1.12               all gaming equipment owned by Seller and located at the
Property (whether on the gaming floor or in storage at the Property);
 
1.1.13               any rights, if any, of Seller to collect proceeds of
insurance claims relating to the Property for periods from and after the Closing
Date;
 
1.1.14               all Accounts Receivable and Prepaids for services to be
performed or goods to be provided, after the Closing Date; and
 
1.1.15               all Consumables.
 
1.2
Excluded Assets

 
Notwithstanding anything to the contrary contained in this Agreement, from and
after the Closing, Seller shall retain all of its right, title and interest in,
to and under the Excluded Assets.  “Excluded Assets” shall mean each of the
following assets:
 
1.2.1               all current assets that are not Purchased Assets identified
in Section 1.1;
 
1.2.2               except as set forth in Section 1.1.11 or 1.1.14, all cash
and cash equivalents of Seller, if any, located at the Property as of the
Transfer Time (“Cash”), including (i) negotiable instruments and other cash
equivalents of Seller located in drop boxes, slot machines and other gaming
devices at the Property and (ii) cash on hand for the Property manager’s petty
cash fund and cashiers’ banks, coins and slot hoppers, carousels, slot vault and
poker bank at the Property (collectively, the “House Funds”), but shall not
include Front Money, which shall be treated in accordance with Section 6.12.3;
 
1.2.3               the Excluded Contracts;
 
1.2.4               all rights, claims, causes of action and credits (including
all indemnities, warranties and similar rights) in favor of Seller or any of its
Affiliates or Representatives to the extent arising out of or resulting from (i)
any Excluded Asset or (ii) any Excluded Liability;
 
1.2.5               the organizational documents (and related books and records)
and Tax Returns (including supporting schedules) of Seller (copies of which have
been provided to or made available to Buyer, but with respect to Tax Returns,
only to the extent such Tax Returns relate to the Purchased Assets) or any of
its Affiliates;
 
1.2.6               all of Seller’s and its Affiliates’ human resources and
other employee-related files and records, other than the Transferred Employee
Records;
 
1.2.7               all refunds, rebates, credits, claims and entitlements with
respect to Taxes of Seller or its Affiliates, or with respect to the Purchased
Assets, attributable to Tax periods (or portions thereof) ending before the
Closing Date;
 
1.2.8               except as set forth in Section 1.1.13, all insurance
policies or rights to proceeds thereof relating to the assets, properties,
business or operations of Seller or any of its Affiliates, subject to
Section 6.15;
 
1.2.9               all rights, claims and causes of action of Seller or any of
its Affiliates against third Persons to the extent relating to the Other Assets
or the Other Properties;
 
1.2.10               the Excluded Personal Property;
 
1.2.11               the Excluded Intellectual Property;
 
1.2.12               the Customer Database, other than the Plaza Database;
 
1.2.13               all data, files and other materials located on any storage
device (including such data, files and/or materials located on personal
computers and servers) located at the Property (other than any such data, files
and other materials that are Purchased Assets);
 
1.2.14               the “Trump One Card” and any player loyalty or rewards
program of Seller Parent or its Affiliates, subject to the terms of the
Transition Services Agreement;
 
1.2.15               the Front Money, which shall be treated in accordance with
Section 6.12.3;
 
1.2.16               all Intercompany Receivables, all Accounts Receivables, all
Markers, all Prepaids and the Guest Ledger, except to the extent that such
Intercompany Receivables, Accounts Receivables and Prepaids are for services to
be performed or goods to be provided after the Closing Date;
 
1.2.17               subject to Section 6.27, all amounts payable or due to the
Seller or its Affiliates by or on behalf of the Casino Reinvestment Development
Authority; and
 
1.2.18               all other assets described in Section 1.2 of the Seller
Disclosure Letter.
 
1.3
Excluded Liabilities

 
Other than the Assumed Liabilities, Buyer is not, and shall not be deemed to be,
assuming or taking the Purchased Assets subject to any obligations or
liabilities of Seller or any of its Affiliates, of any kind or nature
whatsoever, whether known or unknown, fixed or contingent, including the
following (collectively, the “Excluded Liabilities”):
 
1.3.1               all liabilities that are not Assumed Liabilities;
 
1.3.2               any Liability in respect of any Excluded Asset;
 
1.3.3               any Pre-Closing Tax Liabilities;
 
1.3.4               any Pre-Closing Worker Compensation Liabilities;
 
1.3.5               any liabilities with respect to Seller’s 401(k) Plan and any
other Pre-Closing Employee Liabilities that are not expressly assumed pursuant
to Section 1.4 or Section 6.5;
 
1.3.6               any liabilities of Seller and its Affiliates not arising out
of or resulting from the Property or the operation and support of the business
located at the Property;
 
1.3.7               any Intercompany Payables; and
 
1.3.8               the Chip Liability, in accordance with Section 6.12.2.
 
1.4
Assumed Liabilities

 
Upon the terms and subject to the conditions set forth in this Agreement, Buyer
agrees that as of, and at all times after, the Closing, Buyer shall assume, and
satisfy, perform, pay and discharge as and when due and payable, and otherwise
be solely responsible for, each of the following Liabilities (the “Assumed
Liabilities”):
 
1.4.1               all Liabilities arising under or in respect of (i) the
Purchased Assets accruing, or arising under or out of events, occurrences, acts
or omissions happening, from and after the Closing Date, and (ii) all Assumed
Contracts to the extent not fully performed (and not required by their
respective terms to have been so performed) prior to the Closing Date; provided,
however, that to the extent such Liabilities under the Assumed Contracts relate
to the delivery of goods or the performance of services prior to the Closing
Date, Seller shall be responsible for making the payments in respect thereof
under such Assumed Contracts;
 
1.4.2               all Liabilities of Seller with respect to entertainment,
hotel, dining and other reservations made by patrons relating to the Property
from and after the Transfer Time, provided that such reservations are made in
compliance with Section 6.12.1;
 
1.4.3               except as otherwise provided herein, all Liabilities for
Taxes arising from or attributable to the Purchased Assets (or the operation of
the Purchased Assets) for any taxable period (or portion thereof) after the
Transfer Time;
 
1.4.4               all Pre-Closing Employee Liabilities relating to Transferred
Employees who are Represented Employees with respect to unused vacation and
personal days that have vested or accrued as of the Closing Date, to the extent
assumed by Buyer pursuant to Section 6.5 and reflected in the Working Capital
Statement;
 
1.4.5               all Pre-Closing Employee Liabilities relating to Transferred
Employees under Seller Benefit Plans assumed by Buyer pursuant to Section 6.5;
 
1.4.6               all Liabilities relating to Transferred Employees accruing
after the Transfer Time (including Liabilities accruing after the Transfer Time
under Seller Benefit Plans assumed by Buyer pursuant to Section 6.5);
 
1.4.7               all Liabilities (other than the Excluded Liabilities) with
respect to the Property, the operation and support of the business located at
the Property, and the Purchased Assets that occur after the Transfer Time
(including for claims, litigation, acts, omissions, events or occurrences
relating to the Property, the operation and support of the business located at
the Property and the Purchased Assets after the Closing Date);
 
1.4.8               all Environmental Liabilities relating to, resulting from,
caused by or arising out of ownership, operation or control of the Property;
 
1.4.9               all liability in connection with the redemption, in
accordance with the requirements of applicable law, of gaming tickets issued by
Seller prior to the Transfer Time as provided in Section 6.12.2 to the extent
reflected in the Working Capital Statement; and
 
1.4.10               the Current Liabilities, to the extent reflected in the
Working Capital Statement.
 
1.5
Retention of Documents and Removal of Excluded Assets

 
1.5.1               Notwithstanding anything to the contrary, Seller and its
Affiliates may retain and use, at their own expense, archival copies of all of
the Assumed Contracts and other documents transferred hereunder, in each case,
which (i) are reasonably necessary to operate Seller’s or its Affiliates’
businesses, other than the business conducted at the Property, (ii) Seller in
good faith determines it is reasonably likely to need access to in connection
with any claim or the defense (or any counterclaim, cross-claim or similar claim
in connection therewith) of any claim, suit, action, proceeding or investigation
by or against Seller or any of its Affiliates or (iii) Seller in good faith
determines it or its Affiliate is reasonably likely to need access to in
connection with any filing or report to, or investigation by, any Governmental
Entity.  Buyer and its Affiliates may retain and use, at their own expense,
archival copies of all contracts and other documents, in each case, which (i)
relate to the Assumed Liabilities, (ii) are used in connection with the
preparation of the Pre-Closing Working Capital Statement, (iii) Buyer in good
faith determines it is reasonably likely to need access to in connection with
any claim or the defense (or any counterclaim, cross-claim or similar claim in
connection therewith) of any claim, suit, action, proceeding or investigation by
or against Buyer or any of its Affiliates or (iv) Buyer in good faith determines
it or its Affiliate is reasonably likely to need access to in connection with
any filing or report to, or investigation by, any Governmental Entity.
 
1.5.2               Any items located at the Property that constitute Excluded
Assets may be removed on or prior to the Closing Date, or within 30 days
thereafter, by Seller, its Affiliates, the owners of the Excluded Assets, or
their respective Representatives, with Seller or the applicable removing party
making all repairs necessitated by such removal, but without any obligation on
the part of Seller, its Affiliates, or any removing party to replace any item so
removed; provided, however, that Seller shall not be required to remove such
Excluded Assets to the extent it chooses to leave such Excluded Assets on the
Property.  Seller hereby reserves unto itself and its Affiliates and the owners
of the Excluded Assets, and their respective Representatives, a right of entry
into the Property at reasonable times after the Closing Date and within such
30-day period to effect such removal, subject to prior written permission of
Buyer; provided, however, that any such removal of Excluded Assets shall not
unreasonably interfere with Buyer’s business operations at the Property.  In the
event any Excluded Assets are removed within the 30-day period after the Closing
Date, Seller shall provide Buyer a prior written request of entrance and, upon
Buyer’s written approval, Buyer shall be permitted, in its sole discretion, to
have a Representative present during such removal of the Excluded
Assets.  Subject to the Transition Services Agreement, Seller recognizes that
Buyer will be replacing some or all of the Excluded Software used in the
operation and support of the business located at the Property and Seller agrees
to cooperate reasonably with Buyer at Buyer’s cost and expense, in Buyer’s
effecting of the transition from Excluded Software to replacement software;
provided that such cooperation shall not unreasonably interfere with Seller’s
operations at the Property before the Closing Date; provided, further, that the
cost of any replacement software shall be borne solely by Buyer; provided,
further, that any and all information received by Buyer through such cooperation
shall be subject to the terms of the Confidentiality Agreement and shall not be
used by Buyer in a manner that competitively disadvantages Seller or any of its
Affiliates.  Subject to the Transition Services Agreement, with respect to any
Excluded Software at the Property that is now installed on personal computers at
the Property, Seller shall uninstall such Excluded Software not later than 30
days after the Closing Date.  Seller shall provide Buyer prior written notice
(or, in the case of any removal of Excluded Software following the Closing Date,
Seller shall provide Buyer a prior written request) of the timing of any such
uninstallation of Excluded Software and (i) Buyer shall be permitted, in its
sole discretion, to have a Representative present during such uninstallation of
Excluded Software and (ii) the timing of any such uninstallation of Excluded
Software following the Closing Date shall be subject to Buyer’s prior written
approval.  Buyer’s agreements pursuant to this Section 1.5.2 shall survive the
Closing, shall be covered by Buyer’s indemnification obligations in Article 9
hereof and shall be enforceable by Seller by any means available at Law or
equity, including injunctive relief, which Buyer hereby agrees is an appropriate
remedy.  All risk of loss relating to any Excluded Assets that are located on
the Property after the Closing Date shall remain with Seller.  Subject to the
Transition Services Agreement, if Seller does not remove any of the Excluded
Assets within 30 days following the Closing Date, all such remaining Excluded
Assets shall be deemed to be abandoned and Buyer, upon 15 days written notice to
Seller, may either retain any such remaining Excluded Assets or dispose of any
such remaining Excluded Assets in a reasonable manner.
 
1.6
Assignability and Consents

 
1.6.1               Nothing in this Agreement nor the consummation of the
transactions contemplated hereby shall be construed as an attempt or agreement
to assign any Purchased Asset, including any Contract, Seller Permit,
certificate, approval, authorization or other right, which by its terms or by
Law is non-assignable without the consent of a third Person (including any
Governmental Entity) or is cancelable by a third Person in the event of an
assignment (a “Non-Assignable Asset”) unless and until consent from such third
Person shall have been obtained.  With respect to Material Assumed Contracts,
Seller shall use its commercially reasonable efforts to cooperate with Buyer at
its request for up to nine months following the Closing Date in endeavoring to
obtain such consents; provided, however, that such efforts shall not require
Seller or any of its Affiliates to incur any expenses or Liabilities (other than
incidental legal fees of Seller’s counsel), provide any financial accommodation,
or remain secondarily or contingently liable for any Assumed Liability to obtain
any such consent.  Subject to the foregoing, Buyer and Seller shall use their
respective commercially reasonable efforts to obtain, or cause to be obtained,
any consent, substitution, approval or amendment required to novate all
Liabilities under any and all Assumed Contracts or other Liabilities that
constitute Assumed Liabilities, or to obtain in writing the unconditional
release of Seller and its Affiliates, so that, in any such case, Buyer shall be
solely responsible for such Liabilities; provided, however, that such efforts
shall not require Buyer or any of its Affiliates to accept any material changes
to the material terms of any Material Assumed Contracts (in each case, unless
Buyer consents thereto).  To the extent permitted by applicable Law and the
terms of the Non-Assignable Assets, in the event that consents to the assignment
thereof cannot be obtained, such Non-Assignable Assets shall be held, as of and
from the Closing Date, by Seller (or the applicable Affiliate of Seller) in
trust for Buyer and the covenants and obligations thereunder shall be performed
by Buyer at its expense and in Seller’s name and all benefits and obligations
existing thereunder shall be for Buyer’s account (and Seller shall promptly pay
over to Buyer all money received by it under such Non-Assignable Assets in
respect of periods after the Closing Date); provided, that Seller may, after
providing prior written notice to Buyer with reasonable detail, withhold any
performance under a Non-Assignable Asset that may otherwise be reasonably
requested by Buyer until Buyer shall have provided Seller with all funds and
other resources necessary for such performance.  As of and from the Closing
Date, Seller authorizes Buyer, to the extent permitted by applicable Law and the
terms of the Non-Assignable Assets, at Buyer’s expense, to perform all the
obligations and receive all the benefits of Seller under the Non-Assignable
Assets with respect to the Property.  Buyer agrees to indemnify and hold Seller
and its Affiliates, agents, successors and assigns harmless from and against any
and all Liabilities and Damages based upon, arising out of or relating to
Buyer’s performance of, or failure to perform, obligations under the
Non-Assignable Assets.  Seller agrees to indemnify and hold Buyer and its
Affiliates, agents, successors and assigns harmless from and against any and all
Liabilities and Damages based upon, arising out of or relating to Seller’s
unauthorized performance of, or failure to perform, its obligations under the
Non-Assignable Assets.
 
1.6.2               Buyer understands and agrees that it is solely Buyer’s
responsibility, at Buyer’s expense, to obtain any and all Operating Agreements,
and all licenses and permits, necessary for Buyer to operate and support the
Property and the business located at the Property from and after the Closing
Date, including any replacement software license agreements for software that
would replace the Excluded Software.  Seller represents and warrants to Buyer
that Section 1.6.2(a) of the Seller Disclosure Letter sets forth all material
Operating Agreements, and all material licenses and permits, held by Seller and
necessary for Seller to operate and support the Property and the business
located at the Property as of the date hereof.  Except as set forth in
Sections 1.1.3, 1.1.7 and 1.1.8 hereof, no licenses or permits will be
transferred by Seller in connection with the sale of the Property.  Buyer
understands and agrees that the assignment of certain Contracts as contemplated
hereunder may require the delivery by Buyer of certain deposits to the third
Persons that are party to such Contracts and that Buyer shall be responsible for
the timely delivery of such deposits in accordance with requirements of such
Contracts with such third Persons.  Seller shall reasonably assist Buyer, at no
cost to Seller, in Buyer’s efforts to obtain Operating Agreements, licenses and
permits and replacement software license agreements pursuant to this
Section.  Seller represents and warrants to Buyer that Section 1.6.2(a) of the
Seller Disclosure Letter sets forth a true and complete list of such Contracts
that require deposits of $5,000 or more.  Notwithstanding the above, Seller
shall use reasonable efforts, but at no cost to Seller, to seek permission to
transfer or make available to Buyer all software license agreements used by
Seller without any further remuneration from Buyer.
 
1.7
Use of “Trump Name”

 
Seller hereby authorizes Buyer, to the extent Seller has the right to grant such
authorization under the Trump License Agreement, to use the domain name “” and
the names “Trump” and “Trump Plaza” during the period of 180 days following the
Closing Date, but only in accordance with the provisions of Section 9.2.2 and
other applicable provisions of the Trump License Agreement.  To the extent not
prohibited by the Trump License Agreement, Seller agrees that for an additional
180 days following such initial 180-day period, the domain “” shall redirect
visitors to a domain as specified by Buyer in writing that does not include the
name “Trump”.  Seller further agrees that from and after the first anniversary
of the Closing Date, and for an additional 360 days thereafter, Seller and its
Affiliates shall not use, and shall not authorize others to use, the domain “”
 
 
2.
PURCHASE PRICE AND DEPOSIT

 
2.1
Purchase Price

 
Upon the terms, and subject to the satisfaction or, if permissible, waiver of
the conditions of this Agreement, in consideration for Contract Transactions, at
the Closing, Buyer shall deliver or cause to be delivered by electronic transfer
of immediately available funds to an account designated by Seller (A) an amount
in cash equal to Twenty Million Dollars ($20,000,000) (the “Base Purchase
Price”), PLUS OR MINUS (B) the Working Capital Adjustment, if any, as provided
for in Sections 2.4 and 2.5 hereof (collectively, the “Purchase Price”).  The
Base Purchase Price shall be deemed paid through the transfer to Seller of the
Deposit and the Estimated Balance of the Purchase Price in accordance with the
terms of the Escrow Agreement.  At Closing, in lieu of the final Working Capital
Adjustment, if any, the amount of the Purchase Price to be delivered or caused
to be delivered by Buyer at such time shall be calculated using the Initial
Working Capital Adjustment, if any, as determined in accordance with Section 2.4
hereof, with subsequent final adjustment, as applicable, as provided for in
Section 2.5 hereof.  The amount of the prorations described in Section 2.5.2
owed by Buyer or Seller shall be paid to Buyer by Seller or to Seller by Buyer,
as the case may be, on the Closing Date and shall be treated as an adjustment to
the Purchase Price paid by Buyer to Seller on the Closing Date.
 
2.2
Deposit

 
2.2.1               Concurrently with the execution and delivery of this
Agreement by Buyer, Buyer shall deposit an amount in cash equal to Two Million
Dollars ($2,000,000) (such amount, including the interest accrued thereon, the
“Deposit”) with Chicago Title Insurance Company or such other title insurance
company as may be selected jointly by Buyer and Seller (the “Escrow Agent”)
pursuant to an escrow agreement in the form annexed hereto as Exhibit A and
executed and delivered by Seller, Buyer and the Escrow Agent as of the date
hereof (the “Escrow Agreement”).
 
2.2.2               In the event of any inconsistency between the terms and
provisions of the Escrow Agreement and the terms and provisions of this
Agreement, the terms and provisions of this Agreement shall control, absent an
express written agreement between the parties hereto to the contrary which
acknowledges this Section 2.2.2, except that as to the Escrow Agent, the terms
of the Escrow Agreement shall control.
 
2.3
Balance of the Purchase Price

 
At least one Business Day prior to the Closing Date, Buyer shall deposit with
the Escrow Agent an amount in cash equal to the Base Purchase Price minus the
Deposit, as adjusted by any Initial Working Capital Adjustment (such amount, the
“Estimated Balance of the Purchase Price”).
 
2.4
Initial Working Capital Adjustment.

 
2.4.1           At least five Business Days prior to the Closing Date, Seller
shall deliver to Buyer a statement of estimated Working Capital of the business
conducted at the Property (the “Pre-Closing Working Capital Statement”), which
shall be prepared in a manner consistent with the Working Capital calculation
example set forth on Section 2.4 of the Seller Disclosure Letter and otherwise
in accordance with GAAP.  The Pre-Closing Working Capital Statement will contain
a good faith estimate, set forth in reasonable detail, of the amount of Working
Capital of the business conducted at the Property as of the Closing Date (the
“Pre-Closing Working Capital”).  As promptly as practicable, but not later than
two Business Days prior to the Closing Date, Buyer shall identify any
adjustments that it believes are required to the calculation of the Pre-Closing
Working Capital.  If Buyer identifies any such adjustments, the Parties shall
use commercially reasonable efforts to resolve such dispute, after which Seller
shall re-deliver to Buyer the Pre-Closing Working Capital Statement reflecting
such adjustments and the estimated Working Capital set forth on such statement
shall be the Pre-Closing Working Capital.  Seller and Buyer each shall bear its
own expenses in the preparation and review of the Pre-Closing Working Capital
Statement.  The “Initial Working Capital Adjustment” shall equal (i) if the
Pre-Closing Working Capital is greater than zero, the positive number that is
the amount of such excess (which shall be added to the Base Purchase Price
pursuant to Section 2.1), and (ii) if the Pre-Closing Working Capital is less
than zero, the negative number that is the amount of such difference (which
shall be subtracted from the Base Purchase Price pursuant to Section 2.1).  The
parties agree that the target for Pre-Closing Working Capital shall be zero.
 
2.4.2               Not earlier than eight (8) hours prior to the Transfer Time
on the Closing Date, Seller shall conduct a cash count and the drop for one
hundred percent (100%) of the gaming device “hoppers” and shall run a slot
system report, and a Representative of Buyer may, subject to applicable Gaming
Laws, if any, be present to observe such cash count, hopper drop and slot system
report if it so elects.
 
2.5
Final Working Capital Adjustment

 
2.5.1               As soon as reasonably practicable following the Closing
Date, but in no event more than 90 days after the Closing Date, Buyer shall
cause to be prepared and delivered to Seller a statement of Working Capital of
the business conducted at the Property  substantially in the form of the
Pre-Closing Working Capital Statement (the “Working Capital Statement”).  The
Working Capital Statement shall be prepared in a manner consistent with the
Working Capital calculation example set forth on Section 2.4 of the Seller
Disclosure Letter.  The Working Capital Statement will set forth, in reasonable
detail, the amount of Working Capital of the business conducted at the Property
as of the Closing Date (the “Closing Date Working Capital”).  Notwithstanding
any provision of this Agreement to the contrary, physical inventories conducted
on the Closing Date shall be conclusive and binding on the parties and shall be
used in the preparation of the Working Capital Statement.  Seller and Buyer each
shall bear its own expenses in the preparation and review of the Working Capital
Statement.  Subject to applicable Law, Seller will use commercially reasonable
efforts to cooperate with Buyer in connection with the preparation of the
Working Capital Statement and the calculation of Closing Date Working Capital,
and will provide Buyer with reasonable access to any of Seller’s records not
otherwise available to Buyer as a result of the transactions contemplated by
this Agreement, to the extent reasonably related to the preparation of the
Working Capital Statement and the calculation of Closing Date Working Capital.
 
2.5.2           Notwithstanding any provision in this Article 2 to the contrary,
in calculating the Purchase Price to be paid at Closing, the following
provisions shall be observed.
 
A.           Subject to Section 6.10.2, as of the Closing, all real and personal
property Taxes and similar ad valorem obligations related to the Purchased
Assets for Tax periods beginning before and ending after the Closing Date shall
be prorated separately on a per diem basis as of the Closing Date using the
latest available rates and assessments, and Seller shall be responsible for
Seller’s proportionate share of its property Taxes and similar ad valorem
obligations (which shall be determined on a per diem basis from the beginning of
the relevant Tax period through the day prior to the Closing Date), provided,
however, that with the exception of the foregoing and the Pre-Closing Tax
Liabilities and subject to Buyer’s indemnity rights under Article 9, all Taxes
becoming a Lien on any of the Purchased Assets after the Closing Date or which
become due and payable after the Closing Date shall be paid solely by Buyer.
 
B.           Utilities (which shall include water, gas, electric, sewer, fuel
and the like) meters shall be read, to the extent that the utility company will
do so, during the daylight hours on the Closing Date (or as near as practicable
prior thereto), with charges to that time paid by Seller and charges thereafter
paid by Buyer.  Prepaid utility charges shall be prorated on a per diem basis
based upon the last available invoice therefor as of the Closing, and Buyer
shall pay Seller for Buyer’s prorated share thereof (which shall be determined
on a per diem basis from the Closing to the end of the relevant period). Charges
for utilities which are un-metered, or the meters for which have not been read
on the Closing Date, will be prorated between Buyer and Seller as of the
Transfer Time.
 
C.        As of the Closing, the Guest Ledger shall be prorated between Buyer
and Seller as of the Transfer Time.
 
2.5.3               If Seller shall disagree with the calculation of Closing
Date Working Capital or any element of the Working Capital Statement relevant
thereto, it shall, within 15 Business Days after its receipt of the Working
Capital Statement, notify Buyer of such disagreement in writing, setting forth
in reasonable detail the particulars of such disagreement.  In connection
therewith and subject to applicable Law, Buyer will provide Seller reasonable
access to all of Buyer’s and the Property’s records not otherwise available to
Seller as a result of the transactions contemplated by this Agreement, to the
extent reasonably related to Seller’s review of the Working Capital Statement
and the calculation of Closing Date Working Capital.  In the event that Seller
does not provide such notice of disagreement within such 15 Business Day period,
Seller shall be deemed to have accepted the Working Capital Statement and the
calculation of the Closing Date Working Capital delivered by Buyer.  In the
event any such notice of disagreement is timely provided, Buyer and Seller, in
conjunction with their respective independent accounting firms, shall use
commercially reasonable efforts for a further period of 15 Business Days (or
such longer period as they may mutually agree) to resolve any disagreements with
respect to the calculation of Closing Date Working Capital.  If, at the end of
such period, they are unable to resolve such disagreements, then the Auditor
shall resolve any remaining disagreements.  The Auditor shall determine as
promptly as practicable (and in any event, within 30 days) whether the Working
Capital Statement was prepared in accordance with the standards set forth in
this Agreement and, only with respect to the disagreements submitted to the
Auditor, whether and to what extent (if any) the Closing Date Working Capital
requires adjustment.  The Auditor shall promptly (and in any event, within 30
days) deliver to Buyer and Seller its determination in writing, which
determination shall be made subject to the definitions and principles set forth
in this Agreement, and shall be (i) consistent with either the position of
Seller or Buyer or (ii) between the positions of Seller and Buyer.  The fees and
expenses of the Auditor shall be borne equally by Buyer and Seller.  The
determination of the Auditor shall be final, binding and conclusive for purposes
of this Agreement and not subject to any further recourse by Buyer or Seller
under any provision hereof, including Article 9.  The date on which the Closing
Date Working Capital is finally determined in accordance with this Section is
hereinafter referred to as the “Determination Date”.
 
2.5.4               Within ten Business Days of the Determination Date, the
amount, if any, equal to the difference between (i) the amount, if any, by which
Closing Date Working Capital, as finally determined, differs from zero and (ii)
any Initial Working Capital Adjustment paid to Seller or Buyer at Closing shall
be paid in cash by wire transfer of immediately available funds by Buyer to
Seller or by Seller to Buyer, as the case may be.
 
 
3.
CLOSING

 
3.1
Closing

 
Unless this Agreement is earlier terminated pursuant to Article 8 hereof, the
closing of the transactions contemplated by this Agreement, including the
purchase and sale of the Purchased Assets (the “Closing”), shall take place on
the later of (x) the fifth Business Day following satisfaction or waiver of the
conditions set forth in Article 7 hereof (other than those conditions that by
their nature are to be satisfied or waived at the Closing, but subject to their
satisfaction or waiver at the Closing) and (y) March 1, 2013, at 10:00 a.m., New
York City time, at the offices of Stroock & Stroock & Lavan LLP located at 180
Maiden Lane, New York, New York 10038, unless another time or place is agreed to
by the parties (the date on which the Closing takes place being referred to
herein as the “Closing Date”).  For the purposes of this Agreement, including,
without limitation, the Working Capital Adjustment and prorations contemplated
by Section 2.5.2 or any other provisions hereof, the Closing shall be deemed to
occur at the Transfer Time.
 
3.2
Deliveries at Closing

 
The following documents will be executed and delivered, as applicable, by Buyer
or Seller, as applicable, at or prior to the Closing:
 
3.2.1               Bill of Sale.  Seller shall execute and deliver to Buyer,
and Buyer shall execute an acceptance of, a Bill of Sale substantially in the
form attached hereto as Exhibit B, conveying to Buyer (i) the Property, (ii) the
Acquired Personal Property, (iii) the Transferred Intellectual Property, (iv)
the Books and Records and (v) any Seller Permits (and pending applications
therefor) included as Purchased Assets, to the extent transferable by Law, in
each case included in the Purchased Assets.
 
3.2.2               Assumed Contracts; Assumed Liabilities.  Buyer and Seller
shall execute and deliver an Assignment and Assumption Agreement - Assumed
Contracts and Assumed Liabilities substantially in the form attached hereto as
Exhibit C, to transfer the Assumed Liabilities, Assumed Contracts (including
licenses for Assumed Software) and Transferred Employee Records to Buyer, and
Buyer agrees to execute and deliver such other assumption agreements or other
documents reasonably required by any Person (in such form as is reasonably
acceptable to Buyer) to effectuate the assumption of the Assumed Liabilities.
 
3.2.3               Purchase Price.  Buyer and Seller shall jointly instruct the
Escrow Agent to deliver the Deposit to Seller pursuant to the Escrow
Agreement.  Buyer shall instruct the Escrow Agent to deliver the Estimated
Balance of the Purchase Price to Seller in immediately available funds by
electronic transfer pursuant to the Escrow Agreement.  If applicable, Buyer
shall deliver or cause to be delivered to Seller any Initial Working Capital
Adjustment made in favor of Seller, in immediately available funds by electronic
transfer. If applicable, Seller shall instruct Escrow Agent to credit Buyer with
any Initial Working Capital Adjustment made in favor of Buyer.
 
3.2.4               Closing Escrow Agent.  If either Buyer or Seller so
requests, Buyer, Seller and the Escrow Agent shall execute and deliver, not
later than two Business Days prior to the Closing, a closing escrow agreement
(in form and substance reasonably acceptable to Buyer, Seller and the Escrow
Agent), providing for the appointment and responsibilities of such Escrow Agent
with respect to implementation of the Closing.
 
3.2.5               Buyer Certificates.  Buyer shall deliver to Seller the
certificates required by Sections 7.3.2 and 7.3.3 hereof.
 
3.2.6               Seller Certificates.  Seller shall deliver to Buyer the
certificates required by Sections 7.2.1 and 7.2.2 hereof.
 
3.2.7               Non-Foreign Affidavit.  Seller (and/or the appropriate
Affiliate of Seller) shall execute and deliver a certificate of non-foreign
status that complies with Treasury Regulation Section 1.1445-2(b).
 
3.2.8               Seller’s Affidavit to Title Insurer.  Seller shall execute
and deliver to the Title Insurer an affidavit from Seller in the form submitted
by the Title Insurer, provided the same is in the usual and customary scope for
the jurisdiction of the Property, which form shall be reasonably acceptable to
Seller.
 
3.2.9               Transfer of Guest Safe Deposit Items.  Buyer and Seller
shall confirm the transfer of guest safe deposit box contents and the contents
of the main safe controlled by Seller belonging to guests of the Property
(excluding safes located in guest rooms) by executing and delivering a
confirmation of transfer of guest items in form and substance as is customary
for similar transactions, subject to any applicable state “escheat” law.
 
3.2.10               Transfer of Inventoried Vehicles.  As set forth in
Section 6.12.6, Buyer and Seller shall confirm the transfer of Inventoried
Vehicles by executing and delivering a confirmation of transfer of Inventoried
Vehicles in form and substance as is customary for similar transactions.
 
3.2.11               Transfer of Guest Baggage.  Buyer and Seller shall confirm
the transfer of guest baggage entrusted to Seller by executing and delivering a
confirmation of transfer of guest baggage in form and substance as is customary
for similar transactions.
 
3.2.12               Vehicle Titles.  Seller shall execute and deliver to Buyer
certificates of titles, endorsed for transfer to Buyer, for the
Passenger/Delivery Vehicles along with a bill of sale for the Passenger/Delivery
Vehicles in form and substance as is customary for similar transactions.
 
3.2.13               Assignment of Leases.  Seller and Buyer shall each execute
and deliver an assignment of leases with respect to the Leases in form and
substance as is customary for similar transactions.
 
3.2.14               Bargain and Sale Deed.  Seller shall execute and deliver to
Buyer, and Buyer shall accept, a bargain and sale deed with covenants against
grantor’s acts in form reasonably acceptable to Buyer conveying to Buyer all of
Seller’s right’s, title and interest in its Land, Fixtures and the Property, in
proper form for recording, free and clear of encumbrances, except for Permitted
Encumbrances.
 
3.2.15               Reservations/Gift Certificates.  Seller shall deliver to
Buyer a schedule (which may be in electronic form) of (i) all reservations and
other agreements required to be honored by Buyer pursuant to Section 6.12.1
hereof and (ii) all outstanding gift certificates, the Liability therefor which
is to be transferred to Buyer, to the extent Buyer is compensated for and
credited in the Working Capital Statement for such Liabilities in the gross
amount.
 
3.2.16               Plaza Database.  Seller shall deliver to Buyer a copy of
the Plaza Database current as of two (2) Business Days prior to the Closing,
which shall be in the format set forth on Exhibit D attached hereto.  Such
delivery of the Plaza Database may be made (i) by providing Buyer with access
codes and passwords necessary for Buyer to access the Plaza Database from
computers located at the Property, (ii) by electronic storage media reasonably
acceptable to Buyer and/or (iii) in any other reasonable manner as may be agreed
by Seller and Buyer.  Within 30 days after the Closing, Seller shall deliver to
Buyer, in accordance with the preceding sentence, another copy of the Plaza
Database current as of the date of the Closing, which shall be in the format set
forth on Exhibit D attached hereto.
 
3.2.17               Assumption of Progressive Post-Closing Slot Machine
Liabilities.  Buyer shall execute and deliver an assumption of post-closing
progressive slot machine liabilities in form and substance as is customary in
similar transactions.  Such slot machine liabilities, for purposes of the
calculation of Working Capital at Closing, shall include both seed money and
in-house progressive liabilities, as such liabilities may have been reduced in
accordance with the next sentence.  Prior to the Closing, Seller shall take such
reasonable actions as may be permitted by Law to minimize the amount of such
post-closing progressive slot machine liabilities.
 
3.2.18               Tax Returns.  Seller shall deliver to Buyer copies of all
Tax Returns (including supporting schedules) for sales and use Taxes, payroll
Taxes, property Taxes and casino gross revenue Taxes, in each case relating to
the Purchased Assets, for the four fiscal years including and immediately
preceding the Closing Date.
 
3.2.19               Assignment of Transferred Intellectual Property.  Seller
shall deliver duly executed instruments of assignment with respect to the
Transferred Intellectual Property set forth on Section 4.5.1(i) of the Seller
Disclosure Letter, which instruments are, as to registered United States
trademarks and service marks, in the form attached as Exhibit E, and otherwise
are in form and substance reasonably acceptable to Buyer.
 
3.2.20               Lien Release.  A release in form and substance reasonably
acceptable to Buyer Parent of (i) all Liens and other rights in favor of Icahn
Agency Services, LLC as Collateral Agent (and the Lenders thereunder) pursuant
to the 2010 Credit Agreement and (ii) all other Liens that are required to be
released pursuant to Section 10.2.2 hereof.
 
3.2.21               Transition Services Agreement.  If not previously executed
and delivered by Seller (or by Trump Entertainment Resorts Holdings, L.P.
(“Holdings”), an Affiliate of Seller) and Buyer, Seller (or Holdings) shall
execute and deliver to Buyer, and Buyer shall execute and deliver to Seller, the
Transition Services Agreement, in the form attached as Exhibit F.
 
3.2.22               Other Documents.  Each party shall deliver any other
documents, instruments or agreements which are reasonably requested by the other
party that are reasonably necessary to consummate the transactions contemplated
hereby and have not previously been delivered.
 
 
4.
REPRESENTATIONS AND WARRANTIES OF SELLER

 
Seller represents and warrants to Buyer with respect to the Purchased Assets and
the Assumed Liabilities, except as set forth herein and in the Disclosure Letter
delivered by Seller to Buyer as of the date of this Agreement (or such other
date permitted under Section 6.29) (the “Seller Disclosure Letter”), as follows
(it being agreed and understood by the parties hereto that, notwithstanding
anything else contained in this Agreement, Seller is (i) except to the extent
otherwise provided in the representations and warranties contained in
Sections 4.1, 4.2, 4.12 and 4.17 hereof, making representations or warranties
only with respect to the Property, the Purchased Assets and the Assumed
Liabilities and (ii) making no representations or warranties with respect to the
Other Assets or the Other Property):
 
4.1
Organization of Seller

 
Seller is a limited liability company duly organized and validly existing under
the laws of the State of New Jersey and has all requisite power and authority to
carry on its business as now being conducted.  Seller is duly qualified or
licensed to do business and is in good standing in each jurisdiction in which
the property owned, leased or operated by it or the nature of the business
conducted by it makes such qualification or licensing necessary, except where
the failure to be so qualified, licensed or in good standing would not have a
Property Material Adverse Effect.  Seller does not have any
Subsidiaries.  Seller has provided Buyer with a true and correct copy of the
limited liability company operating agreement of Seller in effect as of the date
hereof.  Seller’s sole member is Trump Entertainment Resorts Holdings,
L.P.  There are no documents evidencing the grant of any options, warrants,
calls, conversion rights or commitments with respect to membership interests in
Seller in effect as of the date hereof.
 
4.2
Authority; No Conflict; Required Filings and Consents

 
4.2.1               Seller has all requisite power and authority to enter into
this Agreement and the other agreements contemplated hereby and to consummate
the transactions that are contemplated by this Agreement and the other
agreements contemplated hereby.  The execution and delivery of this Agreement
and the other agreements contemplated hereby by Seller and the consummation by
Seller of the transactions that are contemplated by this Agreement and the other
agreements contemplated hereby have been duly authorized by all necessary action
on the part of Seller.  This Agreement, the Transition Services Agreement and
the Escrow Agreement have been, and the other agreements contemplated hereby
have been, or will be at Closing, as applicable, duly executed and delivered by
Seller, and assuming this Agreement, the Transition Services Agreement, the
Escrow Agreement, and the other agreements contemplated hereby constitute, or
will constitute at Closing, as applicable, the valid and binding obligation of
the other parties hereto, this Agreement, the Transition Services Agreement and
the Escrow Agreement and the other agreements contemplated hereby constitute, or
will constitute at Closing, as applicable, the valid and binding obligations of
Seller, enforceable against Seller in accordance with their respective terms,
subject, as to enforcement, to (i) applicable bankruptcy, insolvency,
reorganization, moratorium or similar laws now or hereinafter in effect
affecting creditors’ rights generally and (ii) general principles of equity (the
“Bankruptcy and Equity Exception”).
 
4.2.2               The execution and delivery of this Agreement by Seller does
not, and the consummation by Seller of the transactions that are contemplated by
this Agreement will not, (i) conflict with, or result in any violation or breach
of, any provision of the organizational documents of Seller or Seller Parent,
(ii) except as set forth in Section 4.2.2 of the Seller Disclosure Letter,
result in any violation or breach of, or constitute (with or without notice or
lapse of time, or both) a default (or give rise to a right of acceleration of
any material obligation of Seller or Seller Parent or loss of any material
benefit to Seller or Seller Parent) under, any of the terms, conditions or
provisions of any material bond, mortgage, indenture, Material Assumed Contract,
Lease, or other material Contract or obligation to which Seller or Seller Parent
is a party or by which Seller, Seller Parent or any of their respective
properties or assets may be bound, or (iii) except as set forth in Section 4.2.2
of the Seller Disclosure Letter and subject to the governmental filings,
consents and other matters referred to in Section 4.2.3 hereof, contravene,
conflict with, or result in a violation of any of the terms or requirements of
any Law or judgment, or give any Governmental Entity the right to revoke, cancel
or terminate any governmental or regulatory permit, concession, franchise or
license, in each case applicable to Seller, Seller Parent or any of their
respective properties or assets, other than, in the case of clauses (ii) and
(iii), for such violations, breaches, defaults, accelerations, losses,
contraventions, conflicts, revocations, cancellations or terminations that would
not reasonably be expected to have a Property Material Adverse Effect.
 
4.2.3               Except as set forth in Section 4.2.3 of the Seller
Disclosure Letter, no consent, approval, order or authorization of, or
registration, declaration or filing with, any court, administrative agency,
commission, Gaming Authority or other governmental authority or instrumentality
(a “Governmental Entity”) is required by or with respect to Seller in connection
with the execution and delivery of this Agreement by Seller or the consummation
by Seller of the transactions that are contemplated hereby, except for (i) any
approvals or filing of notices required under the Gaming Laws, (ii) such
consents, approvals, orders, authorizations, permits, filings, declarations or
registrations related to, or arising out of, compliance with statutes, rules or
regulations regulating the consumption, sale or serving of alcoholic beverages
or the renaming or re-branding of the operations at the Property, and (iii) such
other filings, consents, approvals, orders, authorizations, permits,
registrations and declarations the failure of which to obtain would not be
material to the operation and support of the business located at the Property.
 
4.3
Financial Statements

 
Section 4.3 of the Seller Disclosure Letter contains a copy of the audited
balance sheets, statements of income and cash flow statements relating to the
business conducted at the Property for the 12 month periods ended December 31,
2008, December 31, 2009, December 31, 2010 and December 31, 2011, as well as the
unaudited balance sheet and statements of income and cash flow statements
relating to the business conducted at the Property for the three months ended
September 30, 2011, March 31, 2012, June 30, 2012 and September 30, 2012
(collectively, the “Financial Information”).  The audited financial statements
with respect to the 12 month period ended December 31, 2011 are referred to
herein as the “Seller Audited 2011 Financials”.  Except as noted therein (and
except, with respect to the unaudited quarterly financial statements, for normal
period end adjustments and the lack of footnotes), the Financial Information was
prepared in accordance with GAAP (except as may be indicated in the notes to
such financial statements) and fairly present in all material respects the
financial position of the business conducted at the Property as of their
respective dates.  Notwithstanding the foregoing, Buyer acknowledges that such
Financial Information was prepared by Seller or its Affiliates for internal
purposes, reflects allocation of some but not necessarily all costs incurred by
Affiliates of Seller for its benefit, and that no representation or warranty is
made that Buyer will be able to operate the Property for the costs reflected in
the Financial Information.  The audited balance sheet as of December 31, 2011
included in the Financial Information is referred to herein as the “December
2011 Balance Sheet.”
 
Except as noted therein (and except, with respect to the unaudited quarterly
financial statements, for normal period end adjustments and the lack of
footnotes), the Quarterly Financials will be prepared in accordance with GAAP
(except as may be indicated in the notes to such financial statements) and
fairly present in all material respects the financial position of the business
conducted at the Property as of their respective dates, and will be prepared on
a consistent basis with Seller’s past practice and the financial statements
previously delivered by Seller, including, for the avoidance of doubt, with
respect to the allocations contained therein.
 
4.4
No Undisclosed Liabilities

 
Except for (i) Liabilities reflected or reserved against in the Financial
Information or the notes thereto, (ii) Excluded Liabilities, (iii) Liabilities
incurred in the Ordinary Course of Business, (iv) Liabilities that are not
Assumed Liabilities and (v) Liabilities that would not reasonably be expected to
have a Property Material Adverse Effect, Seller has no Liabilities with respect
to the operation and support of the business located at the Property that would
have been required to be reflected in, reserved against or otherwise described
in the Balance Sheet or the notes thereto in accordance with GAAP.
 
4.5
Intellectual Property

 
4.5.1               Section 4.5.1(i) of the Seller Disclosure Letter lists all
(i) trademark and service mark registrations and applications, patents and
patent applications, copyright registrations and web domain urls that are
included in the Transferred Intellectual Property, and (ii) trademark, service
mark and trade name license agreements that are included in the Transferred
Intellectual Property.  Seller owns or possesses adequate, valid and enforceable
rights to use the Transferred Intellectual Property required to be listed on
Section 4.5.1(i) of the Seller Disclosure Letter and, to the knowledge of
Seller, owns or possesses adequate, valid and enforceable rights to use all
other Transferred Intellectual Property, in each case, in connection with
the operation and support of the business located at the Property.  Section
4.5.1(ii) of the Seller Disclosure Letter lists all (i) trademark and service
mark registrations and applications, patents and patent applications, copyright
registrations and web domain urls that are not included in the Transferred
Intellectual Property, and (ii) trademark, service mark and trade name license
agreements that are not included in the Transferred Intellectual Property, but
that are used in connection with the operation of the business at the Property
as such business is currently operated.  Except as set forth in
Section 4.5.1(iii) of the Seller Disclosure Letter, the execution, delivery and
performance of this Agreement and the other agreements contemplated hereby, and
the consummation of the transactions contemplated hereby and thereby, will not
result in a material loss or impairment of, or give rise to any right of any
third Person to terminate a material right of Seller or its Affiliates to own or
use, the Transferred Intellectual Property (including Assumed Software), except
for such losses, impairments or rights of termination that would not reasonably
be expected to have a Property Material Adverse Effect.
 
4.5.2               Except as set forth in Section 4.5.2 of the Seller
Disclosure Letter, (i) to the knowledge of Seller, Seller and its Affiliates
have not infringed, misappropriated, diluted or otherwise violated any
Intellectual Property rights of any Person in the operation of the business
conducted at the Property or in the use of the Transferred Intellectual
Property; and (ii) neither Seller nor any of its Affiliates has received any
written charge, complaint, claim, demand, or notice during the two years
preceding the date of this Agreement (including, for the avoidance of doubt, any
such charge, complaint, claim, demand or notice that was first asserted prior to
the two years preceding the date of this Agreement, and then reasserted, whether
or not in writing, during the two years preceding the date of this Agreement)
alleging any such infringement, misappropriation, dilution or other
violation.  Notwithstanding anything to the contrary in this Agreement, no
representation or warranty is made with respect to any infringement,
misappropriation, dilution or other violation of any Intellectual Property
rights of any Person by Seller or its Affiliates, other than in this Section.
 
4.5.3               Except as set forth in Section 4.5.3 of the Seller
Disclosure Letter, (i) to the knowledge of Seller, no Person is infringing,
misappropriating, diluting or otherwise violating any rights of Seller or its
Affiliates in the Transferred Intellectual Property; and (ii) neither Seller nor
any of its Affiliates has made or asserted any written charge, complaint, claim,
demand or notice against any Person during the two years preceding the date of
this Agreement (including, for the avoidance of doubt, any such charge,
complaint, claim, demand or notice that was first asserted prior to the two
years preceding the date of this Agreement, and then reasserted, whether or not
in writing, during the two years preceding the date of this Agreement) alleging
any such infringement, misappropriation, dilution or other violation.
 
4.5.4               From and after the Closing Date, and to the extent permitted
by Section 1.7 herein, Buyer shall have the right to use the name “Trump” in
connection with the operation of the business at the Property as such business
is currently operated, subject to and in accordance with the terms and
conditions set forth in the Trump License Agreement.
 
4.6
Agreements, Contracts and Commitments

 
Copies of the Assumed Contracts as of the date of this Agreement (other than
purchase orders entered into in the Ordinary Course of Business, Contracts that
are cancelable on 30 days’ or less notice without payment or penalty, and any
Contract involving a total remaining commitment of less than $50,000) have been
made available to Buyer and a list of such Assumed Contracts is included in
Section 11.1(a) of the Seller Disclosure Letter.  A list of Excluded Material
Contracts is included in Section 11.1(b) of the Seller Disclosure Letter.  Each
Material Assumed Contract is valid and binding upon Seller and, to Seller’s
knowledge, all other Persons thereto (in each case, subject to the Bankruptcy
and Equity Exception), and there is no breach or violation by Seller of, or
default by Seller under, the Material Assumed Contracts (and no event has
occurred with respect to Seller which, with notice or lapse of time or both,
would constitute a breach or violation by Seller of, or default by Seller under,
the Material Assumed Contracts) and, to Seller’s knowledge, there is no breach
or violation by any other Person of, or default by any other Person under, the
Material Assumed Contracts, in each case under this sentence, except for
failures to be valid and binding, or breaches, violations or defaults, that
would not reasonably be expected to have a Property Material Adverse
Effect.  Except for the Material Assumed Contracts, the Material Excluded
Contracts and the Excluded Software, Seller does not hold any Contracts the
failure of the assumption of which by Buyer will have a Property Material
Adverse Effect.  The true and correct expiration date of all Assumed Contracts
that constitute leases from Seller to third party lessees for portions of the
Property are listed in Section 11.1.(f) of the Seller Disclosure Letter.
 
4.7
Litigation; Orders

 
Except as set forth in Section 4.7 of the Seller Disclosure Letter, as of the
date of this Agreement, (a) there are no Legal Proceedings pending (or, to
Seller’s knowledge, threatened) against Seller or any of its Affiliates, or to
which Seller or any of its Affiliates is otherwise a party, in each case,
relating to the business conducted at the Property or any of the Purchased
Assets which, if adversely determined, (i) would reasonably be expected to
result in a Property Material Adverse Effect or (ii) could reasonably be
expected to prevent or materially delay Seller from completing any of the
transactions contemplated by this Agreement; and (b) neither Seller nor any of
its Affiliates is subject to any Order relating to the business conducted at the
Property or any of the Purchased Assets, except to the extent the same (i) would
not reasonably be expected to result in a Property Material Adverse Effect, or
(ii) would not reasonably be expected to have a material adverse effect on the
ability of Seller to perform its obligations under this Agreement or to
consummate the transactions contemplated hereby.
 
4.8
Environmental Matters

 
4.8.1               Except as set forth in Section 4.8 of the Seller Disclosure
Letter, and except as would not reasonably be expected to have a Property
Material Adverse Effect:
 
A.        With respect to the Property, Seller is in compliance with
Environmental Law, which compliance includes obtaining, maintaining and
complying with all permits, licenses and or authorizations required by
Environmental Laws.
 
B.        There are no pending or, to the knowledge of Seller, threatened claims
or Legal Proceedings against the Property or Seller with respect to the Property
alleging noncompliance with or liability under any Environmental Law.
 
C.        To Seller’s knowledge, no investigation is pending or threatened
against the Property or Seller with respect to the Property relating to a
Release or the violation of Environmental Laws.
 
D.        To Seller’s knowledge, there have been no Releases at, on or under the
Property of types or in quantities or locations that would reasonably be
expected to require the owner or operator of the Property to undertake remedial
action pursuant to Environmental Law.
 
E.        To Seller’s knowledge, there are no Hazardous Materials stored, used,
handled, manufactured, generated or otherwise located at, in, on or under the
Property or transported to or from the Property except for such quantities and
types of Hazardous Materials reasonably required for the construction, operation
or maintenance of the Property and that are stored, used, handled, manufactured,
generated, located or transported in compliance with Environmental Laws.
 
4.8.2               No filing or approval pursuant to the New Jersey Industrial
Site Recovery Act is required for the completion of the transactions
contemplated by this Agreement.
 
4.8.3               Section 4.8.3 of the Seller Disclosure Letter sets forth a
true and correct list of all Phase I and Phase II environmental reports prepared
by or for, or in the possession of, Seller or its Affiliates with respect to the
Property.
 
4.8.4               This Section (and Section 4.8.1, to the extent related to
any Seller Permits required pursuant to Environmental Law) represent the sole
and exclusive representations and warranties of Seller regarding environmental
matters, Environmental Laws, Hazardous Materials or Releases.
 
4.9
Permits; Compliance with Laws

 
4.9.1               To Seller’s knowledge, Seller holds all material permits,
registrations, findings of suitability, licenses, variances, exemptions,
certificates of occupancy, orders and approvals of all Governmental Entities
(including authorizations under Gaming Laws) necessary to conduct the business
and operations at the Property as presently conducted (the “Seller Permits”),
each of which is in full force and effect in all material respects.  To Seller’s
knowledge, no event has occurred which permits or is reasonably likely to result
in, or upon the giving of notice or passage of time, or both, would permit or
would be reasonably likely to result in, revocation, non-renewal, modification,
suspension, limitation or termination of any Seller Permit that currently is in
effect, except where such revocation, non-renewal, modification, suspension,
limitation or termination would not reasonably be expected to have a Property
Material Adverse Effect.
 
4.9.2               To Seller’s knowledge, Seller has not received any written
notice to the effect that any of Seller’s directors, officers, and Persons
performing management functions similar to officers, with respect to the
operation and support of the business conducted at the Property, does not hold
all material permits, registrations, findings of suitability, licenses,
variances, exemptions, orders and approvals of all Governmental Entities
(including authorizations under Gaming Laws) necessary for their conduct of the
business and operations conducted at the Property.
 
4.9.3               To Seller’s knowledge, Seller has not received any written
notice to the effect that the business conducted by Seller at the Property is
being conducted in violation of any applicable Law of any Governmental Entity
(including any Gaming Laws). To Seller’s knowledge, Seller has not received a
written notice of or been charged with the violation of any Laws in connection
with the business conducted by Seller at the Property.
 
4.10
Labor Matters; Employee Liabilities

 
4.10.1               Seller has provided or made available to Buyer a list
setting forth, as of a date not more than 20 days prior to the date of this
Agreement, the following information for each Property Employee, including each
employee on leave of absence or layoff status:  name, job title (or positions
held), date of hire, the current annual base salary (or hourly rate) and most
recent bonus paid, and vacation accrued.  As of the date of this Agreement,
Seller is a party to the collective bargaining agreements listed on Section 4.10
of the Seller Disclosure Letter (the “Collective Bargaining
Agreements”).  Except as listed on Section 4.10 of the Seller Disclosure Letter,
as of the date of this Agreement: (i) Seller has not received notice of, nor to
Seller’s knowledge is there, any pending or threatened demand for arbitration
under any of the Collective Bargaining Agreements; (ii) there are no unfair
labor practice charges, complaints or petitions for elections pending or
threatened against Seller before the National Labor Relations Board, or any
similar labor relations governmental bodies, or for which Seller has received
notice; and (iii) there is no strike, slowdown, work stoppage or lockout, or, to
the knowledge of Seller, threat thereof, by or with respect to any employees
that work at the Property.
 
4.10.2               Except as set forth in Section 4.10.2 of the Seller
Disclosure Letter, there are no liabilities arising out of or relating primarily
to the employment of any Property Employee, including under the Collective
Bargaining Agreements and including any and all severance obligations or other
Liabilities relating to the termination by Seller at or prior to Closing of any
Property Employees for which Buyer would be responsible at or following the
Closing Date.
 
4.11
Employee Benefits

 
4.11.1               For the purposes of this Agreement, “Seller Benefit Plans”
means: (i) “employee benefit plans,” within the meaning of Section 3(3) of the
Employee Retirement Income Security Act of 1974, as amended, and the rules and
regulations thereunder (“ERISA”); and (ii) employment, retention, compensation,
equity, bonus, stock option, stock purchase, restricted stock, incentive, fringe
benefit, profit-sharing, pension or retirement, deferred compensation, health,
medical, life insurance, disability, accident, salary continuation, severance,
accrued leave, vacation, sick pay, sick leave, supplemental retirement and
unemployment benefit plans, agreements, programs, arrangements, commitments
and/or practices (whether or not insured and whether or not written) which are
maintained, administered or contributed to by Seller, the Property or any ERISA
Affiliate for the benefit of Property Employees, or with respect to which
Seller, the Property or any ERISA Affiliate has any Liabilities.  Section 4.11.1
of the Seller Disclosure Letter sets forth a list of all Seller Benefit Plans
which are maintained, administered or contributed to by Seller, the Property or
any ERISA Affiliate for any Person performing (or who previously performed)
substantially all of his or her services at the Property (each, a “Property
Employee”).  For purposes of this Agreement, ERISA Affiliate means any entity
which is (or, at any relevant time, was) considered one employer with Seller or
the Property under Section 4001 of ERISA or Section 414 of the Code (each, an
“ERISA Affiliate”).
 
4.11.2               True and complete copies of the Seller Benefit Plans which
are maintained, administered or contributed to by Seller, the Property or an
ERISA Affiliate for any Property Employee (which shall include (i) each Seller
Benefit Plan and all amendments thereto, all plan descriptions and summary plan
descriptions for which Seller is required to prepare, file and distribute plan
descriptions and summary plan descriptions (including the most recent financial
or annual reports, if applicable), (ii) all summaries and descriptions furnished
to participants and beneficiaries for which a plan description or summary plan
description is not required, and (iii) all insurance policies purchased by or to
provide benefits under any Seller Benefit Plans), have been made available by
Seller to Buyer.  The Trump Capital Accumulation Plan (“Seller’s 401(k) Plan”)
has been established and maintained in all material respects in accordance with
its terms and in compliance with all applicable Laws, including ERISA and the
Code.  The Seller’s 401(k) Plan is qualified under Section 401(a) of the Code
and Seller is not aware of any facts or circumstances that would be reasonably
likely to adversely affect such qualification.  With respect to the Seller
401(k) Plan, (i) the most recent Internal Revenue Service determination letter,
and (ii) the most recently filed Annual Report on Form 5500 have been made
available by Seller to Buyer.
 
4.11.3               No Seller Benefit Plan has terms requiring assumption
thereof by Buyer. There are no Liabilities, breaches, violations or defaults
under or with respect to any Seller Benefit Plan that could subject the
Property, Buyer or any of Buyer’s employee benefit plans to any material Lien,
tax, penalty or other Liability (whether absolute or contingent).
 
4.11.4               Section 4.11.4 of the Seller Disclosure Letter lists all
“multiemployer plans” as defined in Section 3(37) or 4001(a)(3) of ERISA
contributed to by Seller or to which Seller is required to contribute
(“Multiemployer Plans”).  Except as set forth on Section 4.11.4 of the Seller
Disclosure Letter, to the best of Seller’s knowledge: (i) no Multiemployer Plan
has been terminated; (ii) no Multiemployer Plan is in reorganization under
Section 4241 of ERISA, or is insolvent under Section 4245 of ERISA; (iii) no
proceeding has been initiated by any Person (including the Pension Benefit
Guaranty Corporation) to terminate a Multiemployer Plan; (iv) a mass withdrawal,
as defined in PBGC Regulation Section 4001.3 with respect to such Multiemployer
Plan has not occurred; (v) there are no facts or circumstances that would be
reasonably likely to result in the termination, reorganization or mass
withdrawal of any Multiemployer Plan; and (vi) no Multiemployer Plan is
endangered, seriously endangered or critical status, as defined in Section 305
of ERISA or Section 432 of the Code.
 
4.11.5               No Seller Benefit Plans (excluding Multiemployer Plans) are
subject to Title IV of ERISA, Section 302 of ERISA or Section 412 of the Code
and no ERISA Affiliate has any plans (excluding multiemployer plans) subject to
Title IV of ERISA, Section 302 of ERISA or Section 412 of the Code.
 
4.11.6               The UNITE HERE National Retirement Fund is a national plan
and not a local plan (i.e., whether or not there is a reorganization or mass
withdrawal with respect to such fund shall be determined on a national basis and
not on a local basis).
 
4.12
Brokers

 
Except for Newmark Grubb Knight Frank (the “Seller Broker”), neither Seller nor
any of its Representatives or Affiliates have employed any broker, financial
advisor or finder or incurred any Liability for any brokerage fees, sales
commissions or finder’s fees in connection with the transactions contemplated by
this Agreement, or with respect to any retail leases related to the
Property.  Seller (or one of its Affiliates) shall be solely obligated to pay
the Seller Broker any and all fees, commissions and finder fees in connection
with this transaction and Seller agrees to indemnify, defend and hold Buyer free
and harmless from and against any and all loss, liability, cost, damage and
expense, including reasonable attorneys’ fees in connection with any such fees
owed to the Seller Broker.  Notwithstanding anything herein to the contrary, the
provisions of this Section shall survive the Closing or earlier termination of
this Agreement.
 
4.13
Insurance

 
The insurance policies maintained by Seller or its Affiliates in respect of the
Property, each of which is set forth on Section 4.13 of the Seller Disclosure
Letter, insure against risks and liabilities customary in the hotel and casino
industry.
 
4.14
Personal Property

 
Except for Permitted Encumbrances and Mechanics’ Liens (all of which Mechanics’
Liens shall be removed by Seller prior to Closing to the extent required by this
Agreement), Seller has good and valid title to, or a valid leasehold interest
in, or other legal right to, all material tangible personal property included in
the Purchased Assets.  Notwithstanding anything contained in this Section, the
representations contained herein do not concern Intellectual Property, which is
the subject of the representations contained in Section 4.5 hereof.
 
4.15
Condemnation Proceedings

 
There are no pending or, to Seller’s knowledge, threatened judicial proceedings
seeking to condemn the Property.  Seller has not entered into any agreement in
lieu of condemnation therefor.
 
4.16
Computer Software

 
The Assumed Software includes all computer software used in the operation of the
business located at the Property that, subject to Section 1.6, will be available
for use by Buyer immediately after the Closing.  Section 4.16 of the Seller
Disclosure Letter sets forth a true and correct list of all other computer
software used in the operation and support of the business located at the
Property by Seller and its Affiliates, including Excluded Software, that is
material to the operation of the business located at the Property.
 
4.17
Taxes

 
4.17.1               To the extent the Purchased Assets could be subject to, or
Buyer could be liable for, Taxes as a result of Seller’s or its Affiliates’
failure to properly file any Tax Returns or pay or withhold any Taxes, (i)
Seller and its Affiliates have timely filed, or there have been timely filed on
Seller’s behalf, all material Tax Returns required to be filed with the
appropriate Tax authorities (taking into account any extension of time to file
granted or to be obtained on behalf of Seller), and such returns are accurate in
all material respects, (ii) all Taxes payable by Seller and its Affiliates with
respect to such Tax Returns have been timely paid, and (iii) Seller and its
Affiliates have complied in all material respects with all applicable Laws
relating to the payment and withholding of material Taxes, and have duly and
timely withheld and paid over to the appropriate Tax authority all material
amounts required to be so withheld and paid under all applicable Laws.
 
4.17.2               Seller has not granted any extension of the statute of
limitations for the assessment or collection of Taxes with respect to the
Purchased Assets.
 
4.17.3               Seller is not a “foreign person” within the meaning of
Section 1445 of the Code.
 
4.18
Assets

 
The sale of the Purchased Assets to Buyer pursuant to this Agreement will,
taking into account the agreements contemplated hereby (and assuming receipt of
all Governmental Approvals, including Gaming Approvals, and third Person
consents, approvals and authorizations, necessary for Buyer and its Affiliates
to operate and support the business located at the Property), convey or
otherwise provide to Buyer at the Closing Date, all of the assets, properties
and rights necessary to allow Buyer immediately after the Closing to operate the
business located at the Property as operated as of the date hereof, in each
case, other than the items set forth on Section 4.18 of the Seller Disclosure
Letter; provided, however, that nothing in this Section shall be deemed to
constitute a representation or warranty as to the amounts of cash or working
capital necessary to operate same.
 
4.19
Potential Conflicts of Interest

 
Except as set forth on Section 4.19 of the Seller Disclosure Letter, none of
Seller or any of its Affiliates, nor to the knowledge of Seller, any executive
officer of Seller or any of its Affiliates: (i) owns, directly or indirectly,
any interest in (other than ownership of not more than five percent (5%) of the
equity held solely for investment purposes, of any Person that is listed on any
national securities exchange or regularly traded in the over-the-counter
market), or (ii) is an owner, sole proprietor, stockholder, partner, director,
officer, employee, consultant or agent of, any Person which is a material
lessor, lessee, customer, licensee or supplier of the operation of the business
located at the Property (other than purchases of “Trump” branded products, or
pursuant to arrangements on terms that would be obtained on an arms’ length
basis).  Section 4.19 of the Seller Disclosure Letter describes the material
services currently provided to the Property by Seller Parent or any Affiliate of
Seller Parent (other than Seller).
 
4.20
Real Property

 
4.20.1               Section 4.20.1 of the Seller Disclosure Letter correctly
states the amount of all monthly rentals and security deposits, the amount of
all delinquencies, prepayments and offsets, and the commencement and termination
dates and renewal options of all Leases.
 
4.20.2               Except as set forth in Section 4.20.2 of the Seller
Disclosure Letter, (i) the Leases constitute all leases, tenancies, options to
lease or agreements, written or oral, relative to the occupancy, use and/or
lease of the Property or any portion thereof; (ii) all of the Leases are in full
force and effect and none have been modified, amended or extended; (iii) no
renewal or extension options have been granted to tenants; (iv) no tenant has an
option to purchase any part of the Property; (v) the rents set forth in the
Leases are being collected on a current basis and there are no arrearages or
prepayments; (vi) no tenant is entitled to rental concessions, abatements or
offsets; (vii) neither Seller nor any tenant is in default in any material
obligation under any Lease, nor to Seller’s knowledge does any state of facts
exist which, with notice or passage of time, would reasonably constitute a
material default under any Lease; (viii) no action or proceeding instituted by
or against any tenant of the Property is presently pending or, to Seller’s
knowledge, threatened in any court; (ix) there are no security deposits; (x) to
Seller’s knowledge, no tenant of the Property is a debtor in any bankruptcy or
similar proceedings nor has any tenant of the Property threatened to commence
bankruptcy or similar proceedings; (xi) no tenant of the Property controls, is
controlled by or is under common control with the Seller or any partner,
officer, shareholder or other principal of the Seller; and (xii) all
alterations, installations, decorations and other work to be performed by the
Seller, as lessor under the provisions of each Lease, have been completed and
fully paid for, or will be completed and fully paid for on or before the Closing
Date.
 
4.20.3               The Property is zoned to permit the current use of the
Property; the Property is not the subject of a non-conforming use or material
variance; and the transaction contemplated hereby will not result in a change of
the zoning classification.
 
4.20.4               No condemnation or appropriation proceeding affecting the
Property exists or, to Seller’s knowledge, is contemplated.
 
4.20.5               The Seller is the lessor under each Lease and has the sole
right to collect rent and other charges under each Lease, and the Seller’s
rights under the Leases have not been assigned, pledged, hypothecated or
otherwise encumbered other than pursuant to a mortgage or deed of trust securing
indebtedness to be paid off on the Closing Date or instruments collateral
thereto.
 
4.20.6               Except as expressly set forth in Section 4.20.6 of the
Seller Disclosure Letter, each of the tenants is now in possession of, and is
operating its business in, the leased premises under its Lease.
 
4.20.7               Except as expressly set forth in Section 4.20.7 of the
Seller Disclosure Letter, the Seller holds indefeasible fee simple title to the
Property owned by Seller, and no other party other than Seller has any claim to
the Property owned by Seller by reason of any purchase agreement, option to
purchase, right of first refusal, land installment contract, lease (other than
the Leases) or other similar agreement or instrument or by adverse possession or
other prescriptive right.
 
4.20.8               Except as expressly set forth in Section 4.20.8 of the
Seller Disclosure Letter, to Seller’s knowledge, there are no assessments, which
have or will become a lien against the Property, or any mechanic’s or
materialmen’s liens filed or threatened against the Property, and no work has
been performed or materials provided for which a lien could be filed.
 
4.20.9               All certificates of occupancy and other material required
approvals have been issued for the Property and Seller has not received notice
from any Governmental Entity advising that the Property is in violation of any
applicable laws.
 
4.21
Update of Representations

 
Notwithstanding any provision of this Article 4 to the contrary, Seller shall
update (by a writing delivered to Buyer) any representation contained in this
Article 4, and/or the information contained in the Seller Disclosure Letter,
until the Closing Date, provided in each case, that such update (a) is not the
result of, and does not reveal, a breach of this Agreement by Seller, and (b)
does not consist of or reveal a Property Material Adverse Effect that was not
disclosed to Buyer in the Seller Disclosure Letter or the Title Commitment or
otherwise disclosed to Buyer prior to the execution of this Agreement.
 
5.
REPRESENTATIONS AND WARRANTIES OF BUYER

 
Buyer represents and warrants to Seller, except as set forth herein and in the
Disclosure Letter delivered by Buyer to Seller as of the date of this Agreement
(the “Buyer Disclosure Letter”), as follows:
 
5.1
Organization

 
Buyer is a limited liability company duly organized, validly existing and in
good standing under the laws of the State of New Jersey and has all requisite
corporate power and authority to carry on its business as now being
conducted.  Buyer is duly qualified or licensed to do business and is in good
standing in each jurisdiction in which the property owned, leased or operated by
it or the nature of the business conducted by it makes such qualification or
licensing necessary, except where the failure to be so qualified, licensed or in
good standing would not have a Buyer Material Adverse Effect.
 
5.2
Authority; No Conflict; Required Filings and Consents

 
5.2.1               Buyer has all requisite power and authority to enter into
this Agreement and the other agreements contemplated hereby and to consummate
the transactions that are contemplated by this Agreement and the other
agreements contemplated hereby.  The execution and delivery of this Agreement
and the other agreements contemplated hereby by Buyer and the consummation by
Buyer of the transactions that are contemplated by this Agreement and the other
agreements contemplated hereby have been duly authorized by all necessary action
on the part of Buyer.  This Agreement, the Transition Services Agreement, and
the Escrow Agreement have been, and the other agreements contemplated hereby
have been or will be at Closing, as applicable, duly executed and delivered by
Buyer, and assuming this Agreement and the other agreements contemplated hereby
constitute, or will constitute at Closing, as applicable, the valid and binding
obligation of the other Persons hereto, this Agreement, the Transition Services
Agreement, and the Escrow Agreement constitute, and the other agreements
contemplated hereby will constitute at Closing, the valid and binding
obligations of Buyer, enforceable against Buyer in accordance with their
respective terms, subject, as to enforcement, to the Bankruptcy and Equity
Exception.
 
5.2.2               The execution and delivery of this Agreement by Buyer does
not, and the consummation by Buyer of the transactions that are contemplated by
this Agreement will not, (i) conflict with, or result in any violation or breach
of, any provision of the organizational documents of Buyer or Buyer Parent, (ii)
result in a violation or breach of, or constitute (with or without notice or
lapse of time, or both) a default (or give rise to a right of acceleration of
any material obligation of Buyer or Buyer Parent or loss of any material benefit
to Buyer or Buyer Parent) under, any of the terms, conditions or provisions of
any material bond, mortgage, indenture, lease, license, or other material
Contract or obligation to which Buyer or Buyer Parent is a party or by which
Buyer, Buyer Parent or any of their respective properties or assets may be
bound, or (iii) subject to the governmental filings and other matters referred
to in Section 5.2.3 hereof, contravene, conflict with, or result in a violation
of any of the terms or requirements of any Law or judgment, or give any
Governmental Entity the right to revoke, cancel or terminate any regulatory or
governmental permit, concession, franchise or license, in each case, applicable
to Buyer, Buyer Parent or any of their respective properties or assets, other
than, in the case of clauses (ii) and (iii) for such breaches, violations, or
defaults, that would not reasonably be expected to have a Buyer Material Adverse
Effect.
 
5.2.3               No consent, approval, order or authorization of, or
registration, declaration or filing with, any Governmental Entity is required by
or with respect to Buyer or any of its Affiliates in connection with the
execution and delivery of this Agreement by Buyer or the consummation by Buyer
of the transactions that are contemplated hereby, except for (i) any approvals
or filing of notices required under the Gaming Laws, and (ii) such consents,
approvals, orders, authorizations, permits, filings, declarations or
registrations related to, or arising out of, compliance with statutes, rules or
regulations regulating the consumption, sale or serving of alcoholic beverages
or the renaming or re-branding of the operations at the Property.
 
5.3
Brokers

 
Neither Buyer nor Buyer Parent nor any of their Affiliates or Representatives
have employed any broker, financial advisor or finder or incurred any Liability
for any brokerage fees, commissions or finder’s fees in connection with the
transactions contemplated by this Agreement.  Buyer agrees to indemnify, defend
and hold Seller free and harmless from and against any and all loss, liability,
cost, damage and expense, including reasonable attorneys’ fees in connection
with any such fees owed to any broker, financial advisor or finder purporting to
have been retained by Buyer.  Notwithstanding anything herein to the contrary,
the provisions of this Section shall survive the Closing or earlier termination
of this Agreement.
 
5.4
Licensability of Principals; Required Licensees

 
5.4.1               Neither Buyer nor Buyer Parent nor any of their principals,
Representatives or Affiliates nor any of their respective directors or officers
(such Persons, the “Licensing Affiliates”) has ever been denied, or had revoked,
a gaming license by a Governmental Entity or Gaming Authority.  Buyer and each
of its Licensing Affiliates that is licensed (each a “Licensed Party”) is in
good standing in each of the jurisdictions in which Buyer or such other Licensed
Party owns or operates gaming facilities.  Section 5.4.1 of the Buyer Disclosure
Letter sets forth each Licensed Party.
 
5.4.2               Buyer has no knowledge of any facts which, if known to the
Gaming Authorities, would (a) reasonably be expected to result in the denial,
revocation, limitation or suspension of a Gaming Approval with respect to Buyer,
any of its Licensing Affiliates or any of their respective officers, directors,
key employees or Persons performing management functions similar to an officer,
or (b) reasonably be expected to result in a negative outcome to any finding of
suitability proceedings currently pending, or under the suitability proceedings
necessary to obtain a Gaming Approval required to consummate the transactions
contemplated by this Agreement.  Section 5.4.2 of the Buyer Disclosure Letter
sets forth each Licensing Affiliate that Buyer believes must obtain a Gaming
Approval in order to consummate the transactions contemplated by this Agreement
(together, the “Required Licensees”).
 
5.5
Compliance with Gaming Laws

 
Each Licensed Party and their respective directors, officers, key employees and
Persons performing management functions similar to officers hold (or are
reasonably anticipated to obtain and hold prior to the Closing Date) all Gaming
Approvals necessary to conduct the business and operations of Buyer and its
Affiliates, each of which is (or will be on the Closing Date) in full force and
effect in all material respects (the “Buyer Permits”) and, to the knowledge of
Buyer, no event has occurred which permits, or upon the giving of notice or
passage of time or both would permit, revocation, non-renewal, modification,
suspension, limitation or termination of any Buyer Permit that currently is in
effect.  Each Licensed Party, and to Buyer’s knowledge, each of their respective
directors, officers, key employees and Persons performing management functions
similar to officers are in compliance, in all material respects, with the terms
of the Buyer Permits.  Except as set forth in Section 5.5 of the Buyer
Disclosure Letter, neither Buyer nor, to the knowledge of Buyer, any Licensing
Affiliate has received notice of any investigation or review by any Gaming
Authority with respect to Buyer, any of its Licensing Affiliates, or any of
their respective officers, directors, key employees or Persons performing
management functions similar to an officer, that is pending, and, to the
knowledge of Buyer, (i) no investigation or review is threatened, nor (ii) has
any Gaming Authority indicated any intention to conduct the same.  Neither
Buyer, nor, to the knowledge of Buyer, any of its Licensing Affiliates or
director, officer, key employee or partner of a Licensed Party has (i) received
any written claim, demand, notice, complaint, court order or administrative
order from any Governmental Entity in the past three (3) years under, or
relating to any violation or possible violation of any Gaming Laws which did or
would be reasonably likely to result in fines or penalties of $50,000 or more,
or (ii) suffered a suspension or revocation of any Buyer Permit.
 
5.6
Litigation

 
To Buyer’s knowledge, there are no actions, claims, suits or proceedings pending
or, to Buyer’s knowledge, threatened against Buyer or any of its Affiliates or
to which Buyer or any of its Affiliates is otherwise a party before any
Governmental Entity, which, if determined adversely, would reasonably be
expected to prevent or materially delay Buyer from completing any of the
transactions contemplated by this Agreement.  Neither Buyer nor any of its
Affiliates is subject to any Order except to the extent the same would not
reasonably be expected to have a material adverse effect on the ability of Buyer
to perform its obligations under this Agreement or to consummate the
transactions contemplated hereby.
 
5.7
Financial Ability to Perform

 
Buyer or Buyer Parent has, and at all time through the Closing Date will
continue to have, cash, cash equivalents or marketable securities in an
aggregate amount sufficient for Buyer to pay the Purchase Price and to perform
all of its obligations under this Agreement.  Buyer has provided to Seller bank
statements or other financial records, acceptable to Seller that support this
Section 5.7.
 
 
6.
COVENANTS

 
6.1
Conduct of Business of Seller

 
6.1.1               During the period from the date of this Agreement and
continuing until the earlier of the termination of this Agreement pursuant to
Section 8.1 hereof or the Closing, subject to the limitations set forth below,
Seller shall, and with respect to the Purchased Assets and Assumed Liabilities
only, Seller Parent shall and shall cause Seller Parent’s other subsidiaries to
(in each case, except as otherwise contemplated by this Agreement or required by
applicable Law, or to the extent that Buyer shall otherwise consent in writing,
which consent may not be unreasonably withheld, delayed or conditioned)
(i) carry on its business in the usual, regular and ordinary course in
substantially the same manner as previously conducted during the 12-month period
preceding the date of this Agreement, (ii) pay its debts and Taxes when due
(subject to good faith disputes over such debts and Taxes) and (iii) to the
extent consistent with the operation of the Purchased Assets in the Ordinary
Course of Business, use commercially reasonable efforts consistent with past
practices and policies to preserve intact its present business organization,
keep available the services of its present key employees and preserve its
relationships with customers, suppliers and distributors.  Without limiting the
generality of the foregoing, except as contemplated by this Agreement, required
by applicable Law or as disclosed on Section 6.1 of the Seller Disclosure
Letter, during the period from the date of this Agreement and continuing until
the earlier of the termination of this Agreement pursuant to Section 8.1 hereof
or the Closing, without the written consent of Buyer (which consent shall not be
unreasonably withheld, delayed or conditioned), Seller and Seller Parent agree,
only with respect to the Purchased Assets, that they shall not:
 
A.                             sell, pledge, lease, license or dispose of any of
the Purchased Assets, except for (1) sales or other transfers of current assets
in the Ordinary Course of Business to Persons other than Seller Parent or
Affiliates or Seller or Seller Parent in connection with the operation of the
Property, (2) sales or other dispositions of obsolete or worthless items,
(3) sales of equipment and personal property in the Ordinary Course of Business
to Persons other than Seller Parent or Affiliates of Seller or Seller Parent
(provided that to the extent the net proceeds of any such sales pursuant to this
clause (3) exceed $10,000 in the aggregate, such net cash proceeds shall be
reinvested by Seller in other assets that are, or become, Purchased Assets
hereunder), and (4) leases and rentals in the Ordinary Course of Business,
which, in each case, shall be subject to Section 6.1.1.G (provided, however,
that, for the avoidance of doubt, Buyer acknowledges and agrees that Seller’s
use of any and all cash and cash equivalents shall not be restricted in any
manner by this Section 6.1.1);
 
B.        except for Liens securing indebtedness referred to in
clause 6.1.1.C(iii) below and any other Liens that will not survive the Closing
hereunder, subject the Purchased Assets to a Lien, other than Permitted
Encumbrances and Mechanics’ Liens;
 
C.        incur (with respect to Seller), or allow Seller to incur (with respect
to Seller Parent), any indebtedness for borrowed money, except (i) in the
Ordinary Course of Business not to exceed, individually or in the aggregate,
$100,000, so long as such indebtedness does not become an Assumed Liability
and/or encumber the Property or any Purchased Assets after the Transfer Time,
(ii) indebtedness among Seller and Seller Parent or its Affiliates, so long as
such indebtedness would not encumber the Property or any Purchased Assets after
the Transfer Time, and (iii) indebtedness under any credit facility of Seller
Parent or its Affiliates and in respect of guarantees under the 2010 Credit
Agreement, so long as such indebtedness would not encumber the Property or any
Purchased Assets after the Transfer Time;
 
D.        modify or amend in any material respect, or terminate, any of the
Material Assumed Contracts, or release or assign any material rights or claims,
or waive any material rights or claims, except for such rights or claims waived
in the Ordinary Course of Business the waiver of which would not have a material
financial impact on the Property following the Closing Date; provided, however,
that (i) the term of any Assumed Contract may be extended by Seller, so long as
(x) such Assumed Contract, as so extended, does not expire later than the
Closing Date or (y) such Assumed Contract is terminable by Buyer after the
Closing Date, at Buyer’s sole discretion, by giving no greater than 30 days’
notice, without the payment of any consideration for such termination, and (ii)
in the case of any contract relating to the Property and also to one or more of
the Other Properties, Seller shall be permitted to modify or amend such contract
to the extent reasonably necessary to allow for the assignment to (and
assumption by) Buyer of such contract with respect to the Property, as
contemplated by this Agreement, so long as the economic terms of such agreement
applicable to the Property are not materially modified;
 
E.        fail to maintain all existing insurance coverage relating to the
Purchased Assets (provided, however, in the event any such coverage shall be
terminated or lapse, to the extent available at reasonable cost, Seller may
procure substantially similar substitute insurance policies which in all
material respects are in at least such amounts and against such risks as are
currently covered by such policies);
 
F.        award or increase any bonuses, salaries, or other compensation (except
as required by an existing Contract or arrangement or as set forth in
Section 6.1 of the Seller Disclosure Letter) to any Property Employee, or enter
into any employment, severance or similar Contract with any Property Employee
(provided, however, that Seller shall be permitted in its discretion to
establish retention and/or severance arrangements for Property Employees after
consultation with Buyer regarding same, so long as Buyer has no liability for
any such retention and/or severance arrangements);
 
G.        enter into any Contract to be assumed by Buyer under this Agreement
which (A) expires later than the Closing Date; (B) involves aggregate
consideration during the remaining term thereof in excess of $10,000 per month;
or (C) is between Seller and any Affiliate of Seller; provided, however, that
Seller may enter into the following Contracts without any consent from Buyer:
(1) any reservations, advance booking contracts, room allocation agreements and
banquet facility and service agreements entered into in accordance with
Section 6.12.1 and at market rates in the Ordinary Course of Business and (2)
any purchase order in the Ordinary Course of Business for a period not to exceed
six months;
 
H.        transfer any Personal Property from the Property to any other location
of Seller Parent, except as set forth in Section 6.1 of the Seller Disclosure
Letter and except for any other Personal Property transferred in the Ordinary
Course of Business and having an aggregate value not greater than $5,000;
 
I.        subject to Section 6.15, fail to maintain the Property in its repair
and condition as of the date of this Agreement in all material respects,
ordinary wear and tear excepted;
 
J.        modify or rescind any of the material transferable Seller Permits to
be transferred to Buyer at the Closing except modifications in the Ordinary
Course of Business, or fail to use good faith efforts to obtain any renewal or
extension, as may be required by Law, of any material Seller Permits in the
Ordinary Course of Business;
 
K.        except as otherwise expressly permitted or required by this Agreement,
enter into any transactions with any Affiliate of Seller, other than
transactions in the Ordinary Course of Business and consistent with past
practice that do not extend beyond the Closing Date;
 
L.        reduce reservation rates for hotel stays to take place after the
Closing Date, except for reductions made in the Ordinary Course of Business and
consistent with past practice;
 
M.        fail to maintain the existing marketing plan for the Property, as
disclosed to Buyer prior to the date of this Agreement;
 
N.        enter into any leases for retail or restaurant space at the Property;
or
 
O.        enter into a Contract to do any of the foregoing prohibited by this
Section 6.1.1, or authorize any of the foregoing prohibited by this
Section 6.1.1.
 
6.1.2               If Buyer does not grant or deny consent to a proposed action
within ten Business Days of its receipt of a written request by Seller to take
such action, Buyer shall be deemed to have consented to the taking of such
action by Seller notwithstanding any other provision of Section 6.1.1 hereof.
 
6.1.3               Notwithstanding anything herein to the contrary (including
the restrictions set forth in Section 6.1.1 hereof), nothing herein shall
preclude Seller from taking any action that is required by Law or any
Governmental Entity in order to consummate the transactions contemplated hereby.
 
6.2
Cooperation; Notice; Cure

 
Subject to compliance with applicable Law (including antitrust Laws and Gaming
Laws), from the date hereof until the earlier of the termination of this
Agreement or the Closing, Seller and Buyer shall confer on a regular and
frequent basis with one or more Representatives of the other party to report on
the general status of ongoing operations of the Property and to discuss
marketing, promotion and entertainment plans for the Property.  Seller, Buyer
and their respective Affiliates shall promptly notify each other in writing of,
and will use commercially reasonable efforts to cure before the Closing Date,
any event, transaction or circumstance, as soon as practical after it becomes
known to such party, that causes or will cause any covenant or agreement of
Seller or of Buyer under this Agreement to be breached in any material respect
or that renders or will render untrue in any material respect any representation
or warranty of Seller or of Buyer contained in this Agreement; provided, that
the non-breaching party shall have the right to terminate this Agreement with
notice to the other party without waiting to the Closing Date, if such breach is
not able to be cured.  Nothing contained in Section 6.1 hereof shall prevent
Seller from giving such notice, using such efforts or taking any action to cure
or curing any such event, transaction or circumstance.  No notice given pursuant
to this Section shall have any effect on the representations or warranties, or
the covenants or agreements contained in this Agreement other than this Section
for purposes of determining satisfaction of any condition contained herein.
 
6.3
Maintenance of Assets

 
During the period from the date hereof until the Closing, Seller agrees to
maintain the Purchased Assets in the Ordinary Course of Business and consistent
with past practice, ordinary wear and tear excepted, provided, however, that
nothing in this Agreement shall require Seller to maintain any specific amount
of cash on hand so long as such amounts are consistent with Seller’s past
practices.  In addition, during the period from the date hereof until the
Closing, Seller also agrees to maintain sufficient inventory of Consumables
necessary to operate the Property in the Ordinary Course of Business.
 
6.4
Ownership of Purchased Assets

 
To the extent that Seller Parent or its subsidiaries (other than Seller) hold
any right, title and interest in, to and under the Purchased Assets, Seller will
acquire all such right, title and interest prior to the Closing and will convey
such right, title and interest to Buyer at the Closing.
 
6.5
Employee Matters

 
6.5.1               Between the date hereof and the Closing Date, Buyer shall
make offers of employment, effective as of the Closing Date, to at least eighty
percent (80%) of all Property Employees employed at the Property (x) as of the
date hereof or (y) as of the date on which such offers are made, whichever
number is less, excluding (i) any Property Employees on leave from employment
(including, without limitation, under the Family and Medical Leave Act and
analogous state and local law and the Uniformed Services Employment and
Reemployment Act and analogous state and local law, on short or long term
disability leave or workers compensation leave), each of whom is separately
identified in Part I of Section 6.5.1 of the Seller Disclosure Letter (the
“Excluded Employees”), which schedule shall be updated not earlier than ten
Business Days prior to the Closing Date, and (ii) any Property Employees named
in Part II of Section 6.5.1 of the Seller Disclosure Letter (the “Specified
Employees”).  All such offers of employment made by Buyer to Represented
Employees shall be on terms and conditions that comply with the terms of the
Collective Bargaining Agreements (including, without limitation, the seniority
provisions therein).  The Property Employees who accept Buyer’s offers of
employment shall commence employment with Buyer effective as of the Closing Date
and are herein collectively referred to as the “Transferred
Employees.”  Property Employees who (i) are not Transferred Employees, whether
or not offered employment by Buyer, (ii) Excluded Employees, or (iii) Specified
Employees, are herein referred to as “Retained Employees.”  At least one
Business Day prior to making offers of employment to Property Employees pursuant
to this paragraph, Buyer shall advise Seller, in writing, of the names of the
Property Employees to receive such offers.  Following the Closing Date, Seller
shall be responsible for the continued employment of any Excluded Employees.
 
6.5.2               Buyer shall not make offers of employment to any employee of
Seller Parent or its Affiliates who is not a Property Employee, except with the
prior written consent of Seller.
 
6.5.3               In the case of any Transferred Employees who are Represented
Employees, to the extent required by the Collective Bargaining Agreements, Buyer
shall fully credit such Transferred Employees for all purposes with respect to
all unused vacation and personal days that have vested or accrued as of the
Closing Date (and the amount of such credit shall be reflected in the Working
Capital Statement).
 
6.5.4               If required by the terms of the Collective Bargaining
Agreements or applicable welfare benefits thereunder, (i) Buyer shall waive, or
cause to be waived, to the extent permitted by Buyer’s benefit plans, any
pre-existing condition limitation under any welfare benefit plan maintained by
Buyer or any of its Affiliates in which Transferred Employees who are
Represented Employees (and their eligible dependents) will be eligible to
participate from and after the Closing, except to the extent such pre-existing
condition limitation would have been applicable under the comparable Seller
welfare benefit plan immediately prior to the Closing, and (ii) Buyer shall
recognize the dollar amount of all expenses incurred by each such Transferred
Employee (and his or her eligible dependents) during the calendar year in which
the Closing occurs for purposes of satisfying such year’s deductible and
co-payment limitations under the relevant welfare benefit plans in which they
will be eligible to participate from and after the Closing.
 
6.5.5               Prior to the Closing Date, Seller shall take all necessary
actions to provide that all Property Employees shall be fully vested in their
accrued benefits under Seller’s 401(k) Plan, and Seller shall indemnify Buyer
for any Liabilities incurred by Buyer resulting from Seller’s failure to do so.
 
6.5.6               In the event that Seller terminates (other than pursuant to
Section 6.5.10) a sufficient number of employees to effect a “plant closing” or
“mass layoff” prior to the Closing Date under the WARN Act or any other similar
Law, Seller shall indemnify Buyer and hold Buyer harmless for and against any
liabilities under the WARN Act or any other similar Law that may arise as a
result of the actions of Seller prior to the Closing Date.  Seller shall notify
Buyer in writing of any layoffs of Property Employees during the 90-day period
immediately prior to the Closing Date.  Seller agrees that prior to the Closing,
Seller shall be responsible for any Liabilities, notification or other
requirements under the WARN Act and each other similar Law with respect to the
Property Employees.
 
6.5.7               In the event that Buyer terminates a sufficient number of
employees to effect a “plant closing” or “mass layoff” within the first 90 days
following the Closing Date under the WARN Act or any other similar Law, Buyer
shall indemnify Seller and hold Seller harmless for and against any liabilities
under the WARN Act or any other similar Law that may arise as a result of the
actions of Buyer from or after the Closing Date.  Buyer agrees that, from and
after the Closing, Buyer shall be responsible for any Liabilities, notification
or other requirements under the WARN Act and each other similar Law with respect
to the Transferred Employees.
 
6.5.8               At or prior to the Closing, Seller will provide Buyer with a
list of Property Employees who were involuntarily terminated during the 90 day
period immediately prior to the Closing Date, together with the date and
(subject to limitations on disclosure under applicable Law) reason (in
reasonable detail) for each such termination.
 
6.5.9               Upon the Closing, Buyer shall assume the Collective
Bargaining Agreements and all Liabilities and obligations thereunder accruing
from and after the Closing Date, and be bound by the Collective Bargaining
Agreements for matters arising from and after the Closing.
 
6.5.10               The employment of each Property Employee employed by Seller
as of the Closing Date (other than the Excluded Employees and Specified
Employees) shall be deemed terminated by Seller as of the Transfer Time.  Seller
shall provide, or shall have provided, notices required under the WARN Act and
each other similar Law (each such notice, a “WARN Notice”) to all Property
Employees, as well as union representatives, the Commissioner of Labor and
Workforce Development, any State Dislocated Worker Unit and Local Government
Officials required to receive WARN Notices, which WARN Notices shall, with
respect to each such individual, either be delivered by Seller to such
individual or addressed to such individual and deposited in first class United
States mail, postage paid, in either case within seven (7) days following the
date of this Agreement (the “WARN Notice Delivery Period”); provided, however,
that the form and substance of any such WARN Notice shall be provided by Seller
to Buyer for comments a reasonable period prior to Seller’s delivery of any such
WARN Notices to the applicable Property Employees.  Buyer shall have no
obligations or responsibilities of any kind for, and Seller shall remain or be
solely obligated and responsible for, any and all liability, claims, actions,
damages, judgments, penalties, costs, and expenses that may arise in connection
with said termination and the employment of such Property Employee with Seller,
including without limitation, claims for wages, severance and/or benefits
(including benefits under the Consolidated Omnibus Budget Reconciliation Act of
1985); provided, however, Seller shall have no obligations or responsibilities
of any kind for, and Buyer shall be solely obligated and responsible for, any
and all liability, claims, actions, damages, judgments, penalties, costs, and
expenses that may arise in connection with Buyer’s selection of Property
Employees to whom it extends an offer of employment.  Further, Seller shall have
no liabilities or obligations with respect to Transferred Employees arising out
of their employment with, or termination of employment by, Buyer after the
Closing Date.
 
6.5.11               Buyer will assume, from and after the Closing Date,
Seller’s obligations to contribute to the Multiemployer Plans. Accordingly, to
avoid the imposition of any withdrawal liability on Seller and comply with the
“sale of asset exception” under Section 4204 of ERISA, Buyer shall (A)
contribute to each Multiemployer Plan for substantially the same number of
contribution base units for which Seller has an obligation to contribute prior
to the Closing Date with respect to the operations and (B) provide to each
Multiemployer Plan for a period of five plan years commencing with the first
plan year beginning after the Closing Date, a bond to be obtained by and at the
expense of Buyer (except that Seller shall reimburse Buyer at Closing for
one-half of the cost of such bond, but not more than $25,000) issued by a
corporate surety corporation, or a sum to be provided by Buyer held in escrow by
a bank or similar financial institution, or an irrevocable letter of credit to
be obtained by Buyer, equal to the greater of (i) the average annual
contribution required to be made by Seller under the Multiemployer Plans with
respect to the operations for the three plan years preceding the plan year in
which the Closing Date occurs or (ii) the annual contribution that Seller was
required to make under each Multiemployer Plan with respect to the operations
for the last plan year prior to the plan year in which the Closing Date occurs,
or shall obtain a waiver of the requirements to provide any of the foregoing or
shall comply with alternatives acceptable to the Multiemployer Plans, in order
to ensure compliance with Section 4204 of ERISA.  If the Buyer effects a
complete or partial withdrawal from a Multiemployer Plan during the first five
plan years following the Closing Date and the Buyer fails to make any withdrawal
liability payment to the Multiemployer Plan when due, then Seller shall be
secondarily liable to the Multiemployer Plan for any unpaid withdrawal liability
to the extent that Seller would have incurred such liability following the
Closing Date had Buyer not agreed to the provisions of this Section.  Any of the
Buyer or Seller shall promptly notify the other parties of any demand for
payment of withdrawal liability received by any of the Buyer or Seller within
five years from the Closing Date. Buyer and Seller agree to take all such
further action as may be necessary to satisfy the sale of assets exception
requirements set forth in Section 4204 of ERISA.  Section 6.5.11 of the Seller
Disclosure Letter sets forth a true and correct list and the true and correct
amount of Seller’s contributions to the Multiemployer Plans since January 1,
2011.
 
6.5.12               Nothing in this Section 6.5 shall create any third Person
beneficiary right in any Person other than the parties to this Agreement,
including any current or former employee or Transferred Employee, any
participant in any Seller Benefit Plan, or any dependent or beneficiary thereof,
or any right to continued employment with Seller, the Property, Buyer or any of
their respective Affiliates.  Nothing in this Section shall constitute an
amendment to any Seller Benefit Plan or any other plan or arrangement covering
employees or Transferred Employees.  Seller and Buyer shall each cooperate with
each other and shall provide each other such documentation, information and
assistance as is reasonably necessary to effect the provisions of this Section.
 
6.6
Access to Information and the Property

 
6.6.1               Upon reasonable notice, and subject to applicable Law
(including antitrust Laws and Gaming Laws), Seller and Seller Parent shall
afford Buyer’s Representatives reasonable access, during normal business hours
during the period from the date hereof until the earlier of the termination of
this Agreement pursuant to Section 8.1 hereof or the Closing, to the Property
and the other Purchased Assets and to all personnel, premises, information,
books and records and Contracts in Seller’s possession or control related to the
operation of the business at the Property, major customers and all vendors,
expressly excluding, however, (A) the Excluded Assets, (B) the Excluded
Liabilities, (C) the Other Assets, and (D) the Other Property ((A) through (D)
collectively, the “Excepted Items”), and, during such period, Seller shall
furnish promptly to Buyer all material information concerning the operation of
the business located at the Property and concerning the Property Employees
(other than Excepted Items) as Buyer may reasonably request (collectively, the
“Inspection”); provided, however, that (i) Buyer shall provide Seller with at
least 24 hours prior notice of any Inspection; (ii) if Seller so requests,
Buyer’s Representatives shall be accompanied by a Representative of Seller;
(iii) except as permitted by Section 6.6.3 below, Buyer shall not initiate
contact with employees or other representatives of Seller, other than
individuals designated by Seller, or with any customers of Seller, without the
prior written consent of Seller, which consent shall not be unreasonably
withheld or delayed; (iv) Buyer’s Representatives shall not be entitled to
perform any physical testing of any nature with respect to any portion of the
Property without Seller’s prior written consent (which consent may be withheld
if in the reasonable judgment of Seller’s Representatives such testing would
unreasonably interfere with the operation and support of the business located at
the Property); (v) Buyer shall not unreasonably interfere with the operation and
support of the business located at the Property; (vi) Buyer shall, at its sole
cost and expense, promptly repair any damage to the Property or any other
property arising from or caused by such Inspection, and shall reimburse Seller
for any loss arising from or caused by any Inspection, and restore the Property
or such other third Person property to substantially the same condition as
existed prior to such Inspection, and shall indemnify, defend and hold harmless
Seller and its Affiliates from and against any personal injury or property
damage claims, liabilities, judgments or expenses (including reasonable
attorneys’ fees) incurred by any of them arising or resulting therefrom; (vii)
Seller and Seller Parent shall not be required to provide access to any
materials if the same could jeopardize an attorney-client or other applicable
privilege in favor of Seller or its Affiliates; and (viii) in no event shall the
results of any such Inspection or Buyer’s satisfaction therewith be a condition
to Buyer’s obligations hereunder, it being the intent of Buyer to purchase the
Property on an “As Is, Where Is” basis as set forth in Section 10.1
hereof.  Seller shall instruct its counsel, financial advisors, and other
Representatives to reasonably cooperate with Buyer in connection with any
Inspection.  Buyer will hold and cause its Representatives to hold all such
information furnished to it by or on behalf of Seller in confidence in
accordance with the Confidentiality Agreement.  The Confidentiality Agreement
shall survive the Closing and continue in full force and effect
thereafter.  Notwithstanding anything to the contrary, Buyer and Seller agree
that in the event any proprietary information or knowledge relating to an
Excepted Item is obtained, revealed or otherwise made known to Buyer, Buyer
shall not reveal, disclose, employ or otherwise use any such proprietary
information and will hold such information in confidence in accordance with the
Confidentiality Agreement.  Solely for purposes of this Section 6.6.1,
“Representatives” of Buyer shall be deemed to include Buyer’s potential debt or
equity financing sources and their directors, officers, employees, agents and
advisors (including financial advisors, counsel and accountants).
 
6.6.2               No information or knowledge obtained in any Inspection
pursuant to Section 6.6.1 shall affect or be deemed to excuse the inaccuracy of
any representation or warranty contained in this Agreement.  However, Buyer’s
actual knowledge of facts obtained in any such Inspection (unless objected to in
writing by Buyer) shall be deemed to modify Seller’s representations to the
extent necessary to conform to such facts, provided, in each case, that such
facts and circumstances (i) are not the result of a breach of this Agreement by
Seller and (ii) do not consist of or reveal a Property Material Adverse Effect.
 
6.6.3               Following execution of this Agreement, Buyer shall be
permitted to hold joint meetings with all Property Employees and, to the extent
applicable, any bargaining representatives of such Property Employees, at which
Buyer may provide such Property Employees and bargaining representatives with
preliminary information relating to the transactions contemplated by this
Agreement, and thereafter Buyer shall be entitled to conduct one-on-one meetings
with all Property Employees (other than Retained Employees) at such times as
Buyer shall reasonably request and at space provided by Seller at the Property;
provided, however, a representative of Seller may be present at any such group
or one-on-one meetings.  From and after the date of this Agreement, Seller shall
provide Buyer with reasonable space, and to the extent available, a reasonable
number of hotel rooms, at the Property on an as-needed basis and at no cost to
Buyer in order for Buyer to handle employment and transition related matters.
Buyer in exercising its aforementioned rights shall comply with Gaming Laws and
all other applicable Laws, in each case, as applicable.
 
6.6.4               Following the Closing, at Seller’s reasonable request, Buyer
will cause its employees to prepare the books and records and financial
statements required by Seller or its Affiliates (and which are not otherwise the
responsibility of Buyer under this Agreement, including with respect to Buyer’s
obligations under Section 2.4 hereof) in connection with any filing with a
Governmental Entity (including Tax Returns which are prepared by Property
Employees as of the Closing Date, and filings under the Exchange Act and other
applicable securities laws) in respect of the period prior to the Closing Date,
as promptly as practicable and in any event no later than ten days in advance of
any applicable deadlines and/or required filing dates.  Seller will reimburse
Buyer for the cost of having such employees prepare any of the foregoing
financial statements requested by Seller pursuant to this Section 6.6.4 if Buyer
would not otherwise prepare such financial statements.
 
6.6.5               Following the Closing and subject to applicable Law, upon
Buyer’s reasonable request, Seller shall provide Buyer with copies of documents
of Seller and its Affiliates which Buyer in good faith determines it is
reasonably likely to need access to in connection with any claim or the defense
(or any counterclaim, cross-claim or similar claim in connection therewith) of
any claim, suit, action, proceeding or investigation by or against Buyer or any
of its Affiliates, in each case, to the extent related to the Purchased Assets
or Assumed Liabilities.
 
6.7
Governmental Approvals

 
6.7.1               Buyer, Seller and their respective Affiliates shall
cooperate with each other and use their commercially reasonable efforts to (i)
as promptly as practicable, take, or cause to be taken, all appropriate action,
and do or cause to be done, all things necessary, proper or advisable under
applicable Law or otherwise to consummate and make effective the transactions
governed by this Agreement as promptly as practicable, (ii) obtain from
Governmental Entities all consents, licenses, permits, waivers, approvals,
authorizations or orders, including Buyer’s Gaming Approvals, required (A) to be
obtained or made by Seller or Buyer or any of their respective Affiliates or any
of their respective Representatives and (B) to avoid any action or proceeding by
any Governmental Entity (including those in connection with the HSR Act and
antitrust and competition Laws of any other applicable jurisdiction), in
connection with the authorization, execution and delivery of this Agreement and
the consummation of the transactions governed herein, and (iii) make all
necessary filings, and thereafter make any other required submissions, with
respect to this Agreement, as required under (1) any applicable federal or state
securities Laws, (2) the HSR Act and antitrust and competition Laws of any other
applicable jurisdiction, (3) Gaming Laws and (4) any other applicable Law
(collectively, the “Governmental Approvals”), and to comply with the terms and
conditions of all such Governmental Approvals.  Except for filings with respect
to the HSR Act and antitrust and competition Laws of any other applicable
jurisdiction, which filings shall be made by the parties hereto and their
respective Representatives and Affiliates within thirty (30) days after the date
of this Agreement, Buyer, Buyer Parent and their respective Representatives and
Affiliates shall file or cause to be filed, as soon as reasonably practicable
(and no more than forty-five (45) days after the date hereof), (x) all required
initial applications and documents in connection with obtaining the Governmental
Approvals (including under applicable Gaming Laws) with respect to Initial
Qualifiers (and Buyer hereby represents and warrants to Seller that Section 6.7
of the Buyer Disclosure Letter sets forth a true and complete list of the
Initial Qualifiers) and (y) the initial petition for interim casino
authorization.  Buyer, Buyer Parent and their respective Representatives and
Affiliates shall promptly (i) obtain confirmation in writing from the Division
of Gaming Enforcement that Buyer’s proposed list of Initial Qualifiers is
complete and that no other Persons are required to submit filings for purposes
of interim casino authorization and (ii) file or cause to be filed with the
Division of Gaming Enforcement, with respect to Buyer, Buyer Parent, their
respective Representatives and Affiliates, and the Initial Qualifiers, all
filings required as to each of them necessary for a completed application for
Interim Casino Authorization.  Buyer and Buyer Parent shall file or cause to be
filed, as soon as reasonably practicable (and no more than forty-five (45) days
after the date hereof), all applications for qualification and documents in
connection with obtaining the Governmental Approvals (including under applicable
Gaming Laws) for any financial source and its Affiliates and any entity and
individual qualifiers.  Applications for qualifiers who, at the discretion of
the Division of Gaming Enforcement, are requested to file an application shall
be filed or caused to be filed by Buyer and Buyer Parent
promptly.  Notwithstanding the foregoing or anything to the contrary herein,
Buyer and Buyer Parent shall file or cause to be filed, as soon as reasonably
practicable (and no more than forty-five (45) days after the date hereof), a
completed application for Interim Casino Authorization and all applications for
qualification and documents in connection with obtaining the Governmental
Approvals (including under applicable Gaming Laws) for any financial source and
its Affiliates and any entity and individual qualifiers, and such additional
materials and information as shall be necessary for the applicable Governmental
Entities to deem all such applications and filings complete.  With respect to
all filings, the parties hereto and their respective Representatives and
Affiliates shall act diligently and promptly to pursue the Governmental
Approvals, including filing such additional applications and documents as may be
required, and shall cooperate with each other in connection with the making of
all filings referenced in the preceding sentences, including providing copies of
all such documents to the non-filing party and its advisors prior to filing and,
if requested, to accept all reasonable additions, deletions or changes suggested
in connection therewith.  Buyer and Seller shall use their respective
commercially reasonable efforts to schedule and attend any hearings or meetings
with Governmental Entities to obtain the Governmental Approvals as promptly as
possible.  Buyer and Seller shall have the right to review in advance and, to
the extent practicable, each will consult the other parties hereto on, in each
case, subject to applicable Laws relating to the exchange of information
(including antitrust laws and any Gaming Laws), all the information relating to
Buyer or Seller, as the case may be, and any of their respective Affiliates or
Representatives which appear in any filing made with, or written materials
submitted to, any third Person or any Governmental Entity in connection with the
transactions governed by this Agreement.  Without limiting the foregoing, but in
any event subject to applicable Law, Buyer, Buyer Parent and their respective
Representatives and Affiliates shall promptly provide Seller with copies of all
correspondence to and from, and filings with, the Division of Gaming Enforcement
and all other Governmental Entities with respect to the Interim Casino
Authorization and other Governmental Approvals.  Buyer and Seller will notify
the other party hereto promptly of the receipt of comments or requests from
Governmental Entities relating to Governmental Approvals, and will supply the
other party with copies of all correspondence between the notifying party or any
of its Representatives and Governmental Entities with respect to Governmental
Approvals.  Notwithstanding anything in this Agreement to the contrary, no party
shall be required hereunder to furnish to the other party hereto any non-public
financial information, proprietary information, personal information or other
confidential information regarding the officers, directors, employees, partners,
shareholders of it or any of its affiliates if such information is submitted on
a confidential basis to any Government Entity or members of their respective
staffs, whether contained in the applicable disclosure forms, business entity
forms or otherwise.
 
6.7.2               Without limiting Section 6.7.1 hereof, Buyer and Seller
shall each use its commercially reasonable efforts to (i) avoid the entry of, or
to have vacated or terminated, any decree, order, or judgment that would
restrain, prevent or delay the Closing, including defending through litigation
on the merits any claim asserted in any court by any Person, and (ii) avoid or
eliminate each and every impediment under any Law that may be asserted by any
Governmental Entity with respect to the Closing so as to enable the Closing to
occur as soon as reasonably possible (and in any event no later than the Outside
Date), including implementing, contesting or resisting any litigation before any
court or quasi-judicial administrative tribunal seeking to restrain or enjoin
the Closing.  Without limiting the foregoing, Buyer agrees to use its
commercially reasonable efforts to take promptly any and all steps necessary to
avoid or eliminate each and every impediment under any antitrust or competition
Laws or Gaming Laws that may be asserted by any Governmental Entity, so as to
enable the parties to close the transactions contemplated by this Agreement as
expeditiously as possible, including effecting or committing to effect (by
consent decree, hold separate orders, trust or otherwise) the sale, license or
other disposition of such of its assets, rights or businesses as are required to
be divested in order to avoid the entry of, or to effect the dissolution of, any
decree, order, judgment, injunction, temporary restraining order or other order
in any suit or preceding, that would otherwise have the effect of preventing or
materially delaying the consummation of the transactions contemplated by this
Agreement.
 
6.7.3               Buyer and Seller shall promptly advise each other upon
receiving any communication from any Governmental Entity whose consent or
approval is required for consummation of the transactions governed by this
Agreement which causes such party to reasonably believe that there is a
reasonable likelihood that such consent or approval from such Governmental
Entity will not be obtained or that the receipt of any such approval may be
materially delayed.  Buyer and Seller shall use their commercially reasonable
efforts to take, or cause to be taken, all actions reasonably necessary to
(i) defend any lawsuits or other legal proceedings challenging this Agreement or
the consummation of the transactions governed by this Agreement, (ii) seek to
prevent the entry by any Governmental Entity of any decree, injunction or other
order challenging this Agreement or the consummation of the transactions
governed by this Agreement, and (iii) appeal as promptly as possible any such
decree, injunction or other order and to seek to have any such decree,
injunction or other order vacated or reversed.
 
6.7.4               From the date of this Agreement until the Closing, each
party shall promptly notify the other party hereto in writing of any pending or,
to the knowledge of Buyer or Seller, as appropriate, threatened action, suit,
arbitration or other proceeding or investigation by any Governmental Entity or
any other Person (i) challenging or seeking damages in connection with the
Closing or any other transaction governed by this Agreement or (ii) seeking to
restrain or prohibit the consummation of the Closing.
 
6.7.5               Without limiting Section 6.7.1 hereof, Buyer, Buyer Parent
and their respective Representatives and Affiliates shall file, or cause to be
filed, with the appropriate New Jersey Gaming Authority, as soon as reasonably
practicable (and no more than fifteen (15) days after the date hereof), (A) a
correct and complete application for licensure or qualification that complies
with applicable Gaming Laws, for all of the Initial Qualifiers, and (B) a
correct and complete application for licensure or qualification that complies
with applicable Gaming Laws, for each financial source and its Affiliates and
any entity and individual qualifiers that require approvals under applicable
Gaming Laws.  If Buyer determines or is otherwise made aware that any other
Person must obtain Gaming Approval in order to consummate the transactions
contemplated by this Agreement, as promptly as reasonably practicable (and in
any event within five Business Days) Buyer shall provide notice thereof to
Seller (after which time such Person shall be considered a Required Licensee)
and as promptly as reasonably practicable (and in any event within 30 days),
Buyer shall cause such Person to file with the appropriate New Jersey Gaming
Authority a correct and complete application for licensure or qualification that
complies with applicable Gaming Laws.  Buyer shall use its commercially
reasonable efforts to promptly comply (and cause each such Person making an
application to comply) with any request of any New Jersey Gaming Authority
related to any such applications and to obtain approval of the appropriate New
Jersey Gaming Authority for all such applications as promptly as reasonably
practicable and to avoid or eliminate each and every impediment under any Law
that may be asserted by any New Jersey Gaming Authority with respect to the
Closing so as to enable the Closing to occur as soon as reasonably practicable
(and in any event no later than the Outside Date).  Buyer shall keep Seller
informed on a reasonably current basis and in reasonable detail of the status of
all such applications.
 
6.8
Publicity

 
Seller and Buyer shall agree on the form and content of any press release
regarding the transactions contemplated hereby and shall consult with each other
before issuing, provide each other the opportunity to review and comment upon
and use commercially reasonable efforts to agree upon, any press release or
other public statement with respect to any of the transactions contemplated
hereby.  Seller, Buyer and their respective Affiliates shall not issue any such
press release or make any such public statement prior to such consultation and
prior to considering in good faith any such comments, except as may be required
by applicable Law (including the Securities Act of 1933, as amended, the
Exchange Act and any Gaming Laws) or by obligations pursuant to any listing
agreement with any national securities exchange or national securities quotation
system.  Notwithstanding anything to the contrary herein, Buyer and Seller or
their respective Affiliates may make any public statement in response to
specific questions by the press, analysts, investors or those attending industry
conferences or financial analyst conference calls, so long as any such
statements are not inconsistent with previous press releases, public disclosures
or public statements made jointly by Buyer and Seller and do not reveal
non-public information relating to the other party.  Further, during the period
between the date of this Agreement and the Closing Date, Seller shall, on up to
four occasions designated by Buyer in writing, and at Buyer’s sole cost and
expense, cause to be mailed to each person or entity listed in the Plaza
Database a mailer containing substantially the same or similar substance as
Exhibit G hereto, which mailers will be produced by Buyer and delivered to
Seller at least five Business Days prior to each applicable date of mailing as
provided in this Section.
 
6.9
Further Assurances and Actions

 
6.9.1               Subject to the terms and conditions herein (including,
without limitation Section 1.6 hereof), each party hereto agrees to use its
commercially reasonable efforts to take, or cause to be taken, all appropriate
action, and to do, or cause to be done, all things reasonably necessary, proper
or advisable under applicable Laws and regulations to consummate and make
effective the transactions contemplated by this Agreement, including using their
respective commercially reasonable efforts (i) to obtain all Seller Permits and
Buyer Permits, as applicable and consents of Persons to Contracts as are
necessary for consummation of the transactions contemplated by this Agreement,
and (ii) to fulfill all conditions precedent applicable to such party pursuant
to this Agreement; provided, however, that such efforts shall not require Seller
or any of its Affiliates to remain secondarily or contingently liable for any
Assumed Liability; provided further, however, that neither Buyer nor Seller
shall be required to make any payments to any counterparty to Material Assumed
Contracts, and Buyer shall not be required to agree to modifications of the
terms of any Material Assumed Contracts in order to obtain such consents.
 
6.9.2               If at any time after the Closing any further action is
necessary to carry out the purposes of this Agreement or to vest Buyer with
title to the Purchased Assets (or to record or evidence the same) or to cause
Buyer to further confirm its assumption of all Assumed Liabilities, in each
case, as contemplated by this Agreement, the proper officers and/or directors of
Buyer and Seller and their respective Affiliates shall take all action
reasonably necessary (including executing and delivering further notices,
assumptions, assignments and releases) to effect the same; provided that if such
action is necessary due to events or circumstances particular to Buyer, Buyer
shall bear the full cost of such action.
 
6.10
Taxes; Bulk Sales

 
6.10.1               All transfer, documentary, sales, use, stamp, registration
and other such Taxes (including all applicable real estate transfer, mansion or
gains Taxes) and related fees (including any penalties, interest and additions
to Tax) incurred with respect to the transfer of the Purchased Assets pursuant
to this Agreement (collectively, the “Transfer Taxes”) shall be borne by
Seller.  Seller shall indemnify, defend, and hold harmless Buyer and its
Affiliates with respect to such Transfer Taxes.  Seller shall prepare, file and
pay, in a timely manner any Tax Returns required in respect of Transfer Taxes.
 
6.10.2
 
A.        As of the Closing, all real and personal property Taxes and similar ad
valorem obligations related to the Purchased Assets for Tax periods beginning
before and ending after the Closing Date shall be prorated separately on a per
diem basis as of the Closing Date using the latest available rates and
assessments (without giving effect to any retroactive adjustments), and Seller
shall be responsible for Seller’s proportionate share of its property Taxes and
similar ad valorem obligations (which shall be determined on a per diem basis
from the beginning of the relevant Tax period through the day prior to the
Closing Date), provided, however, that with the exception of the foregoing and
the Pre-Closing Tax Liabilities and subject to Buyer’s indemnity rights under
Article 9, all Taxes becoming a Lien on any of the Purchased Assets on or after
the Closing Date or which become due and payable on or after the Closing Date
shall be paid solely by Buyer.
 
B.        If Seller has heretofore filed applications which are pending on the
date hereof for the reduction of the assessed valuation of the Property and/or
instituted certiorari proceedings to review such assessed valuations (a “Tax
Appeal”) for any tax years prior to the tax year in which the Closing occurs,
Buyer acknowledges and agrees that Seller shall have sole control of such
proceedings, including the right to withdraw, compromise and/or settle the same
or cause the same to be brought on for trial and to take, conduct, withdraw
and/or settle appeals, and Buyer hereby consents to such actions as Seller may
take therein, provided that such actions do not materially and adversely affect
the assessment of the Property from and after the Closing.  Seller shall be
permitted to file a Tax Appeal for the tax year in which the Closing occurs, in
which event Seller shall not withdraw, compromise or settle the same without the
consent of Buyer.  Any refund or the savings or refund for any year or years
prior to the tax year in which the Closing herein occurs shall belong solely to
Seller.  Any tax savings or refund for the tax year in which the Closing occurs
shall be prorated between Seller and Buyer and all sums payable to tenants under
the Leases.  Buyer and Seller agree that all sums payable to tenants under the
Leases on account of such tax savings or refund shall be promptly paid to such
tenants following receipt of such tax savings or refund.  Buyer shall execute
all consents, receipts, instruments and documents which may reasonably be
requested in order to facilitate settling such proceeding and collecting the
amount of any refund or tax savings.  Buyer and Seller shall prorate all legal
fees, costs and expenses of the attorney(ies), if any, representing Seller in
any tax proceeding pending for the tax year in which the Closing occurs.
Notwithstanding the above, Seller agrees that it shall not settle any Tax
Appeals related to the Property to the extent that Seller or Seller Parent is
receiving a tax benefit with respect to its Other Property without the written
consent of Buyer, which shall not be unreasonably withheld or delayed.
 
6.10.3               With respect to the allocation of the values related to the
Purchased Assets contemplated by this Agreement, promptly following the Closing
Date, Seller agrees to reasonably cooperate with Buyer in setting such values.
 
6.10.4               With respect to the sale of the Purchased Assets
contemplated by this Agreement, Buyer and Seller hereby waive compliance by the
other with the provisions of the bulk sales laws of any jurisdiction.  Seller
shall indemnify and hold harmless Buyer and its Affiliates from and against any
and all losses resulting from or arising out of any noncompliance by Buyer or
Seller with such bulk sales laws.
 
6.11
Accounts Receivable

 
Buyer agrees that after the Closing Date, Seller shall have the right and
authority to collect for its own account or the account of its Affiliates all
Accounts Receivables which are retained by Seller, including any Accounts
Receivable that arose prior to the Closing Date but that are not reflected on
Seller’s Books and Records except that any Accounts Receivable relating to
services to be performed or goods to be provided after the Closing Date shall be
included in the Purchased Assets and shall become the property of Buyer, and
shall be included in the Working Capital calculation.  Buyer agrees that it will
promptly transfer and deliver to Seller any cash or other property which Buyer
may receive in respect of such Accounts Receivables.
 
6.12
Reservations; Chips; Front Money; Guests

 
6.12.1               Reservations.  Buyer will honor the terms and rates of all
reservations (in accordance with their terms) made prior to the Closing at the
Property by guests or customers, including advance reservation cash deposits,
for rooms or services confirmed by Seller for dates on or after the Closing Date
in the Ordinary Course of Business of the business located at the
Property.  Buyer recognizes that such reservations may include discounts or
other benefits, including benefits extended under the Trump One Card or any
other frequent player or casino awards programs, group discounts, other
discounts or requirements that food, beverage or other benefits be delivered by
Buyer to the guest(s) holding such reservations, provided that all such
discounts or other benefits shall be provided in the Ordinary Course of Business
of operating and supporting the business located at the Property.  Buyer will
honor all room allocation agreements and banquet facility and service agreements
which have been granted to groups, persons or other customers that (i) have been
entered into as of the date hereof, or (ii) are entered into in the Ordinary
Course of Business of operating and supporting the business located at the
Property, at the rates and terms provided in such agreements.  Buyer agrees that
Seller cannot make any representation or warranty that any party holding a
reservation or agreement for rooms, facilities or services will utilize such
reservation or honor such agreement.  Buyer, by the execution hereof, solely
assumes the risk of non-utilization of reservations and non-performance of such
agreements from and after the Closing.  Seller agrees that it will update the
terms and conditions of its reservations and other booking agreements to include
its overbooking policy, set forth in reasonable detail, no later than the time
that comparable terms and conditions relating to Seller Parent’s Other Property
are updated to include Seller Parent’s overbooking policy.  Notwithstanding
anything herein to the contrary, Seller and Seller Parent agree to use their
commercially reasonable efforts to relocate any advance booking contract, room
allocation agreements and banquet facility and service agreements and room or
other reservation, in each case for time periods after the Transfer Time, to
Seller Parent’s Other Property upon Buyer’s request; provided that in no
instance shall such overbooking exceed 2.5%.
 
6.12.2               Redemption and Destruction of Gaming Chips, Tokens and
Tickets.  Pursuant to applicable Gaming Laws, Seller shall, at least 30 days
prior to the Closing, submit for approval of the applicable New Jersey Gaming
Authority a plan for the redemption and destruction of all gaming chips, tokens
and tickets used at the Property.  After such plan is approved by the applicable
New Jersey Gaming Authority, (i) Seller shall redeem for cash all of Seller’s
gaming chips and tokens issued at the Property for the period during which the
same are redeemable in accordance with their terms or under applicable Law, and
(ii) Buyer shall redeem for cash all of Seller’s gaming tickets issued prior to
the Closing at the Property for the period during which the same are redeemable
in accordance with their terms or under applicable Law.  Following the Closing,
except in connection with Buyer’s redemption and destruction of Seller’s gaming
tickets as described in such plan, (i) Buyer shall cease to issue or use (and
Buyer shall not reissue or reuse) any of Seller’s gaming chips, tokens or
tickets and (ii) Buyer shall introduce new gaming chips, tokens and tickets in
accordance with the requirements of the applicable New Jersey Gaming
Authority.  Buyer and Seller shall cooperate in arranging for the destruction,
not later than 24 days after the Closing Date, of all Seller’s gaming chips that
were sealed as of the Closing Date.  After the Closing, Buyer shall be solely
responsible and liable for compliance with applicable Gaming Laws and
regulations of Gaming Authorities with respect to operation and support of the
business located at the Property.  Following the Closing, Seller shall reimburse
Buyer from time to time upon demand for amounts paid by Buyer to redeem gaming
tickets issued by Seller prior to the Closing at the Property, to the extent not
reflected in the Working Capital Statement.
 
6.12.3               Front Money.  Effective as of the Transfer Time,
Representatives of each of Buyer and Seller shall take inventory of all Front
Money and identify what Persons are entitled to what portions of such Front
Money.  All such Front Money shall be retained in the Property cage and listed
in an inventory prepared and signed jointly by Representatives of Buyer and
Seller no later than the Transfer Time.  From and after the Transfer Time, Buyer
shall distribute Front Money only to the Persons and only in the amounts as
determined pursuant to this Section 6.12.3.  Pursuant to Article 9 hereof,
Seller shall be responsible for and indemnify Buyer against claims of alleged
missing Front Money not contained on the inventory, and Buyer shall be
responsible for and indemnify Seller against claims of alleged missing Front
Money listed on the inventory.
 
6.12.4               Guests’ Baggage.  Effective as of the Transfer Time,
Representatives of each of Seller and Buyer shall take inventory of: (i) all
baggage, suitcases, luggage, valises and trunks of hotel guests checked or left
in the care of Seller at the Property; (ii) all luggage or other property of
guests retained by Seller as security for unpaid Accounts Receivable; and (iii)
the contents of the baggage storage room; provided, however, that no such
baggage, suitcases, luggage, valises or trunks shall be opened.  Except for the
property referred to in (ii) above with respect to Accounts Receivable to be
retained by Seller, which shall be removed from the Property by Seller or its
Affiliates pursuant to the terms of Section 1.5.2 hereof, all such baggage and
other items shall be sealed in a manner to be agreed upon by the parties and
listed in an inventory prepared and signed jointly by said Representatives of
Seller and Buyer as of the Closing Date (the “List of Inventoried
Baggage”).  Said baggage and other items shall be stored as Buyer shall
choose.  Pursuant to Article 9 hereof, Seller shall be responsible for and
indemnify Buyer against claims of alleged missing baggage not contained on the
List of Inventoried Baggage, and Buyer shall be responsible for and indemnify
Seller against claims of alleged missing baggage listed on the List of
Inventoried Baggage.
 
6.12.5               Guests’ Safe Deposit Boxes.  Not later than 30 days prior
to the anticipated Closing Date, Seller shall use commercially reasonable
efforts to send a notice by certified mail to the last known address of each
Person who has stored personal property in safe deposit boxes located at the
Property, advising them that they must make arrangements with Buyer to continue
use of their safe deposit box and that if they should fail to do so within 60
days after the date such notice is sent, the box will be opened in the presence
of a Representative of Seller, a Representative of Buyer, a representative of
the applicable Gaming Authority or its representative (if required by applicable
Law) and a Notary Public (if required by applicable Law, who may also be a
Representative of Buyer or Seller); and the contents of such box will be sealed
in a package by the Notary Public, who shall write on the outside the name of
the Person who rented the safe deposit box and the date of the opening of the
box in the presence of the Representatives of the Seller and Buyer,
respectively.  Any costs incurred in connection with restoring locks of such
boxes that are opened pursuant to the preceding sentence shall be borne by
Seller.  The Notary Public and the Representatives of each of the Seller and
Buyer shall then execute a certificate reciting the name of the Person who
rented the safe deposit box, the date of the opening of the box and a list of
its contents.  The certificate shall be placed in the package and a copy of it
sent by certified mail to the last known address of the Person who rented the
safe deposit box.  The package will then be placed in a vault arranged by
Buyer.  Pursuant to Article 9 hereof, Seller shall be responsible for and
indemnify Buyer against claims of alleged missing items not contained on the
certificate, and Buyer shall be responsible for and indemnify Seller against
claims of alleged missing items listed on the certificate.  The provisions of
this Section 6.12.5 shall be subject to applicable escheat laws of the State of
New Jersey.
 
6.12.6               Inventoried Automobiles.  Effective as of the Transfer
Time, Representatives of Buyer and Seller shall take inventory of all motor
vehicles that were valet checked and placed in the care of Seller by: (i)
marking all such motor vehicles with a sticker or tape, (ii) preparing an
inventory of such motor vehicles (“Inventoried Vehicles”) indicating the check
number applicable thereto, and (iii) transferring control of the Inventoried
Vehicles to an authorized Representative of Buyer and securing a receipt for
such Inventoried Vehicles.  Pursuant to Article 9 hereof, Seller shall be
responsible for and indemnify Buyer against claims of alleged missing motor
vehicles (and claims of missing contents) for vehicles not contained on the list
of Inventoried Vehicles, and Buyer shall be responsible for and indemnify Seller
against claims of alleged missing motor vehicles (and claims of missing
contents) for vehicles listed on the List of Inventoried Vehicles.
 
6.13
Insurance Policies

 
Following the Closing, Buyer shall have access to any insurance policies and
worker compensation insurance policies of Seller or any of its Affiliates to the
extent providing coverage for any claims or actions that occurred prior to the
Closing Date with respect to any of the Purchased Assets or the Assumed
Liabilities, including any claims or actions which are reported after the
Closing Date, and Seller shall reasonably cooperate with Buyer to assist Buyer
in submitting such claims and actions.
 
6.14
Certain Transactions

 
Prior to the Closing, Buyer, Buyer Parent, Seller and Seller Parent shall not
(and each shall use commercially reasonable efforts to cause its respective
Affiliates not to) take, or agree to commit to take, any action that would or is
reasonably likely to materially delay the receipt of, or materially impact the
ability of a party to obtain, any Governmental Approval necessary for the
consummation of the transactions contemplated by this Agreement.
 
6.15
Insurance; Casualty and Condemnation

 
6.15.1               Seller’s fire and casualty insurance and other insurance
policies will be cancelled by Seller or any of its Affiliates as of or after the
Closing Date, and any refunded premiums shall be retained by Seller.  Buyer will
be solely responsible for acquiring and placing its casualty insurance, business
interruption insurance, liability insurance and other insurance policies for
periods after the Closing.  Subject to Section 6.15.3, Buyer will assume the
risk of loss of the Property and the Purchased Assets upon the Closing, and risk
of such loss shall remain with Seller at all times prior to the Closing,
provided, that if, before the Closing, the Property is damaged by fire or other
casualty, and such damage (i) does not result in a Property Material Adverse
Effect or (ii) does not result in a Casualty Termination Event, then Seller
shall either promptly repair or replace such damaged Property to the condition
it was in immediately prior to such casualty, loss or damage.  In the event it
is not feasible to complete the repair or replacement prior to the Closing Date,
the Closing shall proceed as scheduled and Seller shall pay over to Buyer the
amount of any deductible with respect to such insurance proceeds and at the
Closing Seller shall assign and turn over to Buyer, and Buyer shall be entitled
to keep, all insurance proceeds or any rights thereto.
 
6.15.2               In the event a condemnation proceeding or payment in lieu
of condemnation occurs relative to any part of the Property prior to the Closing
Date, and such proceeding does not result in a Casualty Termination Event, all
rights to payments relative to such condemnation shall be assigned by Seller to
Buyer at the Closing and all payments actually received by Seller on account of
such condemnation shall be paid over to Buyer.
 
6.15.3               In the event a casualty or condemnation occurs prior to the
Closing Date that results in a Casualty Termination Event, and Seller does not,
in its discretion, cure such Casualty Termination Event within sixty (60) days
of the occurrence of such event, then Buyer shall have the option, by written
notice to Seller and the Escrow Agent, to either (i) proceed with the Closing,
whereby the provisions of this Section shall govern as if the casualty or
condemnation did not result in a Casualty Termination Event, or (ii) terminate
this Agreement, whereby the Deposit shall be immediately refunded to Buyer and
Buyer shall have no further liability or obligations hereunder.
 
6.16
Certain Notifications

 
From the date of this Agreement until the earlier of the termination of this
Agreement or the Closing, Seller, Buyer and their respective Affiliates shall
promptly notify the other party hereto in writing upon obtaining knowledge of
any fact, circumstance, event or action which will result in, or would
reasonably be expected to result in, the failure of such party to timely satisfy
any of the closing conditions specified in Article 7 hereof.
 
6.17
Use of Customer Lists

 
Neither Buyer nor any of its Affiliates or Representatives shall use any
customer lists acquired, or to which it may otherwise be given access, hereunder
in any illegal manner, or to offer, solicit or promote any illegal, obscene or
pornographic material or activity, or to allow such lists to be used for
“spamming” or similar activities.
 
6.18
Plaza Database

 
For a period of twelve months from the Closing Date, neither Seller nor any of
its Affiliates or Representatives shall knowingly solicit any customers in the
Plaza Database, unless such customer is reflected in the Plaza Database as
having wagered at the Other Property at least twenty-five percent (25%) of such
customer’s aggregate wagers at the Property and the Other Property during the 24
full month period last completed prior to the date hereof; provided, however,
that the foregoing shall not prohibit Seller, Seller Parent and any of their
respective Affiliates or Representatives from (i) engaging in any general,
indirect advertising not intended to circumvent the foregoing or (ii) soliciting
any customer in the Plaza Database if such customer wagers at the Other Property
after the Closing Date.
 
6.19
No Control

 
Except as permitted by the terms of this Agreement, prior to the Closing, Buyer
shall not directly or indirectly control, supervise, direct or interfere with,
or attempt to control, supervise, direct or interfere with, the Property or the
Purchased Assets.  Until the Closing, the operations and affairs of the Property
and the Purchased Assets are the sole responsibility of and under Seller’s
complete control, except as provided for in this Agreement.
 
6.20
Utilities

 
6.20.1               Utilities (which shall include water, gas, electric, sewer,
fuel and the like) meters shall be read, to the extent that the utility company
will do so, on the Closing Date (as near as practicable to the Transfer Time),
with charges to that time paid by Seller and charges thereafter paid by
Buyer.  Prepaid utility charges shall be prorated on a per diem basis based upon
the last available invoice therefor as of the Closing and included in the
calculation of Working Capital (with such prepaid utility charges to be
determined on a per diem basis from the Closing to the end of the relevant
period).  Charges for utilities which are un-metered, or the meters for which
have not been read on the Closing Date, will be prorated between Buyer and
Seller as of the Transfer Time.
 
6.20.2               Prior to the Closing, Seller shall notify all utility
companies servicing the Property of the anticipated change in ownership of the
Property and request that all billings after the Closing be made to Buyer at
such Property address. Buyer shall be responsible for paying, before the
Closing, all deposits required by utility companies in order to continue service
at the Property for periods after the Transfer Time and shall take any other
action and make any other payments required to assure uninterrupted availability
of utilities at the Property for all periods after Closing. Following Closing,
all utility deposits made by Seller will be refunded or credited directly to
Seller by the utility company holding same.  Seller and Buyer shall each
cooperate with each other and shall provide each other such documentation,
information and assistance as is reasonably necessary to effect the provisions
of this Section, including the execution of all consents, receipts, instruments
and documents requested by Seller to facilitate it in its collection of such
utility deposit refunds or credits.
 
6.21
Seller Parent Name

 
6.21.1               As soon as practicable following the Closing (but in any
event within 180 days following the Closing), Buyer shall take all action
necessary to (i) cause the name and logo of the business operating at the
Property to be changed, in each case, so that the name or logo does not at any
time thereafter contain the word “Trump”, and (ii) designate a new internet
domain name for the business operating at the Property not containing the word
“Trump”, to which Seller will automatically direct all hits to the domain name
“www.trumpplaza.com” to the extent permitted by Section 1.7 herein.
 
6.21.2               As soon as practicable following the Closing (but in any
event within 180 days following the Closing), Buyer shall take such action as is
necessary to ensure that any exterior fixture or fitting or other asset visible
from outside the business premises which contains the word “Trump” is changed,
or covered up until such time as it is permanently changed.  Buyer shall, within
180 days following the Closing, remove and destroy, cover or deliver to Seller,
all exterior fixtures and fittings or other assets visible from outside the
business premises which contains the word “Trump”; provided, that any covering
over the word “Trump” by Buyer shall remain until such exterior fixture or
fitting or other asset is either removed or delivered to Seller.
 
6.21.3               Within 180 days following the Closing, Buyer shall remove
and destroy or deliver to Seller all inventory, uniforms, hotel room supplies,
linen, china and other restaurant accessories, unused stationery and promotional
material which contains the word “Trump”, it being understood that Buyer can use
such inventory or supplies during such 180-day period.
 
6.21.4               As soon as practicable following the Closing (but in any
event within 180 days following the Closing), Buyer shall commence such action
as is necessary to ensure that any interior fixture or fitting or other asset
which contains the word “Trump” is changed, or covered up until such time as it
is permanently changed. Within 180 days following the Closing, Buyer shall
remove and destroy, cover or deliver to Seller, all interior fixtures or
fittings on the premises of the Property, and such equipment or portion thereof,
which contains the words “Trump”; provided, that any covering over the word
“Trump” by Buyer shall remain until such interior fixture or fitting or other
asset is either removed or delivered to Seller.
 
6.21.5               Not later than the last day of such 180-day period, a
responsible officer of Buyer shall certify to Seller that Buyer has complied
with the provisions of this Section 6.21 in all material respects. After the
Closing, Buyer shall not use (and shall cause each of its Affiliates not to use)
the name “Trump” or any similar name or any logo incorporating such name or any
similar name in any manner, including in connection with the sale of any
products or services or otherwise in the conduct of its business.
 
6.21.6               Notwithstanding anything to the contrary contained herein,
Buyer acknowledges and agrees that (i) the provisions of this Section 6.21 are
subject to the Trump License Agreement, (ii) any use of the word “Trump” is
expressly subject to the Trump License Agreement and (iii) Buyer shall in no
event have the right to introduce any new uses of the word “Trump”.
 
6.21.7               Seller shall request from The Trump Organization, on
Buyer’s behalf, at no cost to Seller, that Buyer be permitted to continue to use
the “Trump” name for 12 months after the Closing (rather than 180 days as set
forth above).  However, the Closing will not be conditioned on Seller being able
to secure any additional time for the “Trump” name to be used.  To the extent
that such consent is granted by The Trump Organization for a period of time in
excess of 180 days, all of the time periods set forth in this Section 6.21
relating to the use of the “Trump” name shall be deemed extended to match such
period so granted by The Trump Organization.
 
6.22
Further Action

 
Seller covenants and agrees that if, following the Closing, any Purchased Asset
is identified that was not transferred to Buyer or its designee pursuant to this
Agreement, Seller shall, without further consideration, but subject in all cases
to Section 1.6 hereof, promptly transfer or cause the transfer of such asset or
property to Buyer or its designee, enter into such additional partial contract
assignment agreements or otherwise provide Buyer or its designee (subject to
appropriate transition arrangements) with the right to use such property, asset
or contractual right in a manner and on terms substantially similar to how such
property, asset or contractual right was so used or held for use in connection
with the operation or support of the business located at the Property prior to
the Closing
 
6.23
Financial Statements

 
6.23.1               As soon as reasonably practicable, but in any event no
later than 30 days after each calendar month-end following the date hereof that
occurs prior to the Closing Date, Seller shall deliver to Buyer a copy of the
internal operating balance sheet and internal profit and loss statement of
Seller relating to the business conducted at the Property (as such internal
reports are prepared and delivered to management, including projections and
forecasts).
 
6.23.2               As soon as reasonably practicable, but in any event no
later than 30 days after each quarterly period (other than the last quarterly
period of a fiscal year) following the date hereof that concludes at least 20
days prior to the Closing Date, Seller shall deliver to Buyer the following
financial statements of Seller relating to the business conducted at the
Property: the unaudited balance sheets as of the end of such quarterly period
together with the related unaudited statement of operations and statement of
cash flows for such quarterly period (collectively, the “Quarterly Financials”).
 
6.24
Seller Cooperation

 
Following the Closing, upon Buyer’s reasonable request, Seller and its
Affiliates shall, at no material cost to Seller and/or its Affiliates, assist,
and shall use their commercially reasonable efforts to cause their auditors to
assist, Buyer in the preparation of interim unaudited financial statements and
audited financial statements of the business conducted at Property for
pre-Closing Date periods.  In addition, following the Closing, if requested,
Seller agrees to assist Buyer, at no material cost to Seller, with respect to
the purchase of the real property related to the real property leases set forth
in Section 11.1(a) of the Seller Disclosure Letter.
 
6.25
Buyer Cooperation

 
If requested, Buyer shall cooperate with Seller and its counsel after the
Closing Date in assisting Seller, at no material cost to Buyer, in the pursuit
or defense of any legal proceeding relating to the Property to which Seller is a
party and in making available Buyer’s personnel and providing testimony and
access to Buyer’s books and records relating to the Property in connection with
any such legal proceeding.
 
6.26
Transferred Employees’ Retained Knowledge

 
Following the Closing, Buyer may retain, use and disclose in the operation of
the business located at the Property the Residual Knowledge known to Transferred
Employees. “Residual Knowledge” means only those generalized ideas, know-how,
and techniques of Seller or its Affiliates that are retained in the unaided
memory of a Transferred Employee, and that were acquired in the ordinary course
of a Transferred Employee’s employment as a Property Employee without any
specific intent to permit intentional disclosure of any Excluded Intellectual
Property or other confidential information following the Closing.  This
provision shall be narrowly construed, and is intended only to alleviate the
possibility of inadvertent use of the Residual Knowledge arising from routine,
unaided memory retention by Transferred Employees.  For the avoidance of doubt,
this Section does not grant any licenses or other rights to any specific
Excluded Intellectual Property or other specific confidential information of the
Seller or its Affiliates.
 
6.27
CRDA Deposits.

 
Prior to the Closing Date, Seller shall donate all of its CRDA Deposits with
respect to the Property to CRDA.  Seller shall be allowed to retain the cash
amount received from CRDA in connection with such donation.  However, Seller
agrees that it shall assist Buyer at no cost to Seller in Buyer’s effort with
CRDA to arrange the transfer to Buyer of any remaining portion of the CRDA
Deposits so donated.
 
6.28
Tax Deferred Exchange

 
Buyer has indicated to Seller that Buyer may desire to treat the transactions
contemplated by this Agreement as part of a tax–deferred exchange pursuant to
which the net proceeds to Buyer from the disposition of another property prior
to the Closing Date would be used by Buyer to pay all or a portion of the
Purchase Price for the Property and the other Purchased Assets.  Accordingly,
Seller agrees, if requested by Buyer, to cooperate in a commercially reasonable
and practicable manner with Buyer in order for Buyer to effectuate such a tax
deferred exchange with respect to the Property, provided such cooperation shall
not delay or defer the Closing Date, result in any additional cost or expense to
Seller, or otherwise adversely affect Seller or Seller’s rights under this
Agreement.  This obligation to cooperate shall not include requiring Seller to
enter into any additional agreements, to take title to any other property to
complete the exchange, to obtain any additional regulatory licenses or approvals
or make any additional regulatory filings, to issue any legal opinions, to
provide any indemnities not set forth in this Agreement, to increase Seller’s
potential liability in any other manner, or to expend legal or other fees to
review additional legal or other documents.  Buyer shall indemnify, defend and
hold harmless Seller from and against any loss, cost, damage or expense Seller
may suffer as a result of such proposed exchange arrangement.  The provisions of
this Section 6.28 shall survive the Closing or sooner termination of this
Agreement.
 
 
7.
CONDITIONS TO CLOSING

 
7.1
Conditions to Each Party’s Obligation to Effect the Closing

 
The respective obligations of each party to this Agreement to effect the Closing
are subject to the satisfaction of each of the following conditions on or prior
to, and as of, the Closing Date, any of which may be waived in whole or in part
in a writing executed by Seller and Buyer:
 
7.1.1               No Injunctions.  No Governmental Entity of competent
jurisdiction shall have initiated any action seeking, or shall have enacted,
issued, promulgated, enforced or entered any order, executive order, stay,
decree, judgment or injunction or statute, rule or regulation (in each case,
whether temporary, preliminary or permanent) to prevent or prohibit the
consummation of any of the transactions contemplated by this Agreement or to
make it illegal for either party hereto to perform its obligations hereunder.
 
7.1.2               Release of Mortgage.  Seller shall have obtained the consent
of its mortgagee, Icahn Agency Services, LLC, to the release of the mortgage on
the Property at the Closing.
 
7.2
Additional Conditions to Obligations of Buyer

 
The obligation of Buyer to effect the Closing is subject to the satisfaction of
each of the following conditions on or prior to the Closing Date, any of which
may be waived in whole or in part in a writing executed by Buyer:
 
7.2.1               Representations and Warranties.  The representations and
warranties of Seller contained in this Agreement, as they may be updated in
accordance with the terms hereof, shall be true and correct (without giving
effect to any limitation as to “materiality” or “Property Material Adverse
Effect” set forth therein) at and as of the Closing as if made at and as of such
time (except to the extent expressly made as of an earlier date, in which case
as of such earlier date), except for failures of such representations and
warranties to be true and correct which would not, individually or in the
aggregate, result in a Property Material Adverse Effect.  Buyer shall have
received a certificate signed on behalf of Seller by an executive officer of
Seller to such effect.
 
7.2.2               Performance of Obligations of Seller.  Seller shall have
performed in all material respects all covenants, agreements and obligations
required to be performed by it under this Agreement at or prior to the
Closing.  Buyer shall have received a certificate signed on behalf of Seller by
an executive officer of Seller to such effect.
 
7.2.3               Title.  Other than Permitted Encumbrances, the updated Title
Commitment and certified Survey (if Buyer elects to so certify) shall not show
any additional Liens from those reflected on the Title Commitment that have not
been cured by Seller, all pursuant to the terms of Section 10.2 hereof.
 
7.2.4               Closing Gaming Approvals.  Buyer shall have obtained the
Closing Gaming Approvals that Buyer and its Affiliates are required to obtain
under applicable Gaming Laws in order to consummate the Closing and each of the
foregoing Closing Gaming Approvals shall be in full force and effect at and as
of the Closing Date.
 
7.3
Additional Conditions to Obligations of Seller

 
The obligations of Seller to effect the Closing are subject to the satisfaction
of each of the following conditions on or prior to the Closing Date, any of
which may be waived in whole or in part in a writing executed by Seller:
 
7.3.1               Closing Gaming Approvals.  Buyer shall have obtained the
Closing Gaming Approvals that Buyer and its Affiliates are required to obtain
under applicable Gaming Laws in order to consummate the Closing and each of the
foregoing Closing Gaming Approvals shall be in full force and effect at and as
of the Closing Date.  Seller shall have obtained the approvals of Gaming
Authorities that Seller and its Affiliates are required to obtain under
applicable Gaming Laws in order to transfer the Property to Buyer and to
consummate the Closing, and each of the foregoing approvals shall be in full
force and effect at and as of the Closing Date.
 
7.3.2               Representations and Warranties.  The representations and
warranties of Buyer contained in this Agreement shall be true and correct
(without giving effect to any limitation as to “materiality” or “Buyer Material
Adverse Effect” set forth therein) at and as of the Closing as if made at and as
of such time (except to the extent expressly made as of an earlier date, in
which case as of such earlier date), except for failures of such representations
and warranties to be true and correct which would not, individually or in the
aggregate, result in a Buyer Material Adverse Effect.  Seller shall have
received a certificate signed on behalf of Buyer by an executive officer of
Buyer to such effect.
 
7.3.3               Performance of Obligations of Buyer.  Buyer shall have
performed in all material respects all covenants, agreements and obligations
required to be performed by it under this Agreement at or prior to the
Closing.  Seller shall have received a certificate signed on behalf of Buyer by
an executive officer of Buyer to such effect.
 
 
8.
TERMINATION AND AMENDMENT

 
8.1
Termination

 
This Agreement may be terminated at any time prior to the Closing by written
notice by the terminating party to the other party (except in the case of
termination pursuant to Section 8.1.1 hereof, which requires mutual agreement of
both Seller and Buyer):
 
8.1.1               by mutual agreement of Seller and Buyer;
 
8.1.2               by (i) Buyer, if the transactions contemplated hereby shall
not have been consummated on or prior to the Outside Date due to Seller’s
failure or inability to satisfy those closing conditions for which Seller is
responsible under the terms of this Agreement; (ii) Seller, if the transactions
contemplated hereby shall not have been consummated on or prior to the Outside
Date due to Buyer’s failure or inability to satisfy those closing conditions for
which Buyer is responsible under the terms of this Agreement; or (iii) either
Buyer or Seller, if the transactions contemplated hereby shall not have been
consummated on or prior to the Outside Date for reasons not described in clause
(i) or clause (ii) of this paragraph;
 
8.1.3               by either Buyer or Seller, if any Gaming Authority shall
have made a determination that such Gaming Authority will not issue to Buyer the
Closing Gaming Approvals; provided, however, that the right to terminate this
Agreement under this Section 8.1.3 shall not be available to any party whose
failure (or whose Affiliate’s failure) to fulfill any obligation under this
Agreement has been the primary cause of such Gaming Authority making such
determination not to issue to Buyer the Closing Gaming Approvals;
 
8.1.4               by either Buyer or Seller, if a court of competent
jurisdiction or other Governmental Entity shall have issued a non-appealable
final order, decree or ruling or taken any other non-appealable final action, in
each case, having the effect of permanently restraining, enjoining or otherwise
prohibiting the Closing or the consummation of the transactions contemplated
hereby or making it illegal for either party hereto to perform its obligations
hereunder; provided, however, that the right to terminate this Agreement under
this Section 8.1.4 shall not be available to any party whose failure (or whose
Affiliate’s failure) to fulfill any obligation under this Agreement has been the
primary cause of such non-appealable final action;
 
8.1.5               by Buyer, if Seller shall have breached any representation
or warranty of Seller contained in this Agreement (as they may be updated in
accordance with the terms hereof) or any covenant or agreement on the part of
Seller set forth in this Agreement which (i) would result in a failure of a
condition set forth in Sections 7.2.1 or 7.2.2 hereof if such breach was
continuing as of the Closing Date and (ii) is not cured in all material respects
within 30 days after written notice thereof by Buyer to Seller; provided,
however, that if such breach cannot reasonably be cured within such 30 day
period but can be reasonably cured prior to the Outside Date, and Seller is
diligently proceeding to cure such breach, this Agreement may not be terminated
by Buyer pursuant to this Section on account of such breach; provided, further,
that the right to terminate this Agreement under this Section shall not be
available to Buyer if Buyer shall have materially breached any representation,
warranty, covenant or agreement on the part of Buyer set forth in this
Agreement, which material breach caused the breach of the representation,
warranty, covenant or agreement on the part of Seller for which this Agreement
otherwise may have been terminated under this Section;
 
8.1.6               by Seller, if Buyer shall have breached any representation,
warranty, covenant or agreement on the part of Buyer set forth in this Agreement
which (i) would result in a failure of a condition set forth in Sections 7.3.2
or 7.3.3 hereof if such breach was continuing as of the Closing Date and (ii) is
not cured in all material respects within 30 days after written notice thereof;
provided, however, that if such breach cannot reasonably be cured within such 30
day period but can be reasonably cured prior to the Outside Date, and Buyer is
diligently proceeding to cure such breach, this Agreement may not be terminated
by Seller pursuant to this Section on account of such breach; provided, further,
that the right to terminate this Agreement under this Section shall not be
available to Seller if Seller shall have materially breached any representation,
warranty, covenant or agreement on the part of Seller set forth in this
Agreement, which material breach caused the breach of the representation,
warranty, covenant or agreement on the part of Buyer for which this Agreement
otherwise may have been terminated under this Section;
 
8.1.7               by Seller or Buyer, if Icahn Agency Services, LLC shall fail
to grant its express written approval of the sale of the Property to Buyer
pursuant to this Agreement prior to the Outside Date; and
 
8.1.8               by Buyer, in accordance with Section 6.15.3(ii).
 
8.2
Effect of Termination

 
8.2.1               Liability.  In the event of termination of this Agreement as
provided in Section 8.1 hereof, this Agreement shall immediately become void and
there shall be no Liability on the part of Buyer or Seller, or their respective
Affiliates or Representatives; provided, however, that the obligations of the
parties set forth in Sections 4.12 and 5.3, clause (vi) of the first sentence,
and the last three sentences of, Section 6.6.1, and Sections 6.10.2.A, 8.2 and
8.3 and Article 11 hereof, shall survive such termination and shall be
enforceable hereunder, and provided, further, that nothing contained in this
Section shall relieve or limit the Liability of either party to this Agreement
for any willful breach of this Agreement.
 
8.2.2               Fees and Expenses.  Except as otherwise expressly provided
in this Agreement, all fees and expenses incurred in connection with this
Agreement and the transactions contemplated hereby shall be paid by the party
incurring such expenses, whether or not the Closing is consummated.
 
8.3
Application of the Deposit

 
8.3.1               Return of Deposit to Buyer.  The Deposit, together with any
interest earned thereon, shall be returned to Buyer if this Agreement is
terminated either:
 
 
i.
pursuant to Section 8.1.4 (other than a termination pursuant to such Section
8.1.4 that results from Buyer’s failure to receive required New Jersey gaming
approvals), pursuant to Section 8.1.5 or pursuant to Section 8.1.7 or
Section 8.1.8 hereof, or

 
 
ii.
pursuant to clause (i) of Section 8.1.2 hereof, but only if any of the
conditions set forth in Section 7.2.1, Section 7.2.2 or Section 7.2.3 (other
than those conditions that by their nature are to be satisfied or waived at the
Closing and those conditions that have not been satisfied due to Buyer’s failure
to perform any of its obligations under this Agreement) have not been satisfied
at the time of such termination.

 
8.3.2               Release of Deposit to Seller.  If (i) this Agreement is
terminated pursuant to any provision of Section 8.1 and (ii) the Deposit is not
required to be returned to Buyer pursuant to the express provisions set forth in
Section 8.3.1, then in each such case, the Deposit, together with any interest
earned thereon, shall be delivered to Seller.  The parties hereby
unconditionally and irrevocably agree that the Deposit shall be fully earned by
Seller as of the date of this Agreement and shall be non-refundable except in
the limited circumstances set forth in Section 8.3.1, and Seller’s entitlement
to the Deposit shall not be subject to counterclaim or set-off for, or be
otherwise affected by, any claim or dispute relating to any matter; provided,
however, that Buyer shall have a continuing interest in the Deposit and the
escrow account, which interest shall be limited to the return of the Deposit
from the escrow account if required pursuant to Section 8.3.1 and which interest
shall continue until the earlier of the Closing or application of the Deposit
from the escrow account pursuant to this Section 8.3.
 
8.3.3               Prior to the Closing, (i) entitlement to the Deposit
pursuant to Section 8.3.2 shall be the sole and exclusive remedy for Seller for
breach of contract by Buyer that results in a failure to consummate the
transactions contemplated hereunder and (ii) Seller shall not be entitled to
specific performance to compel Buyer to consummate the transactions contemplated
hereunder. Notwithstanding anything herein to the contrary, nothing in this
Section 8.3 shall limit either party’s rights and remedies in the event of
actual fraud by the other party hereto or such other party’s Affiliates.  Except
for entitlement to the Deposit as provided in Section 8.3.2, Seller shall have
no other rights and remedies available under this Agreement, at Law, in equity
or otherwise for any breach of contract by Buyer that results in a failure of
the transactions contemplated hereunder to be consummated, provided, however,
that notwithstanding the foregoing or anything to the contrary, (i) Seller shall
be entitled to all remedies (including monetary damages, specific performance
and injunctive relief) in respect of the matters governed by Section 5.3, clause
(vi) of the first sentence, and the last three sentences, of Section 6.6.1,
Sections 8.2 and 8.3, or Article 11 (the “Subject Provisions”) and (ii) Seller
shall be entitled to the remedy of specific performance with respect to the
obligations of Buyer in Section 6.7 hereof (which shall apply even prior to the
Closing as provided in Section 11.18).
 
 
9.
SURVIVAL; INDEMNIFICATION

 
9.1
Survival of Representations, Warranties, Covenants and Agreements

 
The representations and warranties made by Seller and Buyer in this Agreement
shall survive the Closing until (and claims based upon or arising out of such
representations and warranties may be asserted at any time before) eighteen (18)
months after the Closing Date, except for representations and warranties
contained in Section 4.1 (Organization of Seller), Section 4.2.1 (Authority),
Section 4.14 (Personal Property), Section 5.1 (Organization of Buyer),
Section 5.2.1 (Authority), and Section 4.20 (Real Property), which shall survive
indefinitely, and Section 4.8 (Environmental) and Section 4.17 (Taxes), which
shall survive for their respective statutory periods.  The period of time a
representation or warranty survives the Closing pursuant to the preceding
sentence shall be the “Survival Period” with respect to such representation or
warranty.  The parties agree that no claim may be brought based upon, directly
or indirectly, any of the representations and warranties contained in this
Agreement after the Survival Period with respect to such representation or
warranty.  The covenants and agreements of the parties hereto in this Agreement
shall survive the Closing without any contractual limitation on the period of
survival (except to the extent, if any, that a specific survival period is
otherwise expressly set forth herein in connection with the applicable covenant
or agreement).  The termination of the representations and warranties provided
herein shall not affect a party in respect of any claim made by such party in
reasonable detail in a writing received by the indemnifying party prior to the
expiration of the Survival Period provided herein.
 
9.2
Indemnification

 
9.2.1               From and after the Closing, Seller and Seller Parent shall
indemnify, save and hold harmless Buyer and its Affiliates and their respective
Representatives (each, a “Buyer Indemnified Party” and collectively, the “Buyer
Indemnified Parties”) from and against any and all costs, losses, liabilities,
obligations, damages, claims, demands and expenses (whether or not arising out
of third Person claims), including interest, penalties, reasonable attorneys’
fees and all amounts paid in investigation, defense or settlement of any of the
foregoing (collectively, “Damages”), incurred in connection with, arising out of
or resulting from:
 
A.        any breach of any representation or warranty made by Seller in this
Agreement, in each case, when made;
 
B.        any breach of any covenant or agreement made, or to be performed, by
Seller in this Agreement;
 
C.        any claim arising out of acts of Seller occurring prior to the Closing
Date (other than acts of Seller required by this Agreement), except to the
extent liability for such acts is an Assumed Liability under this Agreement;
 
D.        the Excluded Liabilities;
 
E.        the Excluded Assets; and
 
F.        any liabilities which are Assumed Liabilities and are owed to third
parties, to the extent such liabilities (i) by their terms should have been
performed prior to the Closing Date, (ii) arose from any claims, or pending or
threatened litigation, relating to events or occurrences prior to the Closing
Date relating to the Purchased Assets, and/or (iii) are Environmental
Liabilities that arose prior to the Closing Date, except to the extent the
aggregate liability of Seller with respect to all such liabilities described in
this Section 9.2.1.F (including any liability for indemnification pursuant to
this Section 9.2.1) would exceed the Cap.
 
9.2.2               From and after the Closing, Buyer and Buyer Parent shall
indemnify, save and hold harmless Seller and its Affiliates and their respective
Representatives (each, a “Seller Indemnified Party” and collectively, the
“Seller Indemnified Parties”) from and against any and all Damages incurred in
connection with, arising out of or resulting from:
 
A.        any breach of any representation or warranty made by Buyer in this
Agreement, in each case, when made;
 
B.        any breach of any covenant or agreement made, or to be performed, by
Buyer in this Agreement;
 
C.        the Assumed Liabilities (except to the extent Seller is required to
indemnity the Buyer Indemnified Parties with respect thereto pursuant to Section
9.2.1.F); and
 
D.        the ownership, use, operation or maintenance of the Property, the
other Purchased Assets and the operation and support of the business located at
the Property from and after the Closing.
 
9.3
Interpretation

 
9.3.1               Notwithstanding anything in this Agreement to the contrary,
as used in this Article 9 the term Damages shall not include any consequential,
incidental, indirect, punitive or special damages, claims for lost profits or
lost business opportunities, or any similar damages, except to the extent of any
such damages that are awarded to an unaffiliated third Person by a court of
competent jurisdiction and constitute (x) an Excluded Liability (with respect to
indemnification obligations of Seller) or (y) a matter described in
Section 9.2.2.C or 9.2.2.D (with respect to indemnification obligations of
Buyer).
 
9.3.2               Notwithstanding anything in this Agreement to the contrary,
no Buyer Indemnified Party shall be entitled to indemnification pursuant to this
Article with respect to any matter that is taken into account in the calculation
of any adjustment to the Purchase Price pursuant to Article 2 hereof.
 
9.4
Procedure for Claims between Parties

 
If a claim for Damages is to be made by a Buyer Indemnified Party or Seller
Indemnified Party (each, an “Indemnified Party” and collectively, the
“Indemnified Parties”) entitled to indemnification hereunder, such party shall
give written notice briefly describing the claim and the total monetary damages
sought (each, a “Notice”) to the indemnifying party hereunder (the “Indemnifying
Party” and collectively, the “Indemnifying Parties”) as soon as practicable
after such Indemnified Party becomes aware of any fact, condition or event which
may give rise to Damages for which indemnification may be sought under this
Article.  Any failure to submit any such notice of claim to the Indemnifying
Party shall not relieve any Indemnifying Party of any Liability hereunder,
except to the extent that the Indemnifying Party was actually prejudiced by such
failure.
 
9.5
Defense of Third Party Claims

 
If any lawsuit or enforcement action is filed against an Indemnified Party by
any third Person (each, a “Third Party Claim”) for which indemnification under
this Article may be sought, Notice thereof shall be given to the Indemnifying
Party as promptly as practicable.  The failure of any Indemnified Party to give
timely Notice hereunder shall not affect rights to indemnification hereunder,
except to the extent that the Indemnifying Party was actually prejudiced by such
failure.  The Indemnifying Party shall be entitled (if it so elects) at its own
cost, risk and expense, (i) to take control of the defense and investigation of
such Third Party Claim, (ii) to employ and engage attorneys of its own choice
(provided that such attorneys are reasonably acceptable to the Indemnified
Party) to handle and defend the same, unless the named parties to such action or
proceeding include both one or more Indemnifying Parties and an Indemnified
Party, and the Indemnified Party has been advised in writing by counsel that
there may be one or more legal defenses available to such Indemnified Party that
are different from or additional to those available to an applicable
Indemnifying Party such that a conflict of interest exists that would make
separate representation appropriate under applicable principles and canons of
legal representation, in which event such Indemnified Party shall be entitled,
at the Indemnifying Party’s reasonable cost, risk and expense, to separate
counsel (provided that such counsel is reasonably acceptable to the Indemnifying
Party), and (iii) to compromise or settle such claim, which compromise or
settlement shall be made only (x) with the written consent of the Indemnified
Party (such consent not to be unreasonably withheld or delayed) or (y) if such
compromise or settlement contains an unconditional release of the Indemnified
Party in respect of such claim.  If the Indemnifying Party elects to assume the
defense of a Third Party Claim, the Indemnified Party shall cooperate in all
reasonable respects with the Indemnifying Party and its attorneys in the
investigation, trial and defense of such Third Party Claim and any appeal
arising therefrom and shall provide the Indemnifying Party all reasonably
requested documents, including a power of attorney; provided, however, that the
Indemnified Party may, at its own cost, participate in the investigation, trial
and defense of such lawsuit or action and any appeal arising therefrom.  The
parties shall cooperate with each other in any notifications to insurers.  If
the Indemnifying Party fails to assume the defense of such claim within 15 days
after receipt of the Notice, the Indemnified Party against which such claim has
been asserted will have the right to undertake, at the Indemnifying Party’s
reasonable cost, risk and expense, the defense, compromise or settlement of such
Third Party Claim on behalf of and for the account and risk of the Indemnifying
Party; provided, however, that such claim shall not be compromised or settled
without the written consent of the Indemnifying Party, which consent shall not
be unreasonably withheld or delayed.  If the Indemnified Party assumes the
defense of the claim, the Indemnified Party will keep the Indemnifying Party
reasonably informed of the progress of any such defense, compromise or
settlement.
 
9.6
Limitations on Indemnity

 
9.6.1               No Buyer Indemnified Party shall seek, or be entitled to,
indemnification under Section 9.2.1.A hereof to the extent (i) the aggregate
amount of Damages incurred by a Buyer Indemnified Party with respect to any
individual matter for which indemnification is sought, either initially or later
revised, pursuant to Section 9.2.1 is less than $10,000 (the “Sub-Threshold”),
and (ii) the aggregate of the individual claims for Damages of the Buyer
Indemnified Parties (each of which is greater than the Sub-Threshold) for which
indemnification is sought pursuant to Section 9.2.1 hereof is less than $100,000
(the “Threshold”) or exceeds an amount equal to $3,000,000 (the “Cap”);
provided, that if the aggregate of all individual claims (each of which is
greater than the Sub-Threshold) for Damages for which indemnification is sought
pursuant to Section 9.2.1.A hereof equals or exceeds the Threshold, then Buyer,
subject to the limitations in this Article, shall be entitled to recover for
such Damages only to the extent such Damages exceed the Threshold, but in any
event not to exceed the Cap (it being agreed that in no event shall the
aggregate indemnification to be paid under Section 9.2.1.A exceed an amount
equal to the Cap).  Notwithstanding anything herein to the contrary, Seller’s
indemnification obligations with respect to Taxes, Excluded Assets and Excluded
Liabilities shall not be subject to the limits set forth in this Section;
provided, however, that Seller’s indemnification obligations with respect to
Excluded Liabilities shall not exceed $5,000,000.
 
9.6.2               In calculating the amount of any Damages payable to a Buyer
Indemnified Party or a Seller Indemnified Party hereunder, the amount of the
Damages (i) shall not be duplicative of any other Damage for which an
indemnification claim has been made, and (ii) shall be computed net of any
amounts actually recovered by such Indemnified Party under any insurance policy
or otherwise with respect to such Damages (net of any costs and expenses
incurred in obtaining such recovery).  If an Indemnifying Party pays an
Indemnified Party for a claim and subsequently insurance proceeds in respect of
such claim is collected by the Indemnified Party, then the Indemnified Party
promptly shall remit the insurance proceeds (net of any costs and expenses
incurred in obtaining such insurance proceeds) to Indemnifying Party.  The
Indemnified Parties shall use commercially reasonable efforts to obtain from any
applicable insurance company any insurance proceeds in respect of any claim for
which the Indemnified Parties seek indemnification under this Article.
 
9.6.3               To the extent that an Indemnifying Party pays on an
indemnification pursuant to Section 9.2, and the Indemnified Party has a claim
against a third Person (other than the Indemnifying Party), then the
Indemnifying Party shall be subrogated to the claim of the Indemnified Party to
the extent of the amount of indemnification paid by the Indemnifying Party and
to the extent such payments are duplicative of amounts due to the Indemnified
Party.
 
9.7
Payment of Damages

 
An Indemnified Party shall be paid in cash by an Indemnifying Party the amount
to which such Indemnified Party may become entitled by reason of the provisions
of this Article, within 15 days after such amount is determined either by mutual
agreement of the parties or on the date on which both such amount and an
Indemnified Party’s obligation to pay such amount have been determined by a
final judgment of a court or administrative body having jurisdiction over such
proceeding.
 
9.8
Exclusive Remedy

 
Except to the extent of claims alleging fraud and willful misconduct, after the
Closing, the indemnities provided in this Article shall constitute the sole and
exclusive remedy of any Indemnified Party for Damages arising out of, resulting
from or incurred in connection with any claims regarding matters arising under
or otherwise relating to this Agreement; provided, however, that this exclusive
remedy for Damages does not (a) interfere with or impede the operation of the
provisions of Sections 2.4 and 2.5 hereof providing for resolution of certain
disputes relating to the Purchase Price between the parties and/or the Auditor,
or (b) preclude a party from bringing an action after the Closing for specific
performance or other equitable remedy to require a party to perform its
obligations under this Agreement or any of the other agreements contemplated
hereby to be entered into by the parties, in each case in accordance with
Section 11.18 hereof.  Without limiting the foregoing, Buyer and Seller each
hereby waive (and, by their acceptance of the benefits under this Agreement,
each Buyer Indemnified Party and Seller Indemnified Party hereby waives), from
and after the Closing, any and all rights, claims and causes of action (other
than claims of, or causes of action arising from, fraud or willful misconduct)
such party may have against the other party arising under or based upon this
Agreement or any schedule, exhibit, Disclosure Letter, document or certificate
delivered in connection herewith, and no legal action under any Laws, including
Environmental Laws or otherwise, sounding in tort, statute or strict liability
may be maintained by any party (other than a legal action brought solely to
enforce the provisions of this Article or the provisions of the Assignment and
Assumption Agreement contemplated by this Agreement).  Notwithstanding anything
herein to the contrary, no waiver of any closing condition in Article 7 by any
party shall act as a waiver or a limitation on such party from making a claim
for indemnification pursuant to this Article.
 
9.9
Treatment of Indemnification Payments

 
All indemnification payments made pursuant to this Article shall be treated by
the parties for income Tax purposes as adjustments to the Purchase Price, unless
otherwise required by applicable Law.
 
10.
PROPERTY

 
10.1
As Is

 
Buyer or its Representatives to the extent it so desires shall have examined and
inspected the Purchased Assets prior to the execution of this Agreement, and
subject to the provisions of this Article, Article 4 and Article 6, Buyer agrees
to accept the Purchased Assets in an “AS IS” condition as of the Closing.  Buyer
agrees that, except as provided in Article 4 hereof, Buyer is not relying upon
any representations, statements, or warranties (oral or written, implied or
express) of any officer, employee, agent or Representative of Seller, or any
salesperson or broker (if any) involved in this transaction as to the Purchased
Assets, including, but not limited to: (a) any representation, statements or
warranties as to the physical condition of the Purchased Assets, including
implied warranties of merchantability and fitness for a particular purpose and
any other warranties provided or implied by applicable Law; (b) the fitness
and/or suitability of the Purchased Assets for use as a resort, hotel and/or
casino; (c) the financial performance of the Purchased Assets; (d) the
compliance of the Purchased Assets with applicable building, zoning,
subdivision, environmental, or land use Laws, codes, ordinances, rules or
regulations; (e) the state of repair of the Purchased Assets; (f) the value of
the Purchased Assets; (g) the manner or quality of construction of the Purchased
Assets; (h) the income derived or to be derived from the Purchased Assets; or
(i) the fact that the Purchased Assets may be located in hurricane zones, on
earthquake faults or in seismic hazardous zones.  Subject to the foregoing
sentence, Buyer, for itself and its successors and assigns, waives any right to
assert any claim against Seller, at Law or in equity, relating to any such
matter, whether latent or patent, disclosed or undisclosed, known or unknown, in
contract or tort, now existing or hereafter arising.
 
10.2
Title to Real Property

 
10.2.1               Title Insurance Commitment.  Buyer agrees to accept the
Title Commitment as evidence of the status of Seller’s title to the Land,
conditioned upon, prior to Closing, compliance with the matters set forth in
Section 10.2.1 of the Seller Disclosure Letter, to the reasonable satisfaction
of Buyer.  Should the Buyer elect to obtain title insurance, Buyer shall pay at
Closing, the premium for the policy of title insurance described in the Title
Commitment.
 
10.2.2               Defects.  Buyer agrees to accept title to the Property
subject to all matters shown by the Title Commitment and any UCC Search provided
to Buyer prior to the date hereof as well as Permitted Encumbrances, other than
any Liens relating to the 2010 Credit Agreement.  Buyer shall use commercially
reasonable efforts to obtain an updated Title Commitment at least 25 days prior
to the Closing.  If such updated Title Commitment shows liens or other financial
encumbrances or defects in title not shown by the Title Commitment (other than
Permitted Encumbrances and Liens created or agreed to by Buyer), and Seller has
received an itemized written notice of such defects within five Business Days
after the date of delivery of the updated Title Commitment to Buyer
(collectively, the “Notice Defects”), Seller shall have 30 days after receipt of
such notice (or, if longer, until the Closing Date) to cure (including by
bonding) any such Notice Defects, and the Closing Date shall, if necessary, be
extended accordingly pursuant to the provisions of Section 10.2.2 and
10.2.3.  Notice Defects will be deemed to not include any matters shown by the
Title Commitment.  Failure to notify Seller within the specified period of title
defects revealed by the updated Title Commitment shall be deemed a waiver of
Buyer’s right to disapprove of the status of Seller’s title, and Buyer shall
then accept such title as is described in the Title Commitment, as updated,
without reserving any claim against Seller for title defects; provided that, if
Buyer obtains a further updated Title Commitment immediately prior to the
Closing Date and such updated Title Commitment shows Liens or other financial
encumbrances or defects in title not shown by the prior updated Title
Commitment, Buyer shall be permitted to notify Seller in writing of such defects
prior to the Closing Date and the provisions of this Section shall apply as if
such defects were originally identified as Notice Defects, including Seller’s
right to extend the Closing Date pursuant to the provisions of Section 10.2.2
and 10.2.3.  Seller shall be under no obligation to remove title defects and any
failure or refusal of Seller to do so shall not be a default of Seller
hereunder, except that Seller shall be obligated to cure (i) monetary liens
which are Notice Defects that are not disclosed by the Title Commitment which
are unpaid and liquidated at Closing, not to exceed $100,000 in the aggregate
(“Monetary Liens”) and (ii) title defects and encumbrances voluntarily created
or agreed to by Seller that are not disclosed by the Title Commitment (“Seller
Created Encumbrances”), to the extent such Monetary Liens or Seller Created
Encumbrances first encumber the Property or Seller’s interest therein between
the date of the Title Commitment and the Closing, in the manner provided
below.  A lien is liquidated only if it is fixed either by agreement of Seller
and the party asserting the lien or by operation of law.  In order to cure a
Monetary Lien or a Seller Created Encumbrance, and if Seller desires to attempt
to cure any other title defects, Seller shall have the option to extend the
Closing Date for a period of 30 days, by giving written notice of such extension
election to Buyer at or before the Closing Date.  Cure of Monetary Liens and
Seller Created Encumbrances may be effected by either (i) payment and release of
such Monetary Lien or Seller Created Encumbrance of record, or (ii) posting a
bond which causes such Monetary Lien or Seller Created Encumbrance to (x) cease
to be a lien on the Property or (y) otherwise be removed from Buyer’s title
policy issued at Closing.
 
10.2.3               Failure to Cure Title Defects.  If Seller fails to cure
Monetary Liens or Seller Created Encumbrance that it is obligated to cure in
accordance with Section 10.2.2 hereof, such failure shall be a default by Seller
subject to the remedies of Article 8 hereof.  If Seller elects not to attempt to
cure or remove any material Notice Defects (other than Monetary Liens and Seller
Created Encumbrances which shall be governed by the first sentence of this
Section), or is not successful in its efforts to do so on or before the Closing
Date, or the end of the extension period, if elected, then this Agreement shall,
at the option of Buyer (to be exercised by written notice to Seller given no
later than the earlier of: (i) the original or extended Closing Date, as
applicable, or (ii) five days after Seller’s notice to Buyer of Seller’s
election not to cure or attempt to cure such title defects), be terminated
pursuant to Section 8.1.2 hereof, and the Deposit, together with all interest
earned thereon, shall be returned to Buyer in accordance with Section 8.3 hereof
and Buyer and Seller shall be released and discharged from any further
obligation to each other hereunder, except those that expressly survive the
termination of this Agreement; provided that unless Buyer so elects to terminate
this Agreement, Buyer shall accept such title as is tendered by Seller without
reduction in the Purchase Price, or reservation of claim against Seller.
 
10.2.4               Survey.  Buyer may, at Buyer’s sole cost and expense, cause
a Survey to be obtained shortly before the Closing Date.  If such Survey reveals
any of the following matters not shown on either the Title Commitment or any
previous survey delivered to Buyer prior to the date of this Agreement, then
such disclosure shall be a title defect or encumbrance as to which the
provisions of Sections 10.2.2 and 10.2.3 hereof shall govern Buyer’s and
Seller’s rights and obligations: (a) any material encroachments of the Land onto
property of others; (b) any material encroachments of property of others onto
the Land; (c) the location of any title matter on the Land in a manner that
would materially and adversely affect the ability to use the Land as presently
used; or (d) any other matter which would render Seller’s title to the Land
uninsurable or unmarketable.
 
11.
MISCELLANEOUS

 
11.1
Definitions

 
Certain terms are defined throughout the text of this Agreement, as indicated in
the index of defined terms preceding the text of this document.  In addition,
for purposes of this Agreement, the following terms have the following meanings:
 
“2010 Credit Agreement” means that certain Amended and Restated Credit Agreement
dated as of July 16, 2010, as amended, among Trump Entertainment Resorts
Holdings, L.P., as borrower, Seller Parent, as Guarantor, the Subsidiary
Guarantors, as defined therein, the Initial Lenders, as defined therein, Icahn
Agency Services, LLC, as administrative agent, and the other parties thereto.
 
“Accounts Receivable” means, as of the Closing Date, all accounts receivable
(including receivables and revenues for food, beverages, telephone and casino
credit), or overdue accounts receivable to Seller, in each case, due and owing
by any third Person; provided, however, Accounts Receivable shall not include
Markers.
 
“Acquired Personal Property” means the Personal Property, excluding the Excluded
Personal Property.
 
“Affiliate” means, with respect to any Person, any other Person that directly or
indirectly, through one or more intermediaries, controls, is controlled by, or
is under common control with, such first-mentioned Person.  As used herein,
“control” means the right to exercise, directly or indirectly, more than fifty
percent (50%) of the voting power of the stockholders, members or owners and,
with respect to any individual, partnership, trust or other entity or
association, the power, directly to cause the direction of the management or
actions of the controlled entities.
 
“Assumed Contracts” means (a) the Operating Agreements relating to the operation
of the business conducted at the Property referred to in Section 11.1(a) of the
Seller Disclosure Letter, in each case to the extent such Operating Agreement
relates to the Property, (b) all purchase orders and other Contracts entered
into in the Ordinary Course of Business of the business conducted at the
Property, in each case to the extent such purchase order or Contract relates to
the Property, (c) each other Contract entered into in accordance with
Section 6.1 hereof that the parties hereafter designate as an Assumed Contract,
in each case to the extent such Contract relates to the Property, (d) the
Collective Bargaining Agreements referred to in Section 4.10, and (e) each
license for non-proprietary third Person computer software to the extent that
(i) such software relates to the operation of the business conducted at the
Property and (ii) the rights thereunder may be assigned in part to Buyer without
requiring any payment to any third Person and without affecting the rights
granted to Seller or its Affiliates in connection with the operation of the
businesses conducted at the Other Property; provided, that Assumed Contracts
shall not be deemed to include any Excluded Contracts.  If, prior to the Closing
Date, the parties hereto reasonably determine that there are any Contracts that
should be Assumed Contracts (including licenses for non-proprietary third Person
computer software) but were inadvertently omitted from Section 4.16 or
Section 11.1(a) of the Seller Disclosure Letter (excluding all purchase orders
entered into in the Ordinary Course of Business of the business conducted at the
Property and other Contracts referred to in clause (b) of the preceding
sentence), Seller shall amend Section 4.16 (if applicable) and/or
Section 11.1(a) of the Seller Disclosure Letter to include such Assumed
Contracts (including licenses for non-proprietary third Person computer
software) and such Assumed Contracts shall be and hereby are Assumed Contracts
(and, to the extent applicable, Assumed Software) hereunder; provided, however,
that Buyer’s consent shall be required for any such amendment that so adds any
such Contract that involves a total remaining commitment of $25,000 or more
(which consent shall not be unreasonably withheld or delayed, and which consent
shall be deemed to have been given if Buyer has not objected to any such
amendment within five Business Days after being provided with notice thereof);
provided, further, that no such consent shall be required for any such amendment
to include as an Assumed Contract a Contract entered into after the date hereof
in compliance with Section 6.1 hereof.
 
“Assumed Software” means the computer software listed on Part A of Section 4.16
of the Seller Disclosure Letter.
 
“Auditor” means an independent accounting firm of recognized national standing
with no existing relationship with either party that is mutually agreed upon by
Buyer and Seller.
 
“Books and Records” means, to the extent transferable by applicable Law, (i) all
books and records of Seller relating to the Property (except (A) to the extent
exclusively related to an Excepted Item, and (B) the Customer Database, not
including the Plaza Database), including all architectural, structural, service
manuals, engineering and mechanical plans, electrical, soil, wetlands,
environmental and similar reports, studies and audits for the Property, (ii) all
plans and specifications for the Property, and (iii) all financial records,
reservation records, and any books and records, in each case to the extent
relating to any of the Purchased Assets.
 
“Business Day” means any Monday through Friday, inclusive, other than any such
days that financial institutions within the State of New Jersey are authorized
or required to close; provided, however, any reference in this Agreement to any
day other than a Business Day shall be deemed a reference to a calendar day.
 
“Buyer Material Adverse Effect” means any change, event or effect that (i) has a
material adverse effect on the business, financial condition or results of
operations of Buyer and its subsidiaries (provided that, for purposes of this
clause (i), there shall be excluded from any determination as to whether a Buyer
Material Adverse Effect under this clause (i) has occurred or could reasonably
be expected to occur: (A) changes in the travel, hospitality or gaming
industries generally, (B) changes in the economy, or financial, banking,
currency or capital markets, in general (including changes in interest or
exchange rates or commodities prices), (C) any change, event or effect resulting
from the entering into or public announcement of the transactions contemplated
by this Agreement or (D) any change, event or effect resulting from any act of
terrorism, commencement or escalation of armed hostilities in the U.S. or
internationally or declaration of war by the U.S. Congress), or (ii) impairs in
any material respect the ability of Buyer to perform its obligations under this
Agreement or prevents or materially delays consummation of the transactions
contemplated by this Agreement.
 
“Casualty Termination Event” means either a loss of access to the Property for a
material amount of time that is continuing beyond the Closing or the Outside
Date or a loss of more than fifteen percent (15%) of the Purchase Price.
 
“Chip Liability” means all liability in connection with the redemption, in
accordance with requirements of applicable law, of chips and tokens issued by
Seller prior to the Closing Date.
 
“Closing Gaming Approvals” means all Gaming Approvals that Buyer and its
Affiliates are required to obtain under applicable Gaming Laws in order to
consummate the Closing.
 
“Code” means the Internal Revenue Code of 1986, as amended from time to time.
 
“CRDA” shall mean the Casino Reinvestment Development Authority of New Jersey.
 
“CRDA Bonds” shall mean, as of the Transfer Time, any and all bonds issued by
the CRDA and held by Seller or its Affiliates for the benefit of the Property.
 
“CRDA Deposits” shall mean those certain deposits held by CRDA on behalf of
Seller or its Affiliates for the benefit of the Property.
 
“Confidentiality Agreement” means that certain confidentiality agreement, dated
as of July 7, 2011, between Seller Parent and Buyer Parent.
 
“Consumables” means all food and beverages in closed boxes; engineering,
maintenance and housekeeping supplies, including soap and cleaning materials,
fuel, and materials in closed boxes; stationery and printing items and supplies
in closed boxes; and other supplies of all kinds in closed boxes, all of which
are unused or held in reserve storage for future use in connection with the
maintenance and operation of the Property.
 
“Contract” means any agreement, contract, lease, power of attorney, note, loan,
evidence of indebtedness, purchase order, letter of credit, settlement
agreement, franchise agreement, undertaking, covenant not to compete, employment
agreement, license, instrument, obligation and other executory commitment to
which any Person is a party or to which any of the assets of such Person are
subject, whether oral or written, express or implied.
 
“Contract Transactions” means, collectively, the sale and transfer of the
Purchased Assets.
 
“Current Assets” means, as of any date, without duplication, the current assets
reflected in the Working Capital calculation example set forth in Section 2.4 of
the Seller Disclosure Letter calculated as of such date in accordance with such
Working Capital calculation and otherwise in accordance with GAAP.
 
“Current Liabilities” means, as of any date, without duplication, the current
liabilities reflected in the Working Capital calculation example set forth in
Section 2.4 of the Seller Disclosure Letter calculated as of such date in
accordance with such Working Capital calculation and otherwise in accordance
with GAAP.
 
“Customer Database” means all customer lists, customer databases and historical
records with respect to the customers of Seller Parent’s and its Subsidiaries’
casino hotel properties collected or maintained by or on behalf of Seller Parent
or its Subsidiaries.
 
“Environmental Laws” means all applicable and legally binding foreign, federal,
state and local statutes or laws, judgments, orders, regulations, licenses,
permits, rules and ordinances relating to pollution or the protection or
preservation of the environment, including without limitation the Federal Water
Pollution Control Act (33 U.S.C. § 1251 et seq.), Resource Conservation and
Recovery Act (42 U.S.C. § 6901 et seq.), Safe Drinking Water Act (42 U.S.C. §
3000(f) et seq.), Toxic Substances Control Act (15 U.S.C. § 2601 et seq.), Clean
Air Act (42 U.S.C. § 7401 et seq.), Comprehensive Environmental Response,
Compensation and Liability Act (42 U.S.C. § 9601 et seq.) and other similar
state and local statutes, in effect as of the date hereof.
 
“Environmental Liabilities” means all Liabilities (including all reasonable
fees, disbursements and expenses of counsel, clean-up fees, reasonable expert
and consulting fees and costs of investigations and feasibility studies and
responding to government requests for information or documents), fines,
penalties, restitution and monetary sanctions, interest, direct or indirect,
known or unknown, absolute or contingent, past, present or future, resulting
from any claim or demand, by any Person, or arising, under any Environmental
Law.
 
“Exchange Act” means the Securities Exchange Act of 1934, as amended.
 
“Excluded Contracts” means all Contracts listed on Section 11.1(b) of the Seller
Disclosure Letter.
 
“Excluded Intellectual Property” means all Intellectual Property other than
Transferred Intellectual Property.
 
“Excluded Personal Property” means:
 
(i)           the Excluded Software; and
 
(ii)           other than the Excluded Software, all records, files and
memorabilia pertaining to Seller or Seller Parent and any past or present
corporate affiliates or predecessors of Seller or Seller Parent, in each case to
the extent not related to the Property or the operation and support of the
business located at the Property.
 
“Excluded Software” means all computer software owned by or licensed for use by
Seller or its Affiliates, including all source codes, user codes and data,
whether on tape, disc or other computerized format, and all related user
manuals, computer records, service codes, programs, stored materials and
databases (including all access codes and instructions needed to obtain access
to and to utilize the information contained on such computer records), together
with any and all updates and modifications of all of the foregoing and all
copyrights related to the computer software, including the Customer Database and
any customer tracking system, in each case, other than Assumed Software and the
Plaza Database.
 
“Fixtures” means all fixtures owned by Seller and placed on, attached to, or
located at, and used primarily in connection with the operation of, the
Property.
 
“Front Money” means all money stored on deposit at the Property cage belonging
to, and stored in an account for, any Person.
 
“GAAP” means the generally accepted accounting principles in the United States
in effect on the date hereof, consistently applied.
 
“Gaming Approvals” means all licenses, permits, approvals, authorizations,
registrations, findings of suitability, franchises, entitlements, waivers and
exemptions issued by any Gaming Authority necessary for or relating to the
conduct of activities by any party hereto or any of its Affiliates, including
the ownership, operation, management and development of the Property.
 
“Gaming Authorities” means those federal, state, local and other governmental,
regulatory and administrative authority, agency, board and officials responsible
for, or involved in, the regulation of gaming or gaming activities or the sale
of liquor in any jurisdiction, including, within the State of New Jersey,
specifically, the New Jersey Casino Control Commission, the New Jersey Division
of Gaming Enforcement and all other state and local regulatory and licensing
bodies with authority over gaming in the State of New Jersey and its political
subdivisions.
 
“Gaming Laws” mean all laws pursuant to which any Gaming Authority possesses
regulatory, licensing or permit authority over gaming within the State of New
Jersey, including the Casino Control Act, as codified in Chapter 12 of Title 5
of the New Jersey Statutes, as amended from time to time, and the regulations of
the New Jersey Gaming Authorities promulgated thereunder, as amended from time
to time.
 
“Guest Ledger” means any accounts receivable of registered guests who have not
checked out and who are occupying rooms at the Property, on the evening
preceding the Closing and who check in prior to the Transfer Time, including all
revenues from the rental of guest rooms at the Property, together with any sales
or other taxes thereon.
 
“Hazardous Material” means any material, substance, pollutant, contaminant or
waste, whether solid, liquid or gas, that is defined, listed or classified as
hazardous or toxic under, or otherwise regulated as such pursuant to, any
applicable Environmental Law, including any quantity of friable asbestos, urea
formaldehyde foam insulation, PCBs, crude oil or any fraction thereof, petroleum
products or by-products or derivatives, and toxic mold at quantities reasonably
likely to adversely affect human health.
 
“Improvements” means all electrical, heating, air condition, plumbing and other
equipment and systems, elevators, canopies and landscaping.
 
“Initial Qualifier” means Buyer, Buyer Parent and any affiliated entity required
to file an application for qualification under applicable Gaming Laws in order
to obtain the Gaming Approvals, and any individual who is an owner, officer or
director of Buyer, or an owner, Corporate Officer (as defined by the New Jersey
Casino Control Act) or director of Buyer Parent, or any individual of any
affiliated entity required to file an application for qualification under
applicable Gaming Laws in order to obtain the Gaming Approvals.
 
“Intellectual Property” means all intellectual property or other proprietary
rights of every kind, foreign or domestic, including all patents, patent
applications, inventions (whether or not patentable), processes, products,
technologies, discoveries, copyrightable and copyrighted works (including
copyrights in software), apparatus, trade secrets, trademarks, trademark
registrations and applications, domain names, service marks, service mark
registrations and applications, trade names, trade secrets, know-how, trade
dress, copyright registrations, customer lists, customer databases, confidential
business information, confidential marketing and customer information, licenses,
confidential technical information, all goodwill associated with the foregoing,
and all documentation, copies and tangible embodiments of the foregoing (in
whatever form or medium), and all past, present or future claims or causes of
actions arising out of or related to any infringement, dilution,
misappropriation or other violation of any of the foregoing.
 
“Intercompany Payables” means all intercompany accounts payable, and notes for
those accounts payable, of the business conducted at the Property existing as of
the Closing Date where the obligor is Seller and the obligee is Seller Parent or
a subsidiary or Affiliate of Seller Parent other than Seller.
 
“Intercompany Receivables” means all intercompany accounts receivable, and notes
for those accounts receivable, of the business conducted at the Property
existing as of the Closing Date where the obligee is Seller and the obligor is
Seller Parent or a subsidiary or Affiliate of Seller Parent other than Seller.
 
“knowledge” means (i) when used in the phrase “knowledge of Seller” or “Seller’s
knowledge” and words of similar import, the actual knowledge as of the date of
this Agreement, after reasonable inquiry, of the individuals listed on
Section 11.1(c) of the Seller Disclosure Letter; and (b) when used in the phrase
“knowledge of Buyer” or “Buyer’s knowledge” and words of similar import, the
actual knowledge, after reasonable inquiry, of the individuals listed on
Section 11.1(i) of the Buyer Disclosure Letter.
 
“Land” means the real property owned or leased by Seller.
 
“Law” means any foreign or domestic law, statute, code, ordinance, rule,
regulation, order, judgment, writ, stipulation, award, injunction, decree or
arbitration award, policies, guidance, court decision, rule of common law or
finding, including, without limitation, the Gaming Laws.
 
“Leases” means leases, subleases and occupancy and concession agreements
affecting the Property, each of which is set forth on Section 11.1(d) of the
Seller Disclosure Letter.
 
“Legal Proceeding” means any action, arbitration, audit, hearing, investigation,
litigation, or suit (whether civil, criminal, administrative, investigative, or
informal) commenced, brought, conducted, or heard by or before or otherwise
involving any Governmental Entity or arbitrator.
 
“Liabilities” mean any direct or indirect liability, indebtedness, obligation,
commitment, expense, claim, deficiency, guaranty or endorsement of or by any
Person of any type, whether accrued, absolute, contingent, matured, unmatured,
liquidated, unliquidated, known or unknown.
 
“Liens” means any mortgage, pledge, lien, security interest, conditional or
installment sale agreement, right of first refusal or similar option, or other
similar encumbrance.
 
“Markers” means, as it relates to Seller, any “counter check”, “slot counter
checks” and other checks issued pursuant to Section 19:45-1.27 of the New Jersey
Administrative Code, entitled “Procedures for granting credit, and recording
checks exchanged, redeemed or consolidated.”
 
“Material Assumed Contracts” means all Assumed Contracts denoted with an
asterisk on Section 11.1(a) of the Seller Disclosure Letter.
 
“Material Excluded Contracts” means all Excluded Contracts denoted with an
asterisk on Section 11.1(b) of the Seller Disclosure Letter.
 
“Mechanics’ Liens” means Liens for mechanics’ and materialmen’s Liens not filed
of record and charges, assessments and other governmental charges which are not
delinquent or which are currently being contested in good faith by appropriate
proceedings or for which Seller shall have provided bond or other security
reasonably satisfactory to Buyer.
 
“Nonrepresented Employee” means any Property Employee who is not represented by
a union.
 
“Operating Agreements” means all service contracts, equipment leases, software
license agreements, sign leases, Leases and other Contracts affecting the
Property, other than Contracts that relate primarily to the Excluded Assets.
 
“Order” means any award, decision, injunction, judgment, order, ruling,
subpoena, or verdict entered, issued, made, or rendered by any court,
administrative agency, or other Governmental Entity or by any arbitrator.
 
“Ordinary Course of Business” shall describe any action taken by a Person if
such action is consistent with such Person’s past practices in connection with
such Person’s business during the twelve-month period preceding the date of this
Agreement, and is taken in the ordinary course of such Person’s normal day to
day operations.
 
“Outside Date” means May 31, 2013; provided, however, if the Closing shall not
have occurred on or prior to May 31, 2013, then (provided Seller has not
materially breached any representation, warranty, covenant or agreement in this
Agreement), at the sole option of Seller, the Outside Date may be extended to
June 30, 2013.
 
“Passenger/Delivery Vehicles” means all passenger or delivery vehicles and
recreational vehicles owned or leased by Seller for exclusive use at the
Property and identified as such in Section 11.1(e) of the Seller Disclosure
Letter.
 
“Permitted Encumbrances” means:
 
(i)           Liens for real estate and similar Taxes not yet due and payable;
 
(ii)           except as set forth in (iii) below, Liens created or approved by
Buyer after the date hereof;
 
(iii)           easements, leases, reservations or other rights of others in, or
minor defects and irregularities in title to, property or assets of Seller;
provided that, such easements, leases, reservations, rights, defects or
irregularities do not materially impair the use of such property or assets for
the purposes for which they are held;
 
(iv)           zoning and subdivision ordinances and other rights of
Governmental Entities which do not materially impair the use of such property or
assets for the purposes for which they are held;
 
(v)           Assumed Contracts for any areas of the applicable Land or the
applicable Property;
 
(vii)           rights of tenants, as tenants only, under operating leases
existing as of the date hereof (and any extensions or renewals permitted by the
terms of such leases) or any and all other leases entered into in accordance
with the terms of this Agreement and rights of guests in possession or holding
reservations for future use or occupancy of the applicable Property;
 
(viii)           any Liens or other matters identified in the Title Commitment
(other than the Liens securing the 2010 Credit Agreement) or (subject to
Section 10.2.4 hereof) any Survey; and
 
(ix)           any Assumed Liability.
 
“Person” means an individual, corporation, limited liability company,
partnership, association, trust, unincorporated organization, other entity or
“group” (as defined in Rule 13d-5(b)(1) under the Exchange Act).
 
“Personal Property” means, as it relates to the Property, all office, hotel,
casino, showroom, restaurant, bar, convention, meeting and other furniture,
furnishings, appliances, equipment, equipment manuals, slot machines, gaming
tables and gaming paraphernalia (including parts or inventories thereof),
subject to Section 6.12 hereof, gaming chips and tokens, including, (a) slot
machine tokens not currently in circulation, (b) reserve chips, if any, not
currently in circulation, Passenger/Delivery Vehicles, computer hardware,
software, point of sale equipment, telephone numbers, two-way security radios
and base station(s), maintenance equipment, tools, supplies, consumable goods,
inventory, signs and signage, office supplies, linens (sheets, towels, blankets,
napkins), uniforms, silverware, glassware, chinaware, pots, pans and utensils,
in each case, owned by Seller and located at or held for use for the Property on
the Closing Date and (c) any other items of tangible personal property owned by
Seller and used primarily by Property Employees for the operation of the
business located at the Property, including uniforms and PDAs.
 
“Plaza Database” means that portion of the Customer Database containing
information with respect to the Property including, but not limited to, hotel
information, food and beverage information and wagering activities at the
Property by those former and current customers (including all in-actives) of the
Property (including their names and information with respect to their
consumption, gambling tendencies and net worth, to the extent set forth in the
Customer Database), who are reflected on the Customer Database as having wagered
at the casino located at the Property at least twenty five percent (25%) of
their aggregate wagers placed at casinos operated by Seller Parent and its
Affiliates in Atlantic City, New Jersey during either (x) the 24 full month
period last completed prior to the date hereof or (y) the 24 full month period
last completed prior to the Closing Date, but in each case only to the extent
Seller has collected such information in the Customer Database and such
information may be transferred to Buyer under applicable Law.
 
“Pre-Closing Employee Liabilities” means all Liabilities arising out of or
relating primarily to the employment of any Property Employee prior to the
Closing Date, including under the Collective Bargaining Agreements and including
any and all severance obligations or other Liabilities relating to the
termination by Seller of any Property Employees prior to, at or as a result of
the Closing.
 
“Pre-Closing Tax Liabilities” means any Liability related to (i) Taxes of Seller
and (ii) all Liabilities for Taxes arising from or attributable to the Purchased
Assets (or the operation of the Purchased Assets) for taxable periods (or
portions thereof) ending prior to the Closing Date.
 
“Pre-Closing Worker Compensation Liabilities” means all Liabilities arising out
of or relating primarily to worker compensation claims for Employees relating to
events or injuries occurring prior to the Closing Date (whether or not such
claims are made prior to the Closing Date).
 
“Prepaids” means all prepaid items and expenses, deferred charges, advance
payments, deposits, rights of offset, credits, claims for refunds and similar
items of Seller in respect of the operation of the business conducted at the
Property, including, but not limited to, certain prepaid utilities as set forth
in Section 6.20.1, all in accordance with GAAP.
 
“Property” means (i) the Land, (ii) the hotel and casino located on the Land,
including the Improvements, (iii) any property leased or owned by Seller that is
used primarily in connection with the business conducted at such hotel and
casino, and (iv) any Fixtures at all such Property described in clauses (i),
(ii) and (iii) above and owned by Seller.
 
“Property Material Adverse Effect” means changes, events or effects that have a
materially adverse effect on the business, financial condition or results of
operations of the Property and the business operated at the Property; provided,
that the following shall be excluded from any determination as to whether a
Property Material Adverse Effect has occurred or could reasonably be expected to
occur: (A) any change in event or affecting, and any effect arising out of or
resulting from a change in or event affecting, (i) the economy, or financial,
banking, currency or capital markets, in general (including, without limitation,
changes in interest or exchange rates or commodities prices), or (ii) the
travel, hospitality or gaming industries generally, or the travel, hospitality
or gaming industries in the markets or jurisdictions where the Property is
located, (B) any change, event or effect resulting from the negotiation,
execution, delivery, performance or public announcement of this Agreement or the
consummation of any of the transactions contemplated by this Agreement
(including the impact thereof on relationships, contractual or otherwise, with
customers, suppliers or employees), (C) any change, event or effect arising in
connection with or resulting from (i) any act of war, sabotage or terrorism, or
any escalation or worsening of any such acts of war, sabotage or terrorism
threatened or underway as of the date of this Agreement, or (ii) hurricanes,
tornados or other natural disasters, (D) the effects of any action taken by
Seller or its Affiliates as expressly permitted by this Agreement or with
Buyer’s consent, or any failure by Seller to take any action as a result of the
restrictions in Article 6 of this Agreement, (F) any change, event or effect
arising from any action taken by Buyer or its Affiliates, (G) the effect of any
changes in (i) applicable Laws (or the effects of any changes in the manner of
enforcement of any applicable Law) or (ii) accounting principles or standards
and (H) any failure to meet revenue or earnings projections (provided that any
change or development causing any such failure to meet projections may be taken
into account in determining whether a Property Material Adverse Effect has
occurred).
 
“Proposed Use” means use of the Property as a casino and hotel.
 
“Release” means any spilling, leaking, emitting, discharging, depositing,
escaping, leaching, dumping, or other releasing of Hazardous Materials into the
environment.
 
“Representative” of a Person means any of such Person’s directors, officers,
agents and representatives.
 
“Represented Employee” means any Property Employee whose employment is subject
to any of the Collective Bargaining Agreements.
 
“Subsidiary” means, with respect to any party, any corporation or other
organization, whether incorporated or unincorporated, of which (i) such party or
any other Subsidiary of such party is a general partner or managing member or
(ii) at least 50% of the securities or other equity interests having by their
terms voting power to elect a majority of the board of directors or others
performing similar functions with respect to such corporation or other
organization that is, directly or indirectly, owned or controlled by such party
or by any one or more of its Subsidiaries, or by such party and one or more of
its Subsidiaries.
 
“Taxes” means any and all taxes, charges, fees, levies, tariffs, duties,
liabilities, impositions or other assessments of any kind (together with any and
all interest, penalties, additions to tax and additional amounts imposed with
respect thereto) imposed by any Governmental Entity, including income, gross
receipts, profits, gaming, excise, real or personal property, environmental,
sales, use, value-added, ad valorem, withholding, social security, retirement,
employment, unemployment, workers’ compensation, occupation, service, license,
net worth, capital stock, payroll, franchise, gains, stamp, transfer and
recording taxes.
 
“Tax Return” means any report, return (including any information return), claim
for refund, election, estimated Tax filing or payment, request for extension,
document, declaration or other information or filing required to be supplied to
any Governmental Entity with respect to Taxes, including attachments thereto and
amendments thereof.
 
“Title Commitment” means that certain title insurance commitment of Chicago
Title Insurance Company annexed as Exhibit H to this Agreement.
 
“Transfer Time” means 6:00 a.m., Atlantic City, New Jersey time, on the Closing
Date.
 
“Transferred Employee Records” means records of Seller that relate to
Transferred Employees, but only to the extent that such records may be
transferred under applicable Law and to the extent that such records pertain to:
(i) skill and development training, (ii) seniority histories, (iii) salary and
benefit information, (iv) Occupational, Safety and Health Administration (OSHA)
reports and records, and (v) active medical restriction forms.
 
“Transferred Intellectual Property” means all (i) Intellectual Property owned by
Seller and/or its Affiliates and, (ii) subject to Section 1.6 and the terms of
the Trump License Agreement, rights of Seller and its Affiliates to use other
Intellectual Property, in each case, that is exclusively used, or held for
exclusive use, in the operation of the business located at the Property,
including (x) the items of Intellectual Property listed on Section 4.5.1 of the
Seller Disclosure Letter, and (y) the Assumed Software and the Plaza Database.
 
“Trump License Agreement” means that certain Second Amended and Restated
Trademark License Agreement, dated as of July 16, 2010, among Trump
Entertainment Resorts Holdings, L.P., Seller Parent, certain subsidiaries of
Seller Parent, Donald J. Trump and Ivanka Trump.
 
“Trump One Card” means the player loyalty program of Seller Parent.
 
“UCC Search” shall mean a UCC search with respect to Seller in the State of New
Jersey.
 
“WARN Act” means the Worker Adjustment and Retraining Notification Act of 1988
and analogous state and local Law.
 
“Working Capital” means the calculation, in reasonable detail, of the Current
Assets of Seller (other than Excluded Assets) minus the Current Liabilities of
Seller (other than Excluded Liabilities) calculated in accordance with the
Working Capital calculation example set forth in Section 2.4 of the Seller
Disclosure Letter and otherwise in accordance with GAAP.
 
11.2
 Governing Law; Consent to Jurisdiction; Waiver of Trial by Jury

 
11.2.1               This Agreement and the transactions contemplated hereby,
and all disputes between the parties under or related to this Agreement or the
facts and circumstances leading to its execution, whether in contract, tort or
otherwise, shall be governed by and construed in accordance with the Laws of the
State of New Jersey, applicable to contracts executed in and to be performed
entirely within such State, without regard to the conflicts or choice of laws
principles or any other Law that would make the laws of any other jurisdiction
other than the State of New Jersey applicable hereto.
 
11.2.2               Each of the parties hereto hereby irrevocably and
unconditionally submits, for itself and its property, to the exclusive
jurisdiction of any New York State court located in the County of New York, or
any Federal court of the United States of America sitting in the Southern
District of New York, and any appellate court thereof, in any action or
proceeding arising out of or relating to this Agreement or the agreements
delivered in connection herewith or the transactions contemplated hereby or
thereby or for recognition or enforcement of any judgment relating thereto, and
each of the parties hereby irrevocably and unconditionally (A) agrees not to
commence any such action or proceeding except in such courts, (B) agrees that
any claim in respect of any such action or proceeding may be heard and
determined in such State court or, to the extent permitted by Law, in such
Federal court, (C) waives, to the fullest extent it may legally and effectively
do so, any objection which it may now or hereafter have to the laying of venue
of any such action or proceeding in any such State or Federal court, (D) waives,
to the fullest extent permitted by Law, the defense of an inconvenient forum to
the maintenance of such action or proceeding in any such State or Federal court,
and (E) to the extent such party is not otherwise subject to service of process
in such State, Buyer has appointed Nicholas Casiello, Jr., Fox Rothschild LLP,
Suite 400 Midtown Building, 1301 Atlantic Avenue, Atlantic City, New Jersey,
08401, as such party’s agent for acceptance of legal process and agrees that
service made on any such agent shall have the same legal force and effect as if
served upon such party personally within such State.  Buyer has delivered to
Seller a written acceptance of such appointment by such agent.  Each of the
parties hereto agrees that a final judgment in any such action or proceeding
shall be conclusive and may be enforced in other jurisdictions by suit on the
judgment or in any other manner provided by Law.  Each party to this Agreement
irrevocably consents to service of process in the manner provided for notices in
Section 11.3 hereof.  Nothing in this Agreement will affect the right of any
party to this Agreement to serve process in any other manner permitted by Law.
 
11.2.3               EACH PARTY ACKNOWLEDGES AND AGREES THAT ANY CONTROVERSY
WHICH MAY ARISE UNDER THIS AGREEMENT IS LIKELY TO INVOLVE COMPLICATED AND
DIFFICULT ISSUES, AND THEREFORE IT HEREBY IRREVOCABLY AND UNCONDITIONALLY WAIVES
ANY RIGHT IT MAY HAVE TO A TRIAL BY JURY IN RESPECT OF ANY LITIGATION DIRECTLY
OR INDIRECTLY ARISING OUT OF OR RELATING TO THIS AGREEMENT AND ANY OF THE
AGREEMENTS DELIVERED IN CONNECTION HEREWITH OR THE TRANSACTIONS CONTEMPLATED
HEREBY OR THEREBY.  EACH PARTY CERTIFIES AND ACKNOWLEDGES THAT (A) NO
REPRESENTATIVE, AGENT OR ATTORNEY OF ANY OTHER PARTY HAS REPRESENTED, EXPRESSLY
OR OTHERWISE, THAT SUCH OTHER PARTY WOULD NOT, IN THE EVENT OF LITIGATION, SEEK
TO ENFORCE EITHER OF SUCH WAIVERS, (B) IT UNDERSTANDS AND HAS CONSIDERED THE
IMPLICATIONS OF SUCH WAIVERS, (C) IT MAKES SUCH WAIVERS VOLUNTARILY, AND (D) IT
HAS BEEN INDUCED TO ENTER INTO THIS AGREEMENT BY, AMONG OTHER THINGS, THE MUTUAL
WAIVERS AND CERTIFICATIONS IN THIS SECTION.
 
11.3
Notices

 
All notices and other communications hereunder shall be in writing and shall be
deemed given if delivered personally, telecopied (which is confirmed) or mailed
by registered or certified mail (return receipt requested) to the parties at the
following addresses (or at such other address for a party as shall be specified
by like notice):
 
11.3.1            if to Buyer, to
 

 
Meruelo Gaming Holdings, LLC
 
9550 Firestone Blvd, Suite 105
 
Downey, California  90241
 
Attention:  Alex Meruelo
 
Facsimile:  (562) 745-2341
     
with a copy (which shall not constitute notice) to:
     
Meruelo Enterprises, Inc.
 
9550 Firestone Blvd, Suite 105
 
Downey, California  90241
 
Attention:  General Counsel
 
Facsimile:  (562) 745-2354
   

11.3.2            if to Seller, to
 

 
Trump Plaza Associates, LLC
 
c/o Trump Entertainment Resorts, Inc.
 
1000 Boardwalk at Virginia Avenue
 
Atlantic City, New Jersey  08401
 
Attention:  David Hughes
 
Facsimile:  (609) 449-5125
     
with a copy (which shall not constitute notice) to:
     
Stroock & Stroock & Lavan LLP
 
180 Maiden Lane
 
New York, New York  10038
 
Attention:  Jeffrey S. Lowenthal, Esq.
 
Facsimile:  (212) 806-2509
   

11.4
Interpretation

 
When a reference is made in this Agreement to Sections, Exhibits or Schedules,
such reference shall be to a Section or Exhibit or Schedule of this Agreement
and the applicable Disclosure Letter, as applicable, unless otherwise
indicated.  All Exhibits and Schedules of this Agreement are incorporated herein
by reference.  The table of contents and headings contained in this Agreement
are for reference purposes only and shall not affect in any way the meaning or
interpretation of this Agreement.  Whenever the words “include,” “includes” or
“including” are used in this Agreement they shall be deemed to be followed by
the words “without limitation.” The phrase “made available” in this Agreement
shall mean that the information referred to has been made available if requested
by the party to whom such information is to be made available.  Each of Buyer
and Seller will sometimes be referred to herein individually as a “party” and
collectively as “parties” (except where the context otherwise requires).
 
11.5
Headings

 
The headings contained in this Agreement are for reference purposes only and
shall not affect in any way the meaning or interpretation of this Agreement.
 
11.6
Entire Agreement

 
This Agreement, the Exhibits and Schedules hereto, the Disclosure Letters and
the Confidentiality Agreement constitute the entire agreement and supersede all
prior agreements and understandings, both written and oral, among the parties
with respect to the subject matter hereof; provided, that the Confidentiality
Agreement shall remain in full force and effect after the Closing.  Each party
hereto agrees that, except for the representations and warranties contained in
this Agreement (as qualified by the respective Disclosure Letters), neither
Seller nor Buyer makes any other representations or warranties, and each hereby
disclaims any other representations and warranties made by itself or any of its
respective Representatives or other representatives, with respect to the
execution and delivery of this Agreement or the transactions contemplated
hereby, notwithstanding the delivery or disclosure to any of them or their
respective representatives of any documentation or other information with
respect to any one or more of the foregoing.
 
11.7
Severability

 
This Agreement shall be deemed severable; if any term or other provision of this
Agreement is invalid, illegal or incapable of being enforced by any rule of Law
or public policy, all other conditions and provisions of this Agreement shall
nevertheless remain in full force and effect so long as the economic or legal
substance of the transactions contemplated hereby is not affected in any manner
materially adverse to any party.  Upon such determination that any term or other
provision is invalid, illegal or incapable of being enforced, the parties hereto
shall negotiate in good faith to modify this Agreement so as to effect the
original intent of the parties as closely as possible in an acceptable manner to
the end that transactions contemplated hereby are fulfilled to the extent
possible.  The parties hereby acknowledge and agree that the agreement set forth
in Section 11.16 hereof is reasonable in scope and in all other respects.  If it
is ever held that any restriction hereunder is too broad to permit enforcement
of such restriction to its fullest extent, each party agrees that such
restriction may be enforced to the maximum extent permitted by law, and each
party hereby consents and agrees that such scope may be judicially modified
accordingly in any proceeding brought to enforce such restriction.
 
11.8
Assignment

 
Neither this Agreement nor any of the rights, interests or obligations hereunder
shall be assigned by operation of Law (including by merger or consolidation) or
otherwise without the prior written consent of the other party; provided,
however, that Buyer may assign its rights under this Agreement to a creditworthy
affiliate of Buyer (but any such assignment shall not result in a release of
Buyer or Buyer Parent from their obligations hereunder).  Any assignment in
violation of this Section 11.8 shall be void.
 
11.9
Parties of Interest; No Third Party Beneficiaries

 
This Agreement shall be binding upon and inure solely to the benefit of each
party hereto and their respective successors and permitted assigns, and nothing
in this Agreement, express or implied, is intended to or shall confer upon any
other Person any right, benefit or remedy of any nature whatsoever under or by
reason of this Agreement.
 
11.10
Counterparts

 
This Agreement may be executed in one or more counterparts, and by the different
parties hereto in separate counterparts, each of which when executed shall be
deemed to be an original but all of which taken together shall constitute one
and the same agreement.
 
11.11
Mutual Drafting

 
Each party hereto has participated in the drafting of this Agreement, which each
party acknowledges is the result of extensive negotiations between the
parties.  In the event of any ambiguity or question of intent arises, this
Agreement shall be construed as if drafted jointly by the parties and no
presumption or burden of proof shall arise favoring or disfavoring any party by
virtue of the authorship of any of the provisions of this Agreement.
 
11.12
Amendment

 
This Agreement may not be amended except by an instrument in writing signed on
behalf of each of Buyer and Seller.
 
11.13
Extension; Waiver

 
At any time prior to the Closing, Buyer and Seller may, to the extent legally
allowed (i) extend the time for or waive the performance of any of the
obligations or other acts of the other parties hereto, (ii) waive any
inaccuracies in the representations and warranties contained herein or in any
document delivered pursuant hereto and (iii) waive compliance with any of the
agreements or conditions contained here.  Any agreement on the part of a party
hereto to any such extension or waiver shall be valid only if set forth in a
written instrument signed on behalf of such party.
 
11.14
Time of Essence

 
Time is of the essence with respect to this Agreement and all terms, provisions,
covenants and conditions herein.
 
11.15
Disclosure Letters

 
The Seller Disclosure Letter shall be arranged in paragraphs corresponding to
the numbered and lettered paragraphs contained in this Agreement and the
disclosure in any paragraph shall, to the extent applicable, qualify other
paragraphs in this Agreement.  The Buyer Disclosure Letter shall be arranged in
paragraphs corresponding to the numbered and lettered paragraphs contained in
this Agreement and the disclosure in any paragraph shall, to the extent
applicable, qualify other paragraphs in this Agreement.
 
11.16
Non-Solicitation of Employees

 
11.16.1               Except for those Property Employees to whom offers are
made pursuant to Section 6.5 hereof, Buyer and Buyer Parent agree that for a
period commencing on the date of this Agreement and ending on the first
anniversary of the date of this Agreement, they shall not (and shall cause their
Affiliates not to), directly or indirectly, solicit or hire for employment or in
any other capacity any individual who is currently, or at any time becomes,
employed by Seller, Seller Parent or any of their respective Affiliates, until
such individual has been separated from such employment for at least 45 days,
unless Seller provides Buyer specific prior written consent; provided, however,
that the foregoing shall not prohibit any general solicitation of employees that
is not targeted at such individuals.  For the avoidance of doubt, this Section
shall survive the termination of this Agreement.
 
11.16.2               Seller and Seller Parent agree that for a period
commencing on the date of this Agreement and ending on the first anniversary of
the date of this Agreement, they shall not (and shall cause their Affiliates not
to), directly or indirectly, solicit or hire for employment or in any other
capacity any individual who is currently, or at any time becomes, employed by
Buyer, Buyer Parent or any of their respective Affiliates, until such individual
has been separated from such employment for at least 45 days, unless Buyer
provides Seller specific prior written consent; provided, however, that the
foregoing shall not prohibit any general solicitation of employees that is not
targeted at such individuals.  For the avoidance of doubt, this Section shall
survive the termination of this Agreement.
 
11.17
Other Assets; Other Property

 
Buyer agrees and acknowledges that in addition to owning the Purchased Assets
and operating the Property, Seller and/or Affiliates of Seller operate the hotel
and casino property known as “Trump Taj Mahal” in Atlantic City, New Jersey (the
“Other Property”) and own certain other assets that are not located at, and not
related to the operation of the business located at, the Property (collectively,
the “Other Assets”).  Except as otherwise set forth in this Agreement, the
parties hereto agree that:  (i) Seller is not making any representations or
warranties with respect to the Other Property or the Other Assets; (ii) Seller
is not assigning or transferring to Buyer any right, title or interest in, to or
under the Other Assets or the Other Property; and (iii) none of the Other Assets
or the Other Property shall be subject to any restrictions by virtue of this
Agreement.
 
11.18
Specific Performance

 
Buyer may seek to compel specific performance by Seller for the sale of the
Property in accordance with this Agreement and consummation of the transactions
contemplated hereunder.  Seller shall have no right to specific performance by
requiring Buyer to close the transaction by purchasing the Purchased Assets and
that in the event the Closing fails to occur as a result of the default of Buyer
under this Agreement, Seller’s sole remedy shall be to retain the Deposit as
full compensation and liquidated damages.  Notwithstanding the foregoing or
anything to the contrary, Seller shall be entitled to (i) the remedy of specific
performance with respect to Section 6.7 hereof prior to the Closing, and (ii)
all remedies (including monetary damages, specific performance and injunctive
relief) in respect of the matters governed by the Subject Provisions or as a
result of fraud or willful misconduct by Buyer.
 
11.19
Additional Provisions

 
For the avoidance of doubt and notwithstanding anything to the contrary
contained in this Agreement, the parties hereto agree that Seller is not
assigning or otherwise transferring to Buyer any of Seller’s rights or remedies
under this Agreement.
 
[SIGNATURE PAGE FOLLOWS]

 
IN WITNESS WHEREOF, the undersigned have caused this Agreement to be signed by
their respective duly authorized officers as of the date first written above.
 
TRUMP PLAZA ASSOCIATES, LLC
         
By:
/s/ Edward Llambias
   
Name:
Edward Llambias
   
Title:
General Manager
         
MERUELO GAMING HOLDINGS, LLC
         
By:
/s/ Alex Meruelo
   
Name:
Alex Meruelo
   
Title:
Managing Member
 



Signing solely for purposes of the sections referenced in the preamble to this
Agreement as applicable to the undersigned:
 
TRUMP ENTERTAINMENT RESORTS, INC.
         
By:
/s/ Robert Griffin
   
Name:
Robert Griffin
   
Title:
Chief Executive Officer
         
MERUELO ENTERPRISES, INC.
         
By:
/s/ Alex Meruelo
   
Name:
Alex Meruelo
   
Title:
President
 


